                     Case 20-10755-BLS                      Doc 87          Filed 04/20/20               Page 1 of 187



                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF DELAWARE

In re: RAVN AIR GROUP, INC., et al.                                                         Chapter 11
Debtor                                                                                      Case No. 20-10755 (BLS)

                                          INITIAL MONTHLY OPERATING REPORT

File report and attachments with Court and submit copy to United States Trustee within 15 days after order
for relief.

Certificates of insurance must name United States Trustee as a party to be notified in the event of policy
cancellation. Bank accounts and checks must bear the name of the debtor, the case number, and the designation
"Debtor in Possession." Examples of acceptable evidence of Debtor in Possession Bank accounts include voided
checks, copy of bank deposit agreement / certificate of authority, signature card, and/or corporate checking
resolution.

 Required Documents                                                                                         Document                  Explanation
                                                                                                            Attached                  Attached
    Cash Flow Projection                                                                                    Exhibit A
    Certificates of Insurance:                                                                              Exhibit B
        Workers Compensation
        Property
        General Liability
        Vehicle
        Other:
        Identify areas of self-insurance w/liability caps
    Evidence of Debtor in Possession Bank Accounts                                                           Exhibit C
        Tax Escrow Account
        General Operating Account
        Money Market Account pursuant to Local Rule 4001-3
        Other:
    Retainers Paid (Form IR-2)                                                                               Exhibit D


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct
to the best of my knowledge and belief.


____________________________________                                                                    __________
Signature of Debtor                                                                                     Date

____________________________________                                                                    __________
Signature of Joint Debtor                                                                               Date

____________________________________                                                                    April 20, 2020
Signature of Authorized Individual*                                                                     Date

John J. Mannion, Chief Financial Officer
Printed Name of Authorized Individual Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or
member if debtor is a limited liability company.
Case 20-10755-BLS   Doc 87     Filed 04/20/20   Page 2 of 187




                    Exhibit A: DIP Budget
                                                         Case
                                                         Case 20-10755-BLS
                                                              20-10755-BLS Doc
                                                                           Doc 87
                                                                               13-3 Filed
                                                                                       Filed
                                                                                           04/20/20
                                                                                             04/06/20 Page
                                                                                                        Page
                                                                                                           3 of
                                                                                                             2 of
                                                                                                                187
                                                                                                                  2


Ravn Air Group, Inc.
DIP Cash Flow Forecast

Actual/Forecast                       Forecast        Forecast       Forecast     Forecast     Forecast     Forecast     Forecast    Forecast    Forecast     Forecast     Forecast                   Total
Start Date                             4/6/20         4/11/20        4/18/20      4/25/20       5/2/20       5/9/20      5/16/20     5/23/20     5/30/20       6/6/20      6/13/20                   4/6/20
End Date                              4/10/20         4/17/20        4/24/20       5/1/20       5/8/20      5/15/20      5/22/20     5/29/20      6/5/20      6/12/20      6/19/20                   6/19/20
Total Cash Receipts                 $    930,000 $     1,080,000 $    1,125,000 $    280,000 $    295,000 $    260,000 $   155,000 $   120,000 $    305,000 $    115,000 $     10,000              $ 4,675,000
Operating Disbursements
Payroll and benefits                $ (6,520,000) $         ‐    $ (165,000) $           ‐    $   (170,000) $        ‐    $   (190,000) $       ‐    $    (170,000) $         ‐    $   (545,000)   $    (7,760,000)
Rent                                    (110,000)           ‐            ‐          (130,000)          ‐             ‐             ‐            ‐         (120,000)           ‐             ‐             (360,000)
Utilities                                    ‐          (50,000)         ‐               ‐             ‐         (50,000)          ‐            ‐              ‐          (50,000)          ‐             (150,000)
Excise Tax                                   ‐              ‐            ‐               ‐             ‐             ‐             ‐            ‐              ‐              ‐        (320,000)          (320,000)
Insurance                                    ‐              ‐     (1,500,000)       (200,000)          ‐             ‐             ‐            ‐         (200,000)           ‐             ‐           (1,900,000)
Ordinary Course Professionals                ‐          (10,000)         ‐           (10,000)          ‐             ‐             ‐            ‐          (10,000)           ‐             ‐              (30,000)
Other ‐ Contingency                      (75,000)       (75,000)     (75,000)        (75,000)      (75,000)      (75,000)      (75,000)     (75,000)       (75,000)       (75,000)      (75,000)          (825,000)
Total Operating Disbursements       $ (6,705,000) $    (135,000) $ (1,740,000) $    (415,000) $   (245,000) $   (125,000) $   (265,000) $   (75,000) $    (575,000) $    (125,000) $   (940,000)   $ (11,345,000)
Operating Cash Flow                 $ (5,775,000) $     945,000 $     (615,000) $   (135,000) $    50,000 $     135,000 $     (110,000) $   45,000 $      (270,000) $     (10,000) $   (930,000)   $    (6,670,000)
Non‐Operating Disbursements
Interest & fees                     $   (560,000) $         ‐   $          ‐   $     (51,000) $        ‐    $       ‐    $        ‐    $       ‐    $      (101,000) $        ‐    $    (71,000)   $      (783,000)
Professional fees                       (355,000)           ‐              ‐         (60,000)     (315,000)         ‐             ‐            ‐         (1,015,000)     (315,000)   (2,990,000)        (5,050,000)
U.S. Trustee fees                            ‐              ‐              ‐             ‐             ‐            ‐             ‐            ‐                ‐             ‐        (250,000)          (250,000)
Total Non‐Operating Disbursements   $   (915,000) $         ‐   $          ‐   $    (111,000) $   (315,000) $       ‐    $        ‐    $       ‐    $ (1,116,000) $      (315,000) $ (3,311,000)   $    (6,083,000)
Net Cash Flow                       $ (6,690,000) $     945,000 $     (615,000) $   (246,000) $   (265,000) $   135,000 $     (110,000) $   45,000 $ (1,386,000) $       (325,000) $ (4,241,000)   $ (12,753,000)

Cash Position:
Beginning Cash Balance ‐ Book       $ 1,090,000 $   400,000 $ 1,345,000 $            730,000 $     484,000 $   219,000 $ 6,354,000 $ 6,244,000 $ 6,289,000 $ 4,903,000 $ 4,578,000                 $     1,090,000
Plus Receipts                            930,000  1,080,000    1,125,000             280,000       295,000     260,000     155,000     120,000      305,000    115,000       10,000                      4,675,000
Less Disbursements                    (7,620,000)  (135,000)  (1,740,000)           (526,000)     (560,000)   (125,000)   (265,000)    (75,000)  (1,691,000)  (440,000)  (4,251,000)                   (17,428,000)
DIP facility draws / (repayments)      6,000,000        ‐            ‐                   ‐             ‐     6,000,000         ‐           ‐            ‐          ‐            ‐                       12,000,000
Ending Cash Balance ‐ Book          $   400,000 $ 1,345,000 $          730,000 $    484,000 $     219,000 $ 6,354,000 $ 6,244,000 $ 6,289,000 $ 4,903,000 $ 4,578,000 $                337,000     $      337,000
Case 20-10755-BLS   Doc 87       Filed 04/20/20      Page 4 of 187




              Exhibit B: Certificates of Insurance
                                                                                                                                                               DATE (MM/DD/YYYY)
                                     Case CERTIFICATE
                                          20-10755-BLS OF
                                                       Doc LIABILITY INSURANCE
                                                           87 Filed 04/20/20 Page 5 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   New Hampshire Insurance Company
INSURED                                                                                   INSURER B :
                Ravn Alaska, Hageland Aviation Services, Inc., et al                      INSURER C :

                                                                                          INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD              POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED
 A         AUTOS ONLY          AUTOS              Y          01-CA-019047092-7                    04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                  N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska, Department of Natural Resources

                                                                                          AUTHORIZED REPRESENTATIVE
                550 West 7th Avenue, Suite 1230
                Anchorage                                            AK 99501              Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                     Case CERTIFICATE
                                          20-10755-BLS OF
                                                       Doc LIABILITY INSURANCE
                                                           87 Filed 04/20/20 Page 6 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   New Hampshire Insurance Company
INSURED                                                                                   INSURER B :
                Ravn Air Group Holdings, LLC, Corvus Airlines, Inc.,and                   INSURER C :
                Peninsula Aviation Services, Inc., et al                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED
 A         AUTOS ONLY          AUTOS              Y          01-CA-019047092-7                    04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                  N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Location: Lot 1A, Block 23, Cold Bay, Alaska




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Aleutians East Borough

                                                                                          AUTHORIZED REPRESENTATIVE
                3380 C St., Suite 205
                Anchorage                                            AK 99503              Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                     Case CERTIFICATE
                                          20-10755-BLS OF
                                                       Doc LIABILITY INSURANCE
                                                           87 Filed 04/20/20 Page 7 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   New Hampshire Insurance Company
INSURED                                                                                   INSURER B :
                Ravn Alaska, Hageland Aviation Services, Inc., et al                      INSURER C :

                                                                                          INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD              POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED
 A         AUTOS ONLY          AUTOS                         01-CA-019047092-7                    04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                  N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Reference: 2002 International Fuel Truck, VIN #1HTSCABN02H520155




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Crowley Maritime Corporation

                                                                                          AUTHORIZED REPRESENTATIVE
                9487 Regency Square Blvd.
                Jacksonville                                         FL 32225              Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                      Case CERTIFICATE
                                           20-10755-BLS OF
                                                        Doc LIABILITY INSURANCE
                                                            87 Filed 04/20/20 Page 8 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   New Hampshire Insurance Company
INSURED                                                                                   INSURER B :
                 Ravn Air Group Holdings, LLC, Corvus Airlines, Inc.,and                  INSURER C :
                 Peninsula Aviation Services, Inc., et al                                 INSURER D :
                 4700 Old International Airport Rd.                                       INSURER E :
                 Anchorage                                           AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                        POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE                INSD WVD            POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
            COMMERCIAL GENERAL LIABILITY                                                                                        EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE          OCCUR                                                                                       PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
            OTHER:                                                                                                                                             $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
            ANY AUTO                                                                                                            BODILY INJURY (Per person)     $
            OWNED               SCHEDULED
 A          AUTOS ONLY          AUTOS              Y          01-CA-069968135-6                   04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
            HIRED               NON-OWNED                                                                                       PROPERTY DAMAGE                $
            AUTOS ONLY          AUTOS ONLY                                                                                      (Per accident)
                                                                                                                                                               $

            UMBRELLA LIAB           OCCUR                                                                                       EACH OCCURRENCE                $
            EXCESS LIAB             CLAIMS-MADE                                                                                 AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Vehicles:                 2006 Ford Expedition, VIN #1FMPU16586LA93591                             2005 Chevrolet Avalanche, VIN #3GNEK12Z65G221307




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                 Massachusetts Port Authority

                                                                                          AUTHORIZED REPRESENTATIVE
                 1 Harborside Drive
                 East Boston                                         MA 02128              Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                      The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                     Case CERTIFICATE
                                          20-10755-BLS OF
                                                       Doc LIABILITY INSURANCE
                                                           87 Filed 04/20/20 Page 9 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Travelers Property Casualty Company of America
INSURED                                                                                   INSURER B :
                Ravn Air Group Holdings, LLC, Corvus Airlines, Inc., et al                INSURER C :

                                                                                          INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED
 A         AUTOS ONLY          AUTOS              Y          01-CA-019047092-7                    04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                  N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Oil Search (Alaska) LLC is included as an additional insured.


Agreement: OSA00000




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Oil Search (Alaska) LLC
                510 L Street
                                                                                          AUTHORIZED REPRESENTATIVE
                Suite 310
                Anchorage                                            AK 99501              Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                        CERTIFICATE Doc
                                   Case 20-10755-BLS OF 87
                                                        LIABILITY  INSURANCE
                                                           Filed 04/20/20 Page 10 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   New Hampshire Insurance Company
INSURED                                                                                   INSURER B :
                Ravn Air Group Holdings, LLC, Corvus Airlines, Inc.,and                   INSURER C :
                Peninsula Aviation Services, Inc., et al                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED
 A         AUTOS ONLY          AUTOS              Y          01-CA-019047092-7                    04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                  N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Re Agreements: ADA-90744, ADA-01351, ADA-31879 (PW# 103684), ADA-32008 (PW# 105052) , ADA-02847 & ADA-31815. / ADA-30562 (PW#-103569)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Ted Stevens Anchorage International Airport
                Leasing & Property Management
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519              Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                        CERTIFICATE Doc
                                   Case 20-10755-BLS OF 87
                                                        LIABILITY  INSURANCE
                                                           Filed 04/20/20 Page 11 of 187
                                                                                                                                                                    04/15/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   New Hampshire Insurance Company
INSURED                                                                                   INSURER B :
                Ravn Air Group Holdings, LLC, Corvus Airlines, Inc., et al                INSURER C :

                                                                                          INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $
                                                                                                                                COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                     (Ea accident)                  $   1,000,000
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED
 A         AUTOS ONLY          AUTOS                         01-CA-019047092-7                    04/15/2019     05/31/2020     BODILY INJURY (Per accident) $
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                  N/A
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                To Whom It May Concern

                                                                                          AUTHORIZED REPRESENTATIVE


                                                                                           Bradley A. Meinhardt, Area Executive Vice President, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                             Case 20-10755-BLS                  Doc 87      Filed 04/20/20           Page 12 of 187
                                       EVIDENCE OF PROPERTY INSURANCE                                                                     DATE (MM/DD/YYYY)

                                                                                                                                           04/15/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL
  INTEREST NAMED BELOW. THIS EVIDENCE OF PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
  POLICIES BELOW.
                            PHONE
AGENCY                      (A/C, No, Ext): 702-647-2333                     COMPANY

Arthur J. Gallagher Risk Management Services, Inc.                          New Hampshire Insurance Company
9515 Hillwood Drive                                                         through Preferred Aviation Underwriter
Las Vegas, NV 89134

FAX                           E-MAIL
(A/C, No):   702-647-5433     ADDRESS:
CODE:                                  SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED                                                                      LOAN NUMBER                                  POLICY NUMBER

Ravn Air Group Holdings, LLC, Peninsula Aviation Services, Inc.                                                           01-LX-066143056-7
dba PenAir, et al                                                                EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                  CONTINUED UNTIL
4700 Old International Airport Road                                              04/15/2019              05/31/2020               TERMINATED IF CHECKED
Anchorage, AK 99502                                                          THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION

Lot 2B, Block 1, King Salmon, AK 99613




  THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
  NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                               COVERAGE/PERILS/FORMS                                               AMOUNT OF INSURANCE          DEDUCTIBLE

Building                                                                                                           $2,241,947               $1,000
Business Personal Property                                                                                         $500,000                 $1,000
Business Personal Property - EDP                                                                                   $250,000                 $1,000




REMARKS (Including Special Conditions)
Regarding: Purchase Agreement and Assignment of Lease / State of Alaska, Department of Transportation Ground Lease
Agreement No. ADA-04250




CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO
MAIL 10           DAYS WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                               MORTGAGEE                ADDITIONAL INSURED
AKN Leasing, LLC                                                               LOSS PAYEE
PO Box 777                                                                  LOAN #

King Salmon, AK 99613
                                                                            AUTHORIZED REPRESENTATIVE
                                                                           Bradley A. Meinhardt, National Producer #2730043
ACORD 27 (2006/07)                                                                             © ACORD CORPORATION 1993-2006. All rights reserved.
                                                 The ACORD name and logo are registered marks of ACORD
                             Case 20-10755-BLS                  Doc 87      Filed 04/20/20           Page 13 of 187
                                       EVIDENCE OF PROPERTY INSURANCE                                                                     DATE (MM/DD/YYYY)

                                                                                                                                           04/29/2019
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL
  INTEREST NAMED BELOW. THIS EVIDENCE OF PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
  POLICIES BELOW.
                            PHONE
AGENCY                      (A/C, No, Ext): 702-647-2333                     COMPANY

Arthur J. Gallagher Risk Management Services, Inc.                          New Hampshire Insurance Company
9515 Hillwood Drive                                                         through Preferred Aviation Underwriter
Las Vegas, NV 89134

FAX                           E-MAIL
(A/C, No):   702-647-5433     ADDRESS:
CODE:                                  SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED                                                                      LOAN NUMBER                                  POLICY NUMBER

Ravn Air Group Holdings, LLC, Peninsula Aviation Services, Inc.                                                           01-LX-066143056-7
dba PenAir, et al                                                                EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                  CONTINUED UNTIL
4700 Old International Airport Road                                              04/15/2019              04/15/2020               TERMINATED IF CHECKED
Anchorage, AK 99502                                                          THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION

Lot 2B, Block 1, King Salmon, AK 99613




  THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
  NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                               COVERAGE/PERILS/FORMS                                               AMOUNT OF INSURANCE          DEDUCTIBLE

Building                                                                                                           $2,241,947               $1,000
Business Personal Property                                                                                         $500,000                 $1,000
Business Personal Property - EDP                                                                                   $250,000                 $1,000




REMARKS (Including Special Conditions)
Regarding: Purchase Agreement and Assignment of Lease / State of Alaska, Department of Transportation Ground Lease
Agreement No. ADA-04250




CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO
MAIL 10           DAYS WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                               MORTGAGEE                ADDITIONAL INSURED
AKN Leasing, LLC                                                               LOSS PAYEE
PO Box 777                                                                  LOAN #

King Salmon, AK 99613
                                                                            AUTHORIZED REPRESENTATIVE
                                                                           Bradley A. Meinhardt, National Producer #2730043
ACORD 27 (2006/07)                                                                             © ACORD CORPORATION 1993-2006. All rights reserved.
                                                 The ACORD name and logo are registered marks of ACORD
                             Case 20-10755-BLS                  Doc 87      Filed 04/20/20           Page 14 of 187
                                       EVIDENCE OF PROPERTY INSURANCE                                                                     DATE (MM/DD/YYYY)

                                                                                                                                           04/15/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL
  INTEREST NAMED BELOW. THIS EVIDENCE OF PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
  POLICIES BELOW.
                            PHONE
AGENCY                      (A/C, No, Ext): 702-647-2333                     COMPANY

Arthur J. Gallagher Risk Management Services, Inc.                          New Hampshire Insurance Company
9515 Hillwood Drive                                                         through Preferred Aviation Underwriter
Las Vegas, NV 89134

FAX                           E-MAIL
(A/C, No):   702-647-5433     ADDRESS:
CODE:                                  SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED                                                                      LOAN NUMBER                                  POLICY NUMBER

Ravn Air Group Holdings, LLC, Peninsula Aviation Services, Inc.             118544593                                     01-LX-066143056-7
dba PenAir, et al                                                                EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                  CONTINUED UNTIL
4700 Old International Airport Road                                              04/15/2019              05/31/2020               TERMINATED IF CHECKED
Anchorage, AK 99502                                                          THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION

See Attached




  THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
  NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                               COVERAGE/PERILS/FORMS                                               AMOUNT OF INSURANCE          DEDUCTIBLE

See Attached




REMARKS (Including Special Conditions)




CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO
MAIL 10           DAYS WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                               MORTGAGEE                ADDITIONAL INSURED
BNP Paribas, as Administrative Agent, together with its                        LOSS PAYEE
successors and assigns                                                      LOAN #

787 Seventh Avenue
New York, NY 10019                                                          AUTHORIZED REPRESENTATIVE
                                                                           Bradley A. Meinhardt, National Producer #2730043
ACORD 27 (2006/07)                                                                             © ACORD CORPORATION 1993-2006. All rights reserved.
                                                 The ACORD name and logo are registered marks of ACORD
                                                Case 20-10755-BLS          Doc 87       Filed 04/20/20       Page 15 of 187


Ravn Air & PenAir Property Coverage
April 15, 2020 to April 15, 2021

                                                                                                           Building          PPO           YBPP       YBPP - EDP
                           Location                                                         Coverage        Value           Value          Value        Value
Aniak Airport, Lot 9A, Block 10*                        Storage Building                    Building     $     95,179
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $     20,000
Aniak Airport, Lot 9A, Block 10*                        Terminal/Freight Holding            Building     $    750,000
                                                                                              YBPP                                     $     40,000
Anchorage Int'l Airport, 4700 Old Int'l Airport Rd.     Office/Hangar                         YBPP                                     $    250,000
                                                                                              YBPP                                     $    987,000
Anchorage Int'l Airport, 4700 Old Int'l Airport Rd.     Airport Terminal                      YBPP                                     $     80,000
Anchorage Int'l Airport, 4500 W. 50th Ave.              Office/Training Factility           Building     $    693,375
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $     40,000
Wiley Post Airport, Lot 5, Block 300                    Psgr & Cargo Terminal/              Building     $    692,699
                                                        Hangar                                PPO                       $     20,000
                                                                                              YBPP                                     $      7,500
Wiley Post Airport, Lot 2, Block 100                    Hangar/Office                       Building     $ 1,500,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $    100,000
Wiley Post Airport, Lot 4A, Block 100                   Freight Building/Cold Storage       Building     $    150,246
                                                                                              YBPP                                     $     20,000
Will Rogers Memorial Airport, Lot 4A, Block 100         Shell Hangar                        Building     $ 4,500,000
Wiley Post Airport, Lot 4, Block 300                    Terminal                            Building     $ 1,500,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $    100,000
Wiley Post Airport, 6008 Boxer St.                      Duplex - Pilot Housing              Building     $    393,267
Wiley Post Airport, 2063 Ahkovak St.                    Pilot Housing                       Building     $    230,000
                                                                                              YBPP                                     $     20,000
Wiley Post Airport, Lot 7, Block 100                    Hangar/Terminal/Storage             Building     $ 1,200,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $    175,000
Bethel Airport, Lot 5 & 6A, Block 7*                    Hangar                              Building     $ 1,000,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $     50,000
Bethel Airport, Lot 7A & 7B, Block 7*                   Hanger/Maint/Psgr/Cargo/            Building     $ 1,500,000
                                                  Case 20-10755-BLS        Doc 87      Filed 04/20/20       Page 16 of 187


                                                          Mail                              PPO                        $   20,000
                                                                                            YBPP                                    $    90,000
Bethel Airport, Lot 5, Block 7*                           New Hangar/Building              Building     $ 1,900,000
                                                                                            YBPP                                    $    40,000
Bethel Airport, Lot 6, Block 1                            Pilot Housing                    Building     $    426,000
                                                                                            YBPP                                    $    20,000
Bethel Airport, Lot 11E, Block 4*                                                          Building     $ 3,720,470
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    40,000
Bethel Inn, 454 Ptarmigan                                 Pilot Housing                    Building     $    600,000
Bethel, 616 Ptarmigan                                     Duplex - Pilot Housing           Building     $    400,000
Bethel, Larson House, 4401 Mikengayak Rd.                 Duplex - Pilot Housing           Building     $    400,000
Fairbanks Airport, 6302 Old Airport Road                  Psgr Holding & Check In           YBPP                                    $    40,000
Fairbanks Airport, 5245 Airport Ind Rd., Lot 8A           Hangar                           Building     $ 3,759,990
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $   800,000
Fairbanks Airport, 5245 Airport Ind Rd., Lot 8A           Hangar/Freight                   Building     $    500,000
                                                                                            YBPP                                                  $   120,000
Fairbanks Airport, 5246 Airport Ind Rd., Lot 8A           Parts Warehouse                  Building     $    200,000
Edward G. Pitka Sr. Airport, Lot 1, Block 12              Storage Hangar                   Building     $    100,000
Homer Airport, 3720 FAA Rd., Lot 5A, Block 800            Airport Terminal/Office           YBPP                                    $    40,000
Kenai Municipal Airport, 403 N. Willow #3                 Airport Terminal/Office           YBPP                                    $    40,000
Kenai Municipal Airport, 403 N. Willow #3                 Storage/Warehouse                 YBPP                                    $    40,000
Kodiak State Airport, Lot 1A, Block 1600                  Storage/Warehouse                 YBPP                                    $    10,000
Kodiak State Airport, Lot 1A, Block 1601                  Airport Terminal/Ticket           YBPP                                    $    40,000
Nome Airport, Lot 9, Block 11                             Hangar/Maint/Psgr Terminal       Building     $ 1,500,000
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    40,000
Nome Airport, Lot 4A, Block 11                            Mail/Freight Storage             Building     $    233,819
Nome Airport, Lot 4A, Block 11                            Pilot Housing                    Building     $    837,539
                                                                                            YBPP                                    $    20,000
Nome Airport, Lot 9, Block 11                             Hangar                           Building     $    712,915
                                                                                            YBPP                                    $    20,000
Palmer Municipal Airport, 801 E. Cope Industrial*         Hangar/Offices                   Building     $ 2,000,000
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    40,000
St. Mary's Airport, Lot 4, Block 200                      Hangar/Maint/Psgr Terminal       Building     $    900,000
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    20,000
                                               Case 20-10755-BLS         Doc 87   Filed 04/20/20       Page 17 of 187


City of St. Mary's, Lot 10, Block 6                    Dwelling                        Building    $    375,000
St. Mary's Airport, Lot 3A, Block 900                  Storage/Aircraft                Building    $    640,000
Unalakleet Airport, Block 4*                           Hangar/Psgr Terminal/Offices    Building    $    750,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Valdez Pioneer Field, 300 Airport Rd.                  Termina/Ticket Counter           YBPP                                   $    40,000
Galena Airport, Lot 7 & 8, Block 10*                   Psgr Terminal/Warehouse         Building    $    750,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Ralph Wien Memorial Airport, Lot 5, Block 3*           Terminal/Hangar/Office          Building    $ 2,250,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Deadhorse Airport, Lot 13 & 14, Block 900              Terminal/Hangar/Office          Building    $ 2,250,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Palmer Municipal Airport, 801 E. Cope Industrial*      Offices/Storage                 Building    $    800,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Anchorage Int'l Airport, 6000 Boeing Avenue            Hangar                          Building    $ 4,300,000
                                                                                      YBPP - EDP                                             $   400,000
                                                                                        YBPP                                   $    75,000
Anchorage Int'l Airport, 6100 Boeing Avenue            Hangar/Office                   Building    $ 6,200,000
                                                                                        YBPP                                   $ 1,000,000
Cold Bay Airport, Lot 3B, Block 3                      Hangar/Office/Apartments        Building    $ 1,087,461
                                                                                        YBPP                                   $    40,000
Cold Bay Airport, Lot 3B, Block 3                      Warehouse/Freight               Building    $    512,000
                                                                                        YBPP                                   $    10,000
Cold Bay Airport, Parcel 4 & 5                         Dwelling                        Building    $    610,000
                                                                                        YBPP                                   $    15,000
Cold Bay Airport, Parcel 5 & 6                         Dwelling                        Building    $    610,000
                                                                                        YBPP                                   $    15,000
Cold Bay Airport, Parcel 7                             Dwelling                        Building    $    335,000
                                                                                        YBPP                                   $    25,000
Cold Bay Airport, Lot 1A, Block 23                     Terminal                         YBPP                                   $    50,000
King Salmon Airport, Lot 1A, Block 1                   Hangar/Office/Gift Shop         Building    $ 1,500,000
                                                                                        YBPP                                   $   150,000
King Salmon Airport, Lot 1A, Block 1                   Hangar/Storage                  Building    $    750,000
                                                                                        YBPP                                   $    25,000
King Salmon Airport, Lot 2B, Block 1                   Terminal/Storage                Building    $ 2,241,947
                                                Case 20-10755-BLS            Doc 87    Filed 04/20/20       Page 18 of 187


                                                                                             YBPP                                  $   500,000
                                                                                           YBPP - EDP                                            $    250,000
Dillingham Airport, Lot 4B, Block 500                       Terminal/Hangar                 Building    $    820,000
                                                                                             YBPP                                  $    50,000
Sand Point Airport, Lot 5 Block 100                         Terminal                        Building    $    800,000
                                                                                             YBPP                                  $    15,000
Boston Logan Int'l Airport, Terminal B Gates*               Terminal/Gates                   YBPP                                  $    25,000
St. Paul Airport                                            Terminal                         YBPP                                  $    10,000
Unalaska Airport Terminal                                   Terminal                         YBPP                                  $    10,000
Anchorage Int'l Airport, 5000 W Int'l Road                  Terminal                         YBPP                                  $    40,000
                                                                                                        $ 59,976,907   $   360,000 $ 5,574,500   $    770,000


Total Buildings & Personal Property; subject to a $1,000 Deductible                                                                              $ 68,786,228
Business Income/Extra Expense                                                                                                                    $ 4,105,000
Flood (* Certain builidngs not covered); subject to a $250,000 Deductible                                                                        $ 5,000,000
Terrorism Coverage                                                                                                                                 Included
Scheduled Equipment & Unscheduled Equipment ($100,000 Limit)                                                                                       Included

* Excluded from Flood coverage: Boston Airport, Aniak, Bethel, Palmer, Unalakleet, Galena & Kotzebue
                             Case 20-10755-BLS                  Doc 87      Filed 04/20/20           Page 19 of 187
                                       EVIDENCE OF PROPERTY INSURANCE                                                                     DATE (MM/DD/YYYY)

                                                                                                                                           04/15/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL
  INTEREST NAMED BELOW. THIS EVIDENCE OF PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
  POLICIES BELOW.
                            PHONE
AGENCY                      (A/C, No, Ext): 702-647-2333                     COMPANY

Arthur J. Gallagher Risk Management Services, Inc.                          New Hampshire Insurance Company
9515 Hillwood Drive                                                         through Preferred Aviation Underwriter
Las Vegas, NV 89134

FAX                           E-MAIL
(A/C, No):   702-647-5433     ADDRESS:
CODE:                                  SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED                                                                      LOAN NUMBER                                  POLICY NUMBER

Ravn Air Group Holdings, LLC, Peninsula Aviation Services, Inc.             118544593                                     01-LX-066143056-7
dba PenAir, et al                                                                EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                  CONTINUED UNTIL
4700 Old International Airport Road                                              04/15/2019              05/31/2020               TERMINATED IF CHECKED
Anchorage, AK 99502                                                          THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION

6000 Boeing Avenue, Anchorage, AK and 6100 Boeing Avenue, Anchorage, AK




  THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
  NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                               COVERAGE/PERILS/FORMS                                               AMOUNT OF INSURANCE          DEDUCTIBLE

Building @ 6000 Boeing Avenue                                                                                      $4,300,000               $5,000
Building @ 6100 Boeing Avenue                                                                                      $6,200,000               $5,000




REMARKS (Including Special Conditions)




CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO
MAIL 10           DAYS WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                               MORTGAGEE                ADDITIONAL INSURED
First National Bank of Alaska ISAOA                                            LOSS PAYEE
PO Box 2070                                                                 LOAN #

Everett, WA 98213                                                          118544593
                                                                            AUTHORIZED REPRESENTATIVE
                                                                           Bradley A. Meinhardt, National Producer #2730043
ACORD 27 (2006/07)                                                                             © ACORD CORPORATION 1993-2006. All rights reserved.
                                                 The ACORD name and logo are registered marks of ACORD
                             Case 20-10755-BLS                  Doc 87      Filed 04/20/20           Page 20 of 187
                                       EVIDENCE OF PROPERTY INSURANCE                                                                     DATE (MM/DD/YYYY)

                                                                                                                                           04/26/2019
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL
  INTEREST NAMED BELOW. THIS EVIDENCE OF PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
  POLICIES BELOW.
                            PHONE
AGENCY                      (A/C, No, Ext): 702-647-2333                     COMPANY

Arthur J. Gallagher Risk Management Services, Inc.                          New Hampshire Insurance Company
9515 Hillwood Drive                                                         through Preferred Aviation Underwriter
Las Vegas, NV 89134

FAX                           E-MAIL
(A/C, No):   702-647-5433     ADDRESS:
CODE:                                  SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED                                                                      LOAN NUMBER                                  POLICY NUMBER

Ravn Air Group Holdings, LLC, Peninsula Aviation Services, Inc.             118544593                                     01-LX-066143056-7
dba PenAir, et al                                                                EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                  CONTINUED UNTIL
4700 Old International Airport Road                                              04/15/2019              04/15/2020               TERMINATED IF CHECKED
Anchorage, AK 99502                                                          THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION

6000 Boeing Avenue, Anchorage, AK and 6100 Boeing Avenue, Anchorage, AK




  THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
  NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                               COVERAGE/PERILS/FORMS                                               AMOUNT OF INSURANCE          DEDUCTIBLE

Building @ 6000 Boeing Avenue                                                                                      $4,300,000               $5,000
Building @ 6100 Boeing Avenue                                                                                      $6,200,000               $5,000




REMARKS (Including Special Conditions)




CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO
MAIL 10           DAYS WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                               MORTGAGEE                ADDITIONAL INSURED
First National Bank of Alaska ISAOA                                            LOSS PAYEE
PO Box 2070                                                                 LOAN #

Everett, WA 98213                                                          118544593
                                                                            AUTHORIZED REPRESENTATIVE
                                                                           Bradley A. Meinhardt, National Producer #2730043
ACORD 27 (2006/07)                                                                             © ACORD CORPORATION 1993-2006. All rights reserved.
                                                 The ACORD name and logo are registered marks of ACORD
                             Case 20-10755-BLS                  Doc 87      Filed 04/20/20           Page 21 of 187
                                       EVIDENCE OF PROPERTY INSURANCE                                                                     DATE (MM/DD/YYYY)

                                                                                                                                           04/15/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL
  INTEREST NAMED BELOW. THIS EVIDENCE OF PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
  POLICIES BELOW.
                            PHONE
AGENCY                      (A/C, No, Ext): 702-647-2333                     COMPANY

Arthur J. Gallagher Risk Management Services, Inc.                          New Hampshire Insurance Company
9515 Hillwood Drive                                                         through Preferred Aviation Underwriter
Las Vegas, NV 89134

FAX                           E-MAIL
(A/C, No):   702-647-5433     ADDRESS:
CODE:                                  SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED                                                                      LOAN NUMBER                                  POLICY NUMBER

Ravn Air Group Holdings, LLC, Peninsula Aviation Services, Inc.             118544593                                     01-LX-066143056-7
dba PenAir, et al                                                                EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                  CONTINUED UNTIL
4700 Old International Airport Road                                              04/15/2019              05/31/2020               TERMINATED IF CHECKED
Anchorage, AK 99502                                                          THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION

See Attached




  THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
  NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                               COVERAGE/PERILS/FORMS                                               AMOUNT OF INSURANCE          DEDUCTIBLE

See Attached




REMARKS (Including Special Conditions)




CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO
MAIL 10           DAYS WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                               MORTGAGEE                ADDITIONAL INSURED
US Bank, National Association, as Security Trustee, together                   LOSS PAYEE
with its successors and assigns                                             LOAN #

214 North Tryon Street, 26th Floor
Charlotte, NC 28202                                                         AUTHORIZED REPRESENTATIVE
                                                                           Bradley A. Meinhardt, National Producer #2730043
ACORD 27 (2006/07)                                                                             © ACORD CORPORATION 1993-2006. All rights reserved.
                                                 The ACORD name and logo are registered marks of ACORD
                                                Case 20-10755-BLS          Doc 87       Filed 04/20/20       Page 22 of 187


Ravn Air & PenAir Property Coverage
April 15, 2020 to April 15, 2021

                                                                                                           Building          PPO           YBPP       YBPP - EDP
                           Location                                                         Coverage        Value           Value          Value        Value
Aniak Airport, Lot 9A, Block 10*                        Storage Building                    Building     $     95,179
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $     20,000
Aniak Airport, Lot 9A, Block 10*                        Terminal/Freight Holding            Building     $    750,000
                                                                                              YBPP                                     $     40,000
Anchorage Int'l Airport, 4700 Old Int'l Airport Rd.     Office/Hangar                         YBPP                                     $    250,000
                                                                                              YBPP                                     $    987,000
Anchorage Int'l Airport, 4700 Old Int'l Airport Rd.     Airport Terminal                      YBPP                                     $     80,000
Anchorage Int'l Airport, 4500 W. 50th Ave.              Office/Training Factility           Building     $    693,375
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $     40,000
Wiley Post Airport, Lot 5, Block 300                    Psgr & Cargo Terminal/              Building     $    692,699
                                                        Hangar                                PPO                       $     20,000
                                                                                              YBPP                                     $      7,500
Wiley Post Airport, Lot 2, Block 100                    Hangar/Office                       Building     $ 1,500,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $    100,000
Wiley Post Airport, Lot 4A, Block 100                   Freight Building/Cold Storage       Building     $    150,246
                                                                                              YBPP                                     $     20,000
Will Rogers Memorial Airport, Lot 4A, Block 100         Shell Hangar                        Building     $ 4,500,000
Wiley Post Airport, Lot 4, Block 300                    Terminal                            Building     $ 1,500,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $    100,000
Wiley Post Airport, 6008 Boxer St.                      Duplex - Pilot Housing              Building     $    393,267
Wiley Post Airport, 2063 Ahkovak St.                    Pilot Housing                       Building     $    230,000
                                                                                              YBPP                                     $     20,000
Wiley Post Airport, Lot 7, Block 100                    Hangar/Terminal/Storage             Building     $ 1,200,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $    175,000
Bethel Airport, Lot 5 & 6A, Block 7*                    Hangar                              Building     $ 1,000,000
                                                                                              PPO                       $     20,000
                                                                                              YBPP                                     $     50,000
Bethel Airport, Lot 7A & 7B, Block 7*                   Hanger/Maint/Psgr/Cargo/            Building     $ 1,500,000
                                                  Case 20-10755-BLS        Doc 87      Filed 04/20/20       Page 23 of 187


                                                          Mail                              PPO                        $   20,000
                                                                                            YBPP                                    $    90,000
Bethel Airport, Lot 5, Block 7*                           New Hangar/Building              Building     $ 1,900,000
                                                                                            YBPP                                    $    40,000
Bethel Airport, Lot 6, Block 1                            Pilot Housing                    Building     $    426,000
                                                                                            YBPP                                    $    20,000
Bethel Airport, Lot 11E, Block 4*                                                          Building     $ 3,720,470
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    40,000
Bethel Inn, 454 Ptarmigan                                 Pilot Housing                    Building     $    600,000
Bethel, 616 Ptarmigan                                     Duplex - Pilot Housing           Building     $    400,000
Bethel, Larson House, 4401 Mikengayak Rd.                 Duplex - Pilot Housing           Building     $    400,000
Fairbanks Airport, 6302 Old Airport Road                  Psgr Holding & Check In           YBPP                                    $    40,000
Fairbanks Airport, 5245 Airport Ind Rd., Lot 8A           Hangar                           Building     $ 3,759,990
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $   800,000
Fairbanks Airport, 5245 Airport Ind Rd., Lot 8A           Hangar/Freight                   Building     $    500,000
                                                                                            YBPP                                                  $   120,000
Fairbanks Airport, 5246 Airport Ind Rd., Lot 8A           Parts Warehouse                  Building     $    200,000
Edward G. Pitka Sr. Airport, Lot 1, Block 12              Storage Hangar                   Building     $    100,000
Homer Airport, 3720 FAA Rd., Lot 5A, Block 800            Airport Terminal/Office           YBPP                                    $    40,000
Kenai Municipal Airport, 403 N. Willow #3                 Airport Terminal/Office           YBPP                                    $    40,000
Kenai Municipal Airport, 403 N. Willow #3                 Storage/Warehouse                 YBPP                                    $    40,000
Kodiak State Airport, Lot 1A, Block 1600                  Storage/Warehouse                 YBPP                                    $    10,000
Kodiak State Airport, Lot 1A, Block 1601                  Airport Terminal/Ticket           YBPP                                    $    40,000
Nome Airport, Lot 9, Block 11                             Hangar/Maint/Psgr Terminal       Building     $ 1,500,000
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    40,000
Nome Airport, Lot 4A, Block 11                            Mail/Freight Storage             Building     $    233,819
Nome Airport, Lot 4A, Block 11                            Pilot Housing                    Building     $    837,539
                                                                                            YBPP                                    $    20,000
Nome Airport, Lot 9, Block 11                             Hangar                           Building     $    712,915
                                                                                            YBPP                                    $    20,000
Palmer Municipal Airport, 801 E. Cope Industrial*         Hangar/Offices                   Building     $ 2,000,000
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    40,000
St. Mary's Airport, Lot 4, Block 200                      Hangar/Maint/Psgr Terminal       Building     $    900,000
                                                                                            PPO                        $   20,000
                                                                                            YBPP                                    $    20,000
                                               Case 20-10755-BLS         Doc 87   Filed 04/20/20       Page 24 of 187


City of St. Mary's, Lot 10, Block 6                    Dwelling                        Building    $    375,000
St. Mary's Airport, Lot 3A, Block 900                  Storage/Aircraft                Building    $    640,000
Unalakleet Airport, Block 4*                           Hangar/Psgr Terminal/Offices    Building    $    750,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Valdez Pioneer Field, 300 Airport Rd.                  Termina/Ticket Counter           YBPP                                   $    40,000
Galena Airport, Lot 7 & 8, Block 10*                   Psgr Terminal/Warehouse         Building    $    750,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Ralph Wien Memorial Airport, Lot 5, Block 3*           Terminal/Hangar/Office          Building    $ 2,250,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Deadhorse Airport, Lot 13 & 14, Block 900              Terminal/Hangar/Office          Building    $ 2,250,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Palmer Municipal Airport, 801 E. Cope Industrial*      Offices/Storage                 Building    $    800,000
                                                                                         PPO                      $   20,000
                                                                                        YBPP                                   $    50,000
Anchorage Int'l Airport, 6000 Boeing Avenue            Hangar                          Building    $ 4,300,000
                                                                                      YBPP - EDP                                             $   400,000
                                                                                        YBPP                                   $    75,000
Anchorage Int'l Airport, 6100 Boeing Avenue            Hangar/Office                   Building    $ 6,200,000
                                                                                        YBPP                                   $ 1,000,000
Cold Bay Airport, Lot 3B, Block 3                      Hangar/Office/Apartments        Building    $ 1,087,461
                                                                                        YBPP                                   $    40,000
Cold Bay Airport, Lot 3B, Block 3                      Warehouse/Freight               Building    $    512,000
                                                                                        YBPP                                   $    10,000
Cold Bay Airport, Parcel 4 & 5                         Dwelling                        Building    $    610,000
                                                                                        YBPP                                   $    15,000
Cold Bay Airport, Parcel 5 & 6                         Dwelling                        Building    $    610,000
                                                                                        YBPP                                   $    15,000
Cold Bay Airport, Parcel 7                             Dwelling                        Building    $    335,000
                                                                                        YBPP                                   $    25,000
Cold Bay Airport, Lot 1A, Block 23                     Terminal                         YBPP                                   $    50,000
King Salmon Airport, Lot 1A, Block 1                   Hangar/Office/Gift Shop         Building    $ 1,500,000
                                                                                        YBPP                                   $   150,000
King Salmon Airport, Lot 1A, Block 1                   Hangar/Storage                  Building    $    750,000
                                                                                        YBPP                                   $    25,000
King Salmon Airport, Lot 2B, Block 1                   Terminal/Storage                Building    $ 2,241,947
                                                Case 20-10755-BLS            Doc 87    Filed 04/20/20       Page 25 of 187


                                                                                             YBPP                                  $   500,000
                                                                                           YBPP - EDP                                            $    250,000
Dillingham Airport, Lot 4B, Block 500                       Terminal/Hangar                 Building    $    820,000
                                                                                             YBPP                                  $    50,000
Sand Point Airport, Lot 5 Block 100                         Terminal                        Building    $    800,000
                                                                                             YBPP                                  $    15,000
Boston Logan Int'l Airport, Terminal B Gates*               Terminal/Gates                   YBPP                                  $    25,000
St. Paul Airport                                            Terminal                         YBPP                                  $    10,000
Unalaska Airport Terminal                                   Terminal                         YBPP                                  $    10,000
Anchorage Int'l Airport, 5000 W Int'l Road                  Terminal                         YBPP                                  $    40,000
                                                                                                        $ 59,976,907   $   360,000 $ 5,574,500   $    770,000


Total Buildings & Personal Property; subject to a $1,000 Deductible                                                                              $ 68,786,228
Business Income/Extra Expense                                                                                                                    $ 4,105,000
Flood (* Certain builidngs not covered); subject to a $250,000 Deductible                                                                        $ 5,000,000
Terrorism Coverage                                                                                                                                 Included
Scheduled Equipment & Unscheduled Equipment ($100,000 Limit)                                                                                       Included

* Excluded from Flood coverage: Boston Airport, Aniak, Bethel, Palmer, Unalakleet, Galena & Kotzebue
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 26 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         WC 077711075/11076                   12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Re: Burning Man Event




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Advantage Flight Solutions

                                                                                          AUTHORIZED REPRESENTATIVE
                9590 Prototype Court, Suite 300
                Reno                                                 NV 89521              Bradley A. Meinhardt, Area Executive VP, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 27 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
WC 077711075/11076
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 28 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:              024
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   WC 077711075/11076                 12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: ADA-32008
PW#-105052




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska, Department of Transportation & Public Facilities
                Ted Stevens Anchorage International Airport, Airport Leasing
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519-6960         Bradley A. Meinhardt, Area Executive VP, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 29 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Re: 2010-9900-9510




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Department of Alaska
                Department of Administration, Division of General Services
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 110210
                Juneau                                               AK 99811-0210         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 30 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 31 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: Sublease for space on Lot 7, Block 4 of State Lease ADA-00819




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Transportation & Public Facilities
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 32 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 33 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: ADA31879
PW#-103684




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska, Department of Transportation & Public Facilities
                Ted Stevens Anchorage International Airport, Airport Leasing
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519-6960         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 34 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: ADA90607A




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska, Department of Transportation & Public Facilities
                Ted Stevens Anchorage International Airport, Airport Leasing
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519-6960         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 35 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 36 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Natural Resources
                                                                                          AUTHORIZED REPRESENTATIVE
                550 W. 7th Avenue, Suite 1230
                Anchorage                                            AK 99501              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 37 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 38 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Corrections
                                                                                          AUTHORIZED REPRESENTATIVE
                550 W. 7th Avenue, Suite 601
                Anchorage                                            AK 99501              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 39 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 40 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: ADA31879
PW#-103684




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                AmeriGas

                                                                                          AUTHORIZED REPRESENTATIVE
                6951 E. Blue Lupine Drive
                Palmer                                               AK 99645-8446         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 41 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Arctic Slope Region Corporation
                Attn: Lori K. Wing, Risk Management Dept.
                                                                                          AUTHORIZED REPRESENTATIVE
                3900 C Street, Suite 201
                Anchorage                                            AK 99503              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 42 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 43 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                BNP Paribas, as Collateral Agent

                                                                                          AUTHORIZED REPRESENTATIVE
                787 Seventh Avenue
                New York                                             NY 10019              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 44 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 45 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                ConocoPhillips Beluga, Inc.
                700 G Street
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 100360
                Anchorage                                            AK 99510-0360         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 46 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 47 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:              026
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Crowley Maritime Corporation and all subsidiaries, affiliated
                companies and joint ventures
                                                                                          AUTHORIZED REPRESENTATIVE
                9487 Regency Square Blvd.
                Jacksonville                                         FL 32225              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 48 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                Ravn Air Group Holdings, LLC, Corvus Airlines, Inc., et al                INSURER C :

                                                                                          INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A    Y    100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: Lease Agreement for 2018 Ford Transit 350 HD LXT 15 Passenger Van, VIN#1FBVU4XG6JKA52151




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Delta Leasing, LLC

                                                                                          AUTHORIZED REPRESENTATIVE
                8101 Dimond Hook Dr.
                Anchorage                                            AK 99507              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 49 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Re: Air Cargo Charter Services




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Department of Administration
                Division of General Services
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 110210
                Juneau                                               AK 99811-0210         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 50 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                        CERTIFICATE Doc
                                   Case 20-10755-BLS OF 87
                                                        LIABILITY  INSURANCE
                                                           Filed 04/20/20 Page 51 of 187
                                                                                                                                                                    12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Drive                                                                                          INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                Peninsula Aviation Services, Inc. dba PenAir                              INSURER C :

                                                                                          INSURER D :
                6100 Boeing Avenue                                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Department of Industrial Accidents
                Office of Investigations
                                                                                          AUTHORIZED REPRESENTATIVE
                1 Congress Street, Suite 100
                Boston                                               MA 02114-2017         Bradley A. Meinhardt, Area Exec. VP, Nat'l Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 52 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                ExxonMobile Business Support Center, Argentina S.R.L.,
                Service-provider to ExxonMobile Global Services Company
                                                                                          AUTHORIZED REPRESENTATIVE
                CM Della Paolera 265, 8th Floor, 812F, Buenos Aires
                (C1001ADA) Argentina                                                       Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 53 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 54 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                FedEx Ground

                                                                                          AUTHORIZED REPRESENTATIVE
                1000 FedEx Dr.
                Moon Township                                        PA 15108              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 55 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 56 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED                SCHEDULED                                                                                       BODILY INJURY (Per accident) $
           AUTOS ONLY           AUTOS
           HIRED                NON-OWNED                                                                                       PROPERTY DAMAGE                $
           AUTOS ONLY           AUTOS ONLY                                                                                      (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                City of Homer
                Attn: City Manager
                                                                                          AUTHORIZED REPRESENTATIVE
                491 East Pioneer Avenue
                Homer                                                AK 99603-7645         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 57 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 58 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                City of Kenai, its Council Members, Directors, Officers, Agents &
                Employees              Attn: Mr. Rick R. Koch, City Manager
                                                                                          AUTHORIZED REPRESENTATIVE
                210 Fidalgo Avenue
                Kenai                                                AK 99611-7794         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 59 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 60 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: Office/Ticket Space #32-22 + 34/35




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                City Manager, City of Kenai
                Kenai Municipal Airport
                                                                                          AUTHORIZED REPRESENTATIVE
                210 Fidalgo Avenue
                Kenai                                                AK 99611-7794         Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 61 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                        CERTIFICATE Doc
                                   Case 20-10755-BLS OF 87
                                                        LIABILITY  INSURANCE
                                                           Filed 04/20/20 Page 62 of 187
                                                                                                                                                                     //2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                          CONTACT
PRODUCER                                                                                  NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                  NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:              025A
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $    1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $        1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $    1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Northern Air Cargo, Inc. and TOTE Services, Inc.

                                                                                          AUTHORIZED REPRESENTATIVE
                3900 Old International Airport Road
                Anchorage                                            AK 99502              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20               Page 63 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                   Page      of
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: 12/15/2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

Waiver of Subrogation is provided for any entity in which the Insured is required to provide a waiver under
a written contract. WC 00 03 13

Should the described policy be cancelled before its expiration date hereof, the issuing company will
endeavor to give 30 days Notice (10 days for non-payment of premium) to the Certificate Holder. However,
failure to mail such notice shall not impose any obligation nor any liability of any kind upon the Company or
its representatives or agents. WC 54 06 02




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 64 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Northern Air Cargo

                                                                                          AUTHORIZED REPRESENTATIVE
                3900 Old International Airport Road
                Anchorage                                            AK 99502              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 65 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 66 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:              026
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Contract: OSA00000




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Oil Search (Alaska) LLC
                510 L Street
                                                                                          AUTHORIZED REPRESENTATIVE
                Suite 310
                Anchorage                                            Ak 99501              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 67 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                             NV 89134            INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                             AK 99502            INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD              POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Pioneer Natural Resources USA, Inc., Pioneer Natural
                Resources Alaska, Inc.       Attn: Michelle Bennett
                                                                                          AUTHORIZED REPRESENTATIVE
                5205 O'Connor Blvd., Suite 1400
                Irving                                                TX 75039             Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 68 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 69 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A       Y   100 0003997                        12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


RFQ#: ACO 17-005




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Purchasing Department
                Department of Corrections
                                                                                          AUTHORIZED REPRESENTATIVE
                550 W. 7th, Suite 1800
                Anchorage                                            AK 99510              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 70 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 71 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Shell Offshore, Inc.

                                                                                          AUTHORIZED REPRESENTATIVE
                150 North Dairy Ashford Road
                Houston                                              TX 77079              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 72 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 73 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: Alaska International Airports System Operating Agreement and Passenger Terminal Lease ADA-90744 and ADA-01351 between the State of Alaska acting by and
thorough its Department of Transportation and Public Facilities and Frontier Flying Service, Inc.




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Transportation & Public Facilities
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 74 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 75 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: Hangar Lease Agreement (ADA-02847) and Land Use Permit (ADA-31815) between the State of Alaska, Department of Transportation and Public Facilities and Frontier
Hangar Group, LLC.




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Transportation & Public Facilities
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 76 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 77 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: ADA-31879, PW# 103684




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Transportation & Public Facilities
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 78 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 79 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)


Re: ADA-32008, PW# 105052




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                State of Alaska
                Department of Transportation & Public Facilities
                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 196960
                Anchorage                                            AK 99519              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                        Case 20-10755-BLS            Doc 87      Filed 04/20/20           Page 80 of 187
                                                          AGENCY CUSTOMER ID:
                                                                      LOC #:


                                 ADDITIONAL REMARKS SCHEDULE                                                  Page 2     of 2
AGENCY                                                           NAMED INSURED
Arthur J. Gallagher Risk Management Services, Inc.               HoTH, Inc., Frontier Flying Service, Inc., Hageland
POLICY NUMBER
100 0003997
                                                                 Aviation Services, Inc., and Corvus Airlines, Inc.
CARRIER                                              NAIC CODE
Starr Specialty Insurance Company                                EFFECTIVE DATE: December 15, 2019

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER: 25         FORM TITLE: Certificate of Insurance

The company waives its rights of subrogation against the Certificate Holder to the extent required under the
agreement This waiver shall not affect any of the Insured's own rights under the agreement.

Should the described policy be cancelled before the expiration date hereof, the issuing company will
endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
Company, its representatives or agents.




ACORD 101 (2008/01)                                                               © 2008 ACORD CORPORATION. All rights reserved.
                                    The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 81 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                To Whom It May Concern

                                                                                          AUTHORIZED REPRESENTATIVE


                                                                                           Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                                                                                                                                                               DATE (MM/DD/YYYY)
                                   Case 20-10755-BLS
                                        CERTIFICATE Doc
                                                     OF 87 Filed 04/20/20
                                                        LIABILITY         Page 82 of 187
                                                                   INSURANCE                                                                                        12/15/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                  CONTACT
                                                                                          NAME:        Gayla L. Guest, Area Vice   President
                                                                                          PHONE                                                   FAX
Arthur J. Gallagher Risk Management Services, Inc.                                        (A/C, No, Ext): 702-647-2333                            (A/C, No):   702-647-5433
                                                                                          E-MAIL
                                                                                          ADDRESS: gayla_guest@ajg.com
9515 Hillwood Dr.                                                                                            INSURER(S) AFFORDING COVERAGE                                 NAIC #
Las Vegas                                                            NV 89134             INSURER A :   Starr Specialty Insurance Company
INSURED                                                                                   INSURER B :
                HoTH, Inc., Frontier Flying Service, Inc., Hageland Aviation              INSURER C :
                Services, Inc. and Corvus Airlines, Inc.                                  INSURER D :
                4700 Old International Airport Rd.                                        INSURER E :
                Anchorage                                            AK 99502             INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                REVISION NUMBER:              026
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                $
                                                                                                                                DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                        PREMISES (Ea occurrence)       $
                                                                                                                                MED EXP (Any one person)       $
                                                                                                                                PERSONAL & ADV INJURY          $
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                       GENERAL AGGREGATE              $
                       PRO-
           POLICY      JECT         LOC                                                                                         PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                              $

       AUTOMOBILE LIABILITY                                                                                                     COMBINED SINGLE LIMIT          $
                                                                                                                                (Ea accident)
           ANY AUTO                                                                                                             BODILY INJURY (Per person)     $
           OWNED               SCHEDULED                                                                                        BODILY INJURY (Per accident) $
           AUTOS ONLY          AUTOS
           HIRED               NON-OWNED                                                                                        PROPERTY DAMAGE                $
           AUTOS ONLY          AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                               $

           UMBRELLA LIAB           OCCUR                                                                                        EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                  AGGREGATE                      $
              DED          RETENTION $                                                                                                                         $
       WORKERS COMPENSATION                                                                                                            PER           OTH-
                                                                                                                                       STATUTE       ER
       AND EMPLOYERS' LIABILITY         Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                         E.L. EACH ACCIDENT             $   1,000,000
 A     OFFICER/MEMBER EXCLUDED?                  N/A         100 0003997                          12/15/2019     12/15/2020
       (Mandatory in NH)                                                                                                        E.L. DISEASE - EA EMPLOYEE $       1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                          E.L. DISEASE - POLICY LIMIT    $   1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                        CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Yukon-Kuskokwim Health Corporation

                                                                                          AUTHORIZED REPRESENTATIVE
                PO Box 528
                Bethel                                               AK 99559              Bradley A. Meinhardt, Area President, National Producer #2730043
                                                                                                                © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
                   Case 20-10755-BLS           Doc 87      Filed 04/20/20       Page 83 of 187




                                ADMINISTRATIVE SERVICE CONTRACT
                                                    BETWEEN
                          PREMERA BLUE CROSS BLUE SHIELD OF ALASKA
                                                        AND
                                              RAVN AIR GROUP
                 EFFECTIVE JANUARY 1, 2020 THROUGH DECEMBER 31, 2020
                              (THE "CONTRACT PERIOD")
This Contract is effective by and between the group named above (hereinafter referred to as the "Plan Sponsor"),
and Premera Blue Cross Blue Shield of Alaska (hereinafter referred to as the "Claims Administrator" or "we," "us,"
or "our").
WHEREAS, the Plan Sponsor has established an employee benefit plan (hereinafter referred to as the "Plan")
which provides for payment of certain welfare benefits to and for certain eligible individuals as defined by its Plan
Document, such individuals being hereinafter referred to as "Members"; and,
WHEREAS, the Plan Sponsor has chosen to self-insure the benefit program(s) provided under the Plan; and
WHEREAS, the Plan Sponsor desires to engage the services of the Claims Administrator to provide
administrative services for the Plan;
NOW THEREFORE, in consideration of the mutual covenants and conditions as contained herein the parties
hereto agree to the provisions in this Contract, including any Attachments and endorsements thereto. The parties
below have signed as duly authorized officers and have hereby executed this Contract. If this Contract is not
signed and returned to the Claims Administrator within sixty (60) days of its delivery to the Plan Sponsor or its
agent, the Claims Administrator will assume the Plan Sponsor's concurrence and the Plan Sponsor will be bound
by its terms.
IN WITNESS WHEREOF the parties hereto sign their names as duly authorized officers and have executed this
Contract.
Ravn Air Group
 BY:                                                                            DATE:



                  Title

 ADDRESS:



Premera Blue Cross
 BY:                                                                         DATE:      January 1, 2020



       Jim Grazko
       President

       P.O. Box 327
       Seattle, WA 98111-0327


ADSERV-ASC (01-2020)
                          Case 20-10755-BLS                         Doc 87            Filed 04/20/20                Page 84 of 187



TABLE OF CONTENTS
1. DEFINITIONS.................................................................................................................................... 1
2. DUTIES AND RESPONSIBILITIES OF THE PLAN SPONSOR ................................................................... 4
     2.1. Documentation ............................................................................................................................... 4
     2.2. Administrative Duties ...................................................................................................................... 4
     2.3. Taxes, Assessments, And Fees ........................................................................................................ 5
     2.4. Compliance With Law ..................................................................................................................... 5
     2.5. Appeals ............................................................................................................................................ 6
     2.6. Funding............................................................................................................................................ 6
3. DUTIES AND RESPONSIBILITIES OF THE CLAIMS ADMINISTRATOR.................................................... 7
     3.1. Administrative Duties ...................................................................................................................... 7
     3.2. Appeals ............................................................................................................................................ 8
     3.3. Claims Processing ............................................................................................................................ 8
     3.4. Funding Support .............................................................................................................................. 8
     3.5. Participation In Class Action Suits ................................................................................................... 9
4. LIMITS OF THE CLAIMS ADMINISTRATOR'S RESPONSIBILITY ............................................................ 9
     4.1. Recoveries ..................................................................................................................................... 10
     4.2. Independent Contractor ............................................................................................................... 10
     4.3. Limits of Liability ........................................................................................................................... 10
5. FEES OF THE CLAIMS ADMINISTRATOR .......................................................................................... 10
     5.1. Payment Time Limits ..................................................................................................................... 10
     5.2. Late Payments ............................................................................................................................... 10
     5.3. Customization Fees ....................................................................................................................... 10
6. AUDIT ............................................................................................................................................ 11
7. TERM OF CONTRACT...................................................................................................................... 11
     7.1. Contract Period ............................................................................................................................. 11
     7.2. Changes to Fees ............................................................................................................................ 11
8. TERMINATION ............................................................................................................................... 12
     8.1. Termination With Notice .............................................................................................................. 12
     8.2. Contract Period Expiration ............................................................................................................ 12
     8.3. Termination Due to Insolvency ..................................................................................................... 12
     8.4. Termination Due to Inability to Perform....................................................................................... 12

Ravn Air Group                                                                                                                                January 1, 2020
4012875
                          Case 20-10755-BLS                        Doc 87            Filed 04/20/20                 Page 85 of 187


     8.5. Termination For Nonpayment ...................................................................................................... 13
     8.6. Plan Sponsor Liability Upon Termination ...................................................................................... 13
     8.7. Claims Runout ............................................................................................................................... 13
9. DISCLOSURE .................................................................................................................................. 13
10. OTHER PROVISIONS ..................................................................................................................... 13
     10.1. Choice of Law .............................................................................................................................. 13
     10.2. Proprietary Information .............................................................................................................. 14
     10.3. Parties To The Contract ............................................................................................................... 14
     10.4. Notice .......................................................................................................................................... 14
     10.5. Integration................................................................................................................................... 14
     10.6. Assignment .................................................................................................................................. 14
     10.7. Survival ........................................................................................................................................ 14
     10.8. Independent Contractors ............................................................................................................ 15
11. ATTACHMENTS TO THE ADMINISTRATIVE SERVICE CONTRACT .................................................... 15
ATTACHMENT A – OUT-OF-AREA SERVICES ........................................................................................ 16
ATTACHMENT B – CENSUS INFORMATION ......................................................................................... 19
ATTACHMENT C – REPORTING............................................................................................................ 20
ATTACHMENT D – FEES OF THE CLAIMS ADMINISTRATOR .................................................................. 21
ATTACHMENT E – BUSINESS ASSOCIATE AGREEMENT ........................................................................ 24
ATTACHMENT F – CARECOMPASS360° ............................................................................................... 25
     Appendix 1 Care Facilitation Services ................................................................................................... 26
     Appendix 2 Personal Health Support Services ...................................................................................... 27
     Appendix 3 BestBeginnings Maternity Program ................................................................................... 28
     Appendix 4 Neonatal Intensive Care Risk Assessment and Case Management ................................... 29
     Appendix 5 Outpatient Rehabilitation Review Program....................................................................... 30
ATTACHMENT G – EXTENDED POST-PAYMENT RECOVERY SERVICES .................................................. 31
ATTACHMENT H – FUNDING ACCOUNTS ............................................................................................ 33
     Appendix 1 Administration and Recordkeeping Services for Health Savings Account .........................39
ATTACHMENT I – FIDUCIARY AUTHORITY ........................................................................................... 41
     Plan Sponsor's Fiduciary Authority ....................................................................................................... 41
     Claims Administrator's Fiduciary Authority .......................................................................................... 41
ATTACHMENT J – ELECTIVE PROCEDURE TRAVEL SUPPORT ................................................................ 42
ATTACHMENT K – PREMERA-DESIGNATED CENTERS OF EXCELLENCE.................................................. 43


Ravn Air Group                                                                                                                               January 1, 2020
4012875
                          Case 20-10755-BLS                          Doc 87            Filed 04/20/20                 Page 86 of 187


     Medical Services ................................................................................................................................... 43
     Travel .................................................................................................................................................... 43
ATTACHMENT L – PREMERA VALUE-BASED PROVIDER ARRANGEMENTS ............................................ 44




Ravn Air Group                                                                                                                                   January 1, 2020
4012875
                     Case 20-10755-BLS          Doc 87       Filed 04/20/20      Page 87 of 187


1. DEFINITIONS
Administration Fee Guarantee Period The multi-year period during which the Claims Administrator's base
administration fees will not exceed amounts agreed upon by the Claims Administrator and the Plan Sponsor. The
Administration Fee Guarantee Period is shown in "Attachment D – Fees Of The Claims Administrator."
Adverse Benefit Determination Any of the following: a denial, reduction, or termination of, or a failure to
provide or make payment (in whole or in part) for, a benefit, including payment that is based on a determination of
the eligibility of a Member to participate in the Plan. This includes any denials, reductions, or failures to provide or
make payment resulting from the application of utilization review or limitations on experimental and investigational
services, medical or dental necessity, or appropriateness of care. It also includes a decision to rescind a
Member's coverage unless the rescission is due to nonpayment of subscription charges.
Affordable Care Act The Patient Protection and Affordable Care Act of 2010 (Public Law 111-148) as amended
by the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).
Allowed Amount The Plan provides benefits based on the Allowed Amount for covered services. The Plan
Sponsor's liability for covered services is calculated on the basis of the Allowed Amount.
The Claims Administrator reserves the right to determine the amount allowed for any given service or supply
unless specified otherwise in this Contract. The Allowed Amount is described below. There are different rules for
dialysis due to end-stage renal disease and for emergency services. These rules are shown below the general
rules.
     a. General Rules
          1.     Providers In Alaska and Washington Who Have Agreements With The Claims Administrator
                 For any given service or supply, the Allowed Amount is the lesser of the following:
                 •    The provider’s billed charge; or

                 •    The fee that the Claims Administrator has negotiated as a "reasonable allowance" for
                      medically necessary covered services and supplies.
                 Providers that have contracts with the Claims Administrator agree to seek payment from the
                 Claims Administrator when they furnish covered services to Members. Members will be
                 responsible only for any applicable deductibles, copays, coinsurance, charges in excess of the
                 stated benefit maximums and charges for services and supplies not covered under this Plan.
          2.     Providers Outside Alaska and Washington Who Have Agreements With Other Blue Cross Blue
                 Shield Licensees
                 For covered services and supplies received outside Alaska and Washington or in Clark County,
                 Washington, Allowed Amounts are determined as stated in Attachment A – Out-of-Area
                 Services."
          3.     Providers In Alaska Who Don’t Have Agreements With The Claims
                 Administrator Or Another Blue Cross Blue Shield Licensee
                 The Allowed Amount for providers in the Service Area that don't have a contract with the Claims
                 Administrator is the least of the three (3) amounts shown below. The Allowed Amount for
                 providers outside the Service Area that don't have a contract with the Claims Administrator or the
                 local Blue Cross and/or Blue Shield Licensee is also the least of the three (3) amounts shown
                 below.
                 •    An amount that is no less than the lowest amount the Plan pays for the same or
                      similar service from a comparable provider that has a contracting agreement with the
                      Claims Administrator


Ravn Air Group                                           1                                                  January 1, 2020
4012875
                     Case 20-10755-BLS        Doc 87      Filed 04/20/20       Page 88 of 187


                 •    200 percent of the fee schedule determined by the Centers for Medicare and
                      Medicaid Services (Medicare), if available
                 •    The provider’s billed charges. Note: Non-contracting ambulances are always paid
                      based on billed charges.
                 If applicable law requires a different Allowed Amount than the least of the three (3) amounts
                 above, this Plan will comply with that law.
          3.     Providers Outside of Alaska Who Don’t Have Agreements With The Claims
                 Administrator Or Another Blue Cross Blue Shield Licensee
                 The Allowed Amount for providers in the Service Area that don't have a contract with the Claims
                 Administrator is the least of the three (3) amounts shown below. The Allowed Amount for
                 providers outside the Service Area that don't have a contract with the Claims Administrator or the
                 local Blue Cross and/or Blue Shield Licensee is also the least of the three (3) amounts shown
                 below.
                 •    An amount that is no less than the lowest amount the Plan pays for the same or
                      similar service from a comparable provider that has a contracting agreement with the
                      Claims Administrator
                 •    125 percent of the fee schedule determined by the Centers for Medicare and
                      Medicaid Services (Medicare), if available
                 •    The provider’s billed charges. Note: Non-contracting ambulances are always paid
                      based on billed charges.
                 If applicable law requires a different Allowed Amount than the least of the three (3) amounts
                 above, this Plan will comply with that law.
     b. Dialysis Due To End Stage Renal Disease
          1.     Providers Who Have Agreements With The Claims Administrator Or Other Blue
                 Cross Blue Shield Licensees
                 For any given service or supply, the Allowed Amount is the lesser of the following:
                 •    The provider’s billed charge; or
                 •    The fee that the Claims Administrator has negotiated as a "reasonable allowance" for
                      medically necessary covered services and supplies.
                 Providers that have contracts with the Claims Administrator agree to seek payment from
                 the Claims Administrator when they furnish covered services to Members. Members will
                 be responsible only for any applicable deductibles, copays, coinsurance, charges in
                 excess of the stated benefit maximums and charges for services and supplies not
                 covered under this Plan.
          2.     Providers In Alaska Who Don’t Have Agreements With The Claims Administrator
                 Or Another Blue Cross Blue Shield Licensee
                 The amount the Plan allows for dialysis during Medicare’s waiting period will be no less
                 than 200 percent of the amount allowed by Medicare and no more than 90 percent of
                 billed charges.
                 The amount the Plan allows for dialysis after Medicare’s waiting period is 200 percent of the
                 Medicare-approved amount, even when a Member who is eligible for Medicare does not enroll in
                 Medicare.


Ravn Air Group                                       2                                                  January 1, 2020
4012875
                   Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 89 of 187


          3.      Providers Outside of Alaska Who Don’t Have Agreements With The Claims
                  Administrator Or Another Blue Cross Blue Shield Licensee
                  The amount the Plan allows for dialysis during Medicare’s waiting period will be no less
                  than 125 percent of the amount allowed by Medicare and no more than 90 percent of
                  billed charges.
                  The amount the Plan allows for dialysis after Medicare’s waiting period is 125 percent of the
                  Medicare-approved amount, even when a Member who is eligible for Medicare does not enroll in
                  Medicare.
     c. Emergency Services
          Consistent with the requirements of the Affordable Care Act, the Allowed Amount will be the greatest of
          the following amounts:
          1.      The median amount that the In-Network Providers for the Member's benefit package have
                  agreed to accept for the same services
          2.      The amount Medicare would allow for the same services
          3.      The amount calculated by the same method the Claims Administrator uses to determine
                  payment to Non-Contracted Providers
          Note: Non-Contracted Ambulances are always paid based on billed charges.
          When Members receive services from Non-Contracted Providers, their liability is for any amount above
          the Allowed Amount, and for their normal share of the Allowed Amount.
Claims Administrator Premera Blue Cross Blue Shield of Alaska.
Contract Period The period shown on the face page of this Contract. The Contract Period begins at 12:01 a.m.
on the starting date shown on the face page and ends at midnight on the ending date shown on the face page.
Effective Date The date this Contract takes effect (the first day of the Contract Period). The Effective Date is
shown on the face page of this Contract.
Medically Necessary Those covered services and supplies that a physician, exercising prudent clinical
judgment, would provide to a patient for the purpose of preventing, evaluating, diagnosing or treating an illness,
injury, disease or its symptoms, and that are:
• In accordance with generally accepted standards of medical practice;
• Clinically appropriate, in terms of type, frequency, extent, site and duration, and considered effective for the
   patient’s illness, injury or disease; and
     •    Not primarily for the convenience of the patient, physician, or other health care provider, and not more
          costly than an alternative service or sequence of services at least as likely to produce equivalent
          therapeutic or diagnostic results as to the diagnosis or treatment of that patient’s illness, injury or
          disease.
For these purposes, "generally accepted standards of medical practice" means standards that are based on
credible scientific evidence published in peer reviewed medical literature generally recognized by the relevant
medical community, physician specialty society recommendations and the views of physicians practicing in
relevant clinical areas and any other relevant factors.
Member A Subscriber or dependent who is eligible for coverage as stated in the Plan and who is enrolled as
required in the Plan.
In-Network Provider A provider that is in one of the provider networks chosen by the Plan Sponsor for the Plan.
Non-Contracted Provider A provider that does not have a network provider contract with the Claims
Administrator or, for out-of-area providers, with the local Blue Cross and/or Blue Shield Licensee.
Out-Of-Network Provider A provider that is not in one of the provider networks chosen by the Plan Sponsor for
the Plan.

Ravn Air Group                                        3                                                  January 1, 2020
4012875
                      Case 20-10755-BLS           Doc 87     Filed 04/20/20      Page 90 of 187


Non-Grandfathered Health Plan A Plan benefit package that does not meet the requirements to be a
grandfathered health plan set forth in the federal Affordable Care Act regulations. If the Plan consists of more
than one (1) benefit package, the federal regulations on non-grandfathered plan status apply separately to each
benefit package.
PEPM "Per employee per month."
Plan The employee benefit plan established and maintained by the Plan Sponsor that is being administered
under this Contract. The Plan may consist of one (1) or more benefit packages.
Plan Sponsor Ravn Air Group.
Service Area The area in which the Claims administrator directly operates a provider network. This area is
made up of the states of Alaska and Washington (except Clark County, Washington)
Subscriber A person who is eligible for coverage under the Plan by virtue of an employee-employer relationship
or other relationship between the person and the Plan Sponsor, and who is enrolled as required in the Plan.


2. DUTIES AND RESPONSIBILITIES OF THE PLAN SPONSOR

2.1. Documentation
The Plan Sponsor shall provide the Claims Administrator with a copy of any documents describing the benefit
program(s) that the Claims Administrator needs to rely upon in performing its responsibilities under this Contract.
2.2. Administrative Duties
Unless specifically delegated to the Claims Administrator by this Contract, the Plan Sponsor shall be responsible
for the proper administration of the Plan including the following:
     a. The Plan Sponsor shall provide the Claims Administrator a complete and accurate list of all individuals
        eligible for benefits under the benefit program(s) and to update those lists monthly. The Claims
        Administrator shall be entitled to rely on the most recent list until it receives documentation of any
        change thereto.
          Retroactive enrollments shall be effective on the most recent of two (2) dates:
                The date the Member’s coverage would have been validly in force
                The first day of the fifth full calendar month preceding the month in which the Claims Administrator
                 receives the request for retroactive enrollment.
          Retroactive terminations of coverage shall be effective on the most recent of two (2) dates:
                The date the Member’s coverage would have been terminated, had notification been timely
                The first day of the fifth full calendar month preceding the month in which the Claims Administrator
                 receives the request for retroactive termination.
     b. The Plan Sponsor shall distribute to all Members all appropriate and necessary materials and
        documents, including but not limited to benefit program booklets, summary plan descriptions, material
        modifications, enrollment applications and notices required by law or that are necessary for the
        operation of the Plan.
     c. The Plan Sponsor shall provide the Claims Administrator with any additional information necessary to
        perform its functions under this Contract as may be requested by the Claims Administrator from time to
        time.
     d. If the Plan Sponsor writes or revises its benefit booklet, the Claims Administrator must review and
        approve in advance the draft of the benefit booklet that is printed and distributed to Members.
Ravn Air Group                                          4                                                 January 1, 2020
4012875
                      Case 20-10755-BLS          Doc 87      Filed 04/20/20      Page 91 of 187


          The Plan Sponsor must also include BlueCard disclosure language approved by the Blue Cross Blue Shield
          Association in its booklet.
     e. In order to place calls to Members, the Claims Administrator may receive Member phone
        numbers provided by the Plan Sponsor or by a third party (such as a producer) on the Plan Sponsor's
        behalf. For the Claims Administrator and its affiliates to contact Members in accordance with
        telecommunication-related laws and regulations, the Plan Sponsor confirms the following with respect
        to Member phone numbers that the Plan Sponsor has provided or will provide to the Claims
        Administrator:
          •      The Member provided his or her phone number on his or her Plan application, or otherwise
                 provided or updated his or her phone number with the Plan Sponsor with the expectation that it
                 will be provided to the Claims Administrator in connection with the Member's coverage under the
                 Plan.

          •      The Plan Sponsor only obtains phone numbers directly from the Member and not through a lookup
                 service or other third party.

          •      The Plan Sponsor retains contact information and will furnish that information to the Claims
                 Administrator upon request in a timely manner.


2.3. Taxes, Assessments, And Fees
The Plan Sponsor shall be responsible for all taxes, assessments and fees levied by any local, state or federal
authority in connection with the Claims Administrator's duties pursuant to this Contract.
2.4. Compliance With Law
         The Plan Sponsor shall be responsible for the Plan's continuing compliance with all applicable federal,
          state and local laws and regulations, as currently amended. These include but are not limited to:
          •      The Internal Revenue Code of 1986, as amended, including but not limited to sections 105 and
                 213(d), and all relevant regulations and rulings thereunder

          •      The Affordable Care Act.

          •      The Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008
                 (MHPAEA)

          •      The Health Insurance Portability and Accountability Act of 1996 (HIPAA)

          •      The Employee Retirement Income Security Act of 1974 (ERISA)

          •      The Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)

          •      Law and regulations governing the treatment and benefits of Members covered by Medicare.
                 These include, but are not limited to, the Medicare Secondary Payer law and regulations, the
                 Medicare Prescription Improvement and Modernization Act of 2004 (MMA), and the Medicare,
                 Medicaid, and SCHIP Extension Act of 2007 (MMSEA).
                 As required by MMSEA, the Plan Sponsor agrees to provide us the following information:
                 •   Employer Tax Identification Number (TIN/EIN);

Ravn Air Group                                          5                                                 January 1, 2020
4012875
                      Case 20-10755-BLS          Doc 87     Filed 04/20/20       Page 92 of 187


                 •   Social Security Numbers (SSNs) of all Members (employees and dependents); and

                 •   Medicare Health Insurance Claim Numbers (HICNs) for all Medicare-entitled Members.

                 To comply with the Medicare Secondary Payer law and regulations, the Plan Sponsor also agrees to
                 notify us promptly if the Plan Sponsor experiences a change in total employee count that would
                 change the order of liability according to federal guidelines.
                 MMA requires groups that provide prescription drug coverage to Medicare eligible individuals to
                 provide Medicare Part D Creditable Coverage Notices, and report creditable coverage status to the
                 Center for Medicare and Medicaid Services (CMS).
          The Plan Sponsor, and not the Claims Administrator, is the "plan administrator" and the "plan sponsor"
          for purposes of all federal laws that apply to the Plan Sponsor and impose duties or obligations on such
          entities. The Plan Sponsor shall be responsible for determining whether it is subject to COBRA and, if so,
          for notifying Members of their COBRA rights both initially and upon the occurrence of a qualifying event,
          for calculating and collecting premiums for COBRA continuation of coverage and for promptly notifying
          the Claims Administrator when an individual is no longer eligible for COBRA continuation of coverage. If
          the Plan Sponsor is subject to ERISA, the Plan Sponsor is responsible to prepare and maintain its ERISA
          plan document.
     •    The Plan Sponsor shall defend, indemnify and hold harmless Claims Administrator and its directors,
          officers, employees, and agents from and against any and all costs, liabilities, damages, claims, losses or
          expenses (including reasonable attorneys' fees) arising out of or connected to the Claims
          Administrator's administration of any benefit design authorized by the Plan Sponsor. The Plan Sponsor
          acknowledges its sole responsibility to test and design benefits compliant with all laws.
         If the Plan Sponsor is a governmental entity that elects to opt out of compliance with certain
          federal mandates as allowed by federal law, the Plan Sponsor is responsible to file its opt-out with
          federal regulators for each contract period and to notify Members of the opt-out in accordance with
          federal law and regulations then in effect. The Plan Sponsor agrees to hold the Claims Administrator
          and the Network harmless for any and all consequences arising from the Plan Sponsor's failure to file an
          opt-out as required by law for a given contract period, errors in the opt-out filing, or failure to notify a
          Member as required by federal law.
2.5. Appeals
If an adverse decision on a Member appeal results from the Plan's internal appeal process, the Plan shall offer
the Member a review by an Independent Review Organization (IRO) as described in subsection 3.2.
IRO review is not available on dental plan appeals.
2.6. Funding
The Plan Sponsor shall be solely liable for all benefits payable to Members under the Plan that are subject to this
Contract and for care coordination and support fees payable to the Claims Administrator for the Premera-
Designated Centers of Excellence program. The Plan Sponsor agrees to the following:
     a. Provision Of Funds The Plan Sponsor shall maintain adequate funds from which the total cost
        of all claims and fees described herein for each preceding week will be paid to the Claims Administrator
        by electronic funds transfer (EFT). Funds must be provided within two (2) business days of notification
        by the Claims Administrator to a person designated by the Plan Sponsor.



Ravn Air Group                                          6                                                  January 1, 2020
4012875
                   Case 20-10755-BLS           Doc 87      Filed 04/20/20       Page 93 of 187


     b. Late Payments If timely payment for the claims is not received by the Claims Administrator, the Plan
        Sponsor shall pay the Claims Administrator a daily late charge. This late charge is calculated from the
        first day following the period of two (2) business days stated above. This late charge is based on the
        average monthly prime rate posted by Claims Administrator's designated bank during the Contract
        Period, plus two (2) percent on the amount of the late payments for the number of days late. Late
        charges are due at the end of the Contract Period or, if earlier, upon termination of the Contract.
     c. Notices Notices required by this subsection and subsection 3.4 shall be by secure e-mail unless another
        method is agreed upon in writing by the Plan Sponsor and the Claims Administrator.


3. DUTIES AND RESPONSIBILITIES OF THE CLAIMS ADMINISTRATOR

3.1. Administrative Duties
The Claims Administrator agrees to perform the following administrative services for the Plan Sponsor. The
Claims Administrator shall:
     a. assist in the preparation and printing of the benefit program booklets, identification cards, and other
        materials necessary for the operation of the Plan; and distribute identification cards to Members.
          The Claims Administrator shall be responsible to include approved BlueCard program disclosure
          language in the booklets it prepares. If the Plan Sponsor prepares its own booklets, the Claims
          Administrator shall provide approved language to the Plan Sponsor for inclusion in the booklets;
     b. perform reasonable internal audits as stated in section 6 of this Contract;
     c. answer inquiries from the Plan Sponsor, Members, and service providers regarding the terms of the
        Plan, although final authority for construing the terms of the Plan's eligibility and benefit provisions is
        the Plan Sponsor's;
     d. prepare and provide the Plan Sponsor with reports of the operations of the Plan in accordance with
        "Attachment C – Reporting";
     e. coordinate with any stop-loss insurance carrier;
     f.   when the plan makes use of one (1) or more of the Claims Administrator's provider networks, maintain a
          network of healthcare facilities and professionals as applicable to the plan design. Paid claims to such
          providers will reflect any applicable provider discounts;
     g. perform care facilitation services as identified in "Attachment F – Carecompass360°."
     h. manage the formulary chosen by the Plan Sponsor.
     i.   Pharmacy Benefit Drug Program For pharmacy benefit claims, prescription drug rebates are
          specific amounts per paid brand-name prescription drug claim. These rebates are estimated at the Plan
          Sponsor’s renewal and are provided as a credit toward the Plan Sponsor’s administration fee. The actual
          prescription drug rebates resulting from Claims Administrator's overall pharmacy benefit utilization may
          be more or less than the Plan Sponsor's rebate payment. The Plan Sponsor's rebate payment is made to
          Plan Sponsor as a credit toward the administrative fees in "Attachment D – Fees Of The Claims
          Administrator."
          The allowable charge for prescription drugs is higher than the price paid to the pharmacy benefit manager
          for those prescription drugs.


Ravn Air Group                                        7                                                   January 1, 2020
4012875
                    Case 20-10755-BLS            Doc 87      Filed 04/20/20       Page 94 of 187


          The parties hereby agree that the difference between the allowable charge for prescription drugs and the
          price paid to the pharmacy benefit manager, and the prescription drug payments received by Claims
          Administrator for its pharmacy benefit manager, constitutes Claim Administrator's property, and not a part
          of the compensation paid to Plan Sponsor under this Contract, and that Claims Administrator is entitled to
          retain and shall retain such amounts and may apply them to the cost of its operations and the pharmacy
          benefit.
          Medical Benefit Drug Program The medical benefit drug program is separate from the Pharmacy
          Benefit Program. It includes claims for drugs delivered as part of medical services. For medical benefit
          drug claims, the Claims Administrator may contract with subcontractors that have rebate contracts with
          various manufacturers. Rebate subcontractors retain a portion of rebates collected as a rebate
          administration fee. If the rebate is $500 or more, the medical benefit drug rebate is provided as a credit
          toward the Plan Sponsor's administration fees. If less than $500, the Claims Administrator will retain the
          medical benefit drug rebate.
     j.   The Claims Administrator, at its sole discretion, reserves the right to delegate some or all of its
          duties and responsibilities under this Contract to a third party.
3.2. Appeals
     a. The Claims Administrator shall review and respond to the initial appeals made by Members of Adverse
        Benefit Determinations (see section 1) as described in the benefit booklet provided by the Claims
        Administrator for this Plan.
          The Claims Administrator shall also provide a second review of adverse Member appeal decisions made
          after its initial review. This review will be conducted as described in the benefit booklet provided by the
          Claims Administrator for this Plan.
     b. If an adverse decision on a Member's appeal results from the Plan's internal appeal process, the
        Claims Administrator agrees to facilitate a review of the appeal by an Independent Review Organization
        (IRO) on behalf of the Plan Sponsor. The Claims Administrator will submit all required documentation
        regarding the appeal to the IRO and work with the IRO as needed to complete its review.
          The external appeal process for Non-Grandfathered Plans will be offered and administered in accordance
          with the requirements of the Affordable Care Act.
          IRO review is not available on dental plan appeals.
          The Claims Administrator shall pay the charges required by the IRO to conduct its review.
3.3. Claims Processing
The Claims Administrator shall process all eligible claims incurred after the Effective Date of this Contract which
are properly submitted in accordance with the procedures set forth in the Plan Sponsor’s benefit booklet.
The Claims Administrator shall make reasonable efforts to determine that a claim is covered under the terms of
the Plan as described in the benefit booklet, to apply the coordination of benefits provisions, and prepare and
distribute benefit payments to Members and/or service providers. The Claims Administrator shall make
reasonable efforts to identify and recover overpayments due to claim processing errors that were within its
control, retroactive cancellations, or fraudulent billing practices. "Reasonable" for the purposes of this section
shall be determined by the Claims Administrator.
3.4. Funding Support
The Claims Administrator shall follow the steps below to facilitate the Plan Sponsor's funding of its Plan.
     a. Claim payment checks will be issued on the Claims Administrator's check stock. However, as stated in
        subsection 2.6 above, the responsibility for funding benefits is the Plan Sponsor's and the Claims
        Administrator is not acting as an insurer.
Ravn Air Group                                         8                                                    January 1, 2020
4012875
                  Case 20-10755-BLS            Doc 87      Filed 04/20/20      Page 95 of 187


     b. Each week, the Claims Administrator shall notify the Plan Sponsor of the amount due for the prior
        week's claims. Notice will be by secure e-mail unless another method is agreed upon in writing by the
        Claims Administrator and the Plan Sponsor.
3.5. Participation In Class Action Suits
The Plan Sponsor hereby delegates to the Claims Administrator the authority to participate on behalf of the Plan
Sponsor, and at the Claims Administrator's sole discretion, in class action lawsuits or settlements regarding any
services or supplies covered under the terms of the Plan. Examples of such services or supplies include
prescription or specialty drugs or medical devices. Such participation shall be limited to those instances in which
the Claims Administrator determines that it will submit a claim in the subject suit on behalf of its insured book of
business. The Claims Administrator shall have no obligation to participate on behalf of the Plan Sponsor in any
other lawsuit or settlement. The Claims Administrator will have no obligation to file claims on behalf of a Plan
Sponsor with which the Claims Administrator does not have a contract at the time the claims for recovery are
submitted.
The Plan Sponsor will recover the amount it is due under the terms of the settlement in question based upon the
data submitted by the Claims Administrator. Any amounts recovered by the Claims Administrator hereunder shall
be net of the Claims Administrator's fee as set forth below as well as fees paid to outside counsel in connection
with the lawsuit and/or settlement.
For each class action lawsuit or settlement in which the Claims Administrator participates hereunder on the Plan
Sponsor's behalf, the Plan Sponsor shall pay the Claims Administrator a fee representing a proportionate share of
a fixed amount intending to compensate the Claims Administrator for its work in connection with pursuing
recovery in these cases. The fixed amount is shown in "Attachment D – Fees Of The Claims Administrator." This
fixed amount is subject to change on an annual basis with at least 60 days' advance notice to the Plan Sponsor.
The amount of the Claims Administrator's fee payable by each Plan Sponsor shall be based on the proportion of
the total amount recovered by the Claims Administrator on behalf of the Plan Sponsor compared to the amount
recovered by Claims Administrator for all lines of business. The fee will be deducted from the amount of any
recovery received on behalf of the Plan Sponsor and will in no event exceed the amount of such recovery.
Payment hereunder shall be made within 60 days of the Claims Administrator's receipt of the settlement funds.
The Claims Administrator shall have no obligation to forward settlement funds to any group hereunder if the
amount due to the group is less than $5.
The Plan Sponsor may elect to decline to participate in the Claims Administrator's recovery process related to
class action lawsuits or settlements regarding any services or supplies covered under the Plan by providing the
Claims Administrator written notice. Except as set forth below, in the event the Plan Sponsor opts out, the Claims
Administrator shall have no further obligation whatsoever to the Plan Sponsor in connection with the recovery
process. The Plan Sponsor may request that the Claims Administrator gather data necessary for the Plan
Sponsor to submit its own claim. In any such case, the Plan Sponsor shall pay the amount shown in "Attachment
D – Fees Of The Claims Administrator" for the data-gathering services. Additionally, the Plan Sponsor shall make
any such request in writing a minimum of 30 days in advance of the claim filing deadline.


4. LIMITS OF THE CLAIMS ADMINISTRATOR'S RESPONSIBILITY
It is recognized and understood by the Plan Sponsor that the Claims Administrator is not an insurer and that the
Claims Administrator's sole function is to provide claims administration services and the Claims Administrator
shall have no liability for the funding of benefits.
The Claims Administrator is empowered to act on behalf of the Plan Sponsor in connection with the Plan only as
expressly stated in this Contract or as mutually agreed to in writing by the Claims Administrator and the Plan
Sponsor.
This Contract is between the Claims Administrator and the Plan Sponsor and does not create any legal
relationship between the Claims Administrator and any Member or any other individual.




Ravn Air Group                                       9                                                   January 1, 2020
4012875
                    Case 20-10755-BLS           Doc 87     Filed 04/20/20       Page 96 of 187


4.1. Recoveries
If, during the course of an audit performed internally by the Claims Administrator as described in subsection 3.1.b.
above or by the Plan Sponsor pursuant to section 6 below, any error is discovered, the Claims Administrator shall
use reasonable efforts to recover any loss resulting from such error.
4.2. Independent Contractor
The Claims Administrator is an independent contractor with respect to the services being performed pursuant to
this Contract and shall not for any purpose be deemed an employee of the Plan Sponsor.
4.3. Limits of Liability
It is recognized by the parties that errors may occur, and it is agreed that the Claims Administrator will not be held
liable to the Plan Sponsor for such errors unless they resulted from its gross negligence or willful misconduct.


5. FEES OF THE CLAIMS ADMINISTRATOR

5.1. Payment Time Limits
By the first of each month, The Plan Sponsor shall pay the Claims Administrator in accordance with the fee
schedule set forth in "Attachment D – Fees Of The Claims Administrator."
5.2. Late Payments
     a. If, for any reason whatsoever, the Plan Sponsor fails to make a timely payment required under this
        Contract by the thirtieth day of the month in which payment is due, the Claims Administrator may
        suspend performance of services to the Plan Sponsor, including processing and payment of claims, until
        such time as the Plan Sponsor makes the required payment, including interest as set forth in c. below.
     b. In the event of late payment, the Claims Administrator may terminate this Contract pursuant to
        subsection 8.5 below. Acceptance of late payments by the Claims Administrator shall not constitute a
        waiver of its right to cancel this Contract due to subsequent delinquent or nonpayment of fees.
     c. The Claims Administrator will charge interest to the Plan Sponsor on all payments received after the
        thirtieth day of the month in which they are due, including amounts paid to reinstate this Contract after
        termination pursuant to subsection 8.5 below, at the average prime rate posted by Claims
        Administrator's designated bank during the Contract Period plus two (2) percent on the amount of the
        late payments for the number of days late. Interest will be in addition to any other amounts payable
        under this Contract.
5.3. Customization Fees
The Plan Sponsor shall pay the Claims Administrator a "customization fee" when the Plan Sponsor requests
either of the following:
     a. A plan benefit configuration that the Claims Administrator has not determined to be standard for the
        plan type. Customization fees for nonstandard plan benefits assessed at this Contract's Effective Date
        are listed in "Attachment D – Fees Of The Claims Administrator."
     b. An off-anniversary benefit change, regardless of whether the desired benefit is standard for the plan
        type. The customization fee for each off-anniversary change shall be $2,000. Customization fees for off-
        anniversary changes shall be invoiced separately to the Plan Sponsor.
          For purposes of customization fees, "benefits" include eligibility, termination, continuation, and benefit
          payment provisions, benefit terms, limitations, and exclusions, funding arrangement changes, and any

Ravn Air Group                                        10                                                  January 1, 2020
4012875
                   Case 20-10755-BLS           Doc 87     Filed 04/20/20       Page 97 of 187


          other standard provisions of the Plan. Fees are computed based on current administrative costs to
          implement and administer the benefit.
          Customization fees for custom benefits that take effect on the Effective Date shown on the face page of
          this Contract are due and payable prior to that Effective Date. Customization fees for off-anniversary
          benefit changes are due and payable prior to the effective date of the change.


6. AUDIT
Within thirty (30) days of written notice from the Plan Sponsor, the Claims Administrator shall allow an authorized
agent of the Plan Sponsor to inspect or audit all records and files maintained by the Claims Administrator which
are directly pertinent to the administration of the Plan and which relate to a random, statistically valid number of
claims for the current or most recently ended contract period. Such documents shall be made available at the
administrative office of the Claims Administrator during normal business hours. The Plan Sponsor shall be liable
for any and all fees charged by the auditor. All audits shall be subject to the Claims Administrator's audit policies
and procedures then in effect. Audits will be requested no more than once in every 12 consecutive months,
unless the parties agree that the additional audit is needed to address a specific issue or is required by law. To
the extent that the Plan Sponsor requests data and reports that are beyond the scope of the Claim Administrator's
audit policies and procedures, the Plan Sponsor shall reimburse the Claims Administrator for the additional
administrative costs incurred in producing such data and reports.
Any agent or auditor who has access to the records and files maintained by the Claims Administrator shall agree
not to disclose any proprietary or confidential information used in the business of the Claims Administrator.


7. TERM OF CONTRACT

7.1. Contract Period
The term of this Contract shall be the Contract Period shown on the face page of this Contract. If the Plan
Sponsor and the Claim Administrator agree to extend the Contract for another contract period by means of an
amendment, the term of this Contract shall be the Contract Period shown on the amendment.
Except as stated otherwise in this section and in subsection 7.2 below, the terms and conditions of this Contract
and the fee schedule set forth in "Attachment D – Fees Of The Claims Administrator" are established for the
Contract Period. Midyear benefit or administrative changes (other than those in 8.2.a.6.) require thirty (30) days
advance written notice and the advance approval of the Claims Administrator.
The Claims Administrator reserves the right to amend this Contract at any time if needed to comply with
applicable law or regulation.
7.2. Changes to Fees
The Plan Sponsor acknowledges that the fee schedule set forth in "Attachment D – Fees Of The Claims
Administrator" and the services provided for in this Contract are based upon the terms of the Plan and the
enrollment as they exist on the Effective Date of this Contract.
     a. Any substantial changes, whether required by law or otherwise, in the terms and provisions of the Plan
        or in enrollment may require that the Claims Administrator incur additional expenses. The parties agree
        that any substantial change, as determined by the Claims Administrator after consultation with the Plan
        Sponsor, shall result in the alteration of the fee schedule, even if the alteration is during the Contract
        Period. The phrase "any substantial change" shall include, but not be limited to:
          1. a fluctuation of ten (10) percent or more in the number of Members as set forth on the census
             information included in "Attachment B – Census Information" which is herein incorporated by
             reference and made a part of this Contract;

Ravn Air Group                                       11                                                  January 1, 2020
4012875
                    Case 20-10755-BLS           Doc 87      Filed 04/20/20       Page 98 of 187


          2. the addition of benefit program(s) or any change in the terms of the Plan's eligibility rules, benefit
             provisions or record keeping rules that would increase administration costs by more than $2,000;
          3. any change in claims administrative services, benefits or eligibility required by law;
          4. any change in administrative procedures from those in force at the inception of this Contract that is
             agreed upon by the parties;
          5. any additional services which the Claims Administrator undertakes to perform at the request of the
             Plan Sponsor which are not specified in this Contract such as the handling of mailings or preparation
             of statistical reports and surveys not specified in the Claims Administrator's standard Employer
             Group Reporting set.
          6. A change in the third-party administrator, if any, used by the Plan Sponsor with respect to the
             benefits provided under this Contract. The Plan Sponsor will provide the Claims Administrator no
             less than 120 days' advance written notice of any such change.
     b. The Claims Administrator may also adjust the fees during the Contract Period by giving thirty (30) days
        advance written notice to the Plan Sponsor or its agent, if the Plan Sponsor agrees with the Claims
        Administrator that the fees are based in whole or in part upon a mistake that materially impacts such
        fees.


8. TERMINATION

8.1. Termination With Notice
The Plan Sponsor may terminate this Contract at any time by giving the Claims Administrator thirty (30) days
written notice.
8.2. Contract Period Expiration
This Contract will terminate on the last day of the Contract Period or the last day of any extension of the Contract
Period granted by the Plan Sponsor.
8.3. Termination Due to Insolvency
Either party may terminate this Contract effective immediately by giving written notice to the other if a party
becomes insolvent, makes a general assignment for the benefit of creditors, files a voluntary petition of
bankruptcy, suffers or permits the appointment of a receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether foreign or domestic. A party is insolvent if it has
ceased to pay its debts in the ordinary course of business; cannot pay its debts as they become due; or the sum
of its debts is greater than the value of its property at a fair valuation.
8.4. Termination Due to Inability to Perform
If loss of services is caused by, or either party is unable to perform any of its obligations under this Contract, or to
enjoy any of its benefits because of natural disaster, action or decrees of governmental bodies or communication
failure not the fault of the affected party, such loss or inability to perform shall not be deemed a breach. The party
who has been so affected shall immediately give notice to the other party and shall do everything possible to
resume performance. Upon receipt of such notice, all obligations under this Contract shall be immediately
suspended. If the period of nonperformance exceeds thirty (30) days from the receipt of such notice, the party
whose performance has not been so affected may, as its sole remedy, terminate this Contract by written notice to
the other party effective immediately. In the event of such termination, the Plan Sponsor shall remain liable to the
Claims Administrator for all payments due, together with interest thereon as provided for in subsection 5.2.c.
above.




Ravn Air Group                                        12                                                    January 1, 2020
4012875
                  Case 20-10755-BLS            Doc 87      Filed 04/20/20      Page 99 of 187


8.5. Termination For Nonpayment
The Claims Administrator may, at its sole discretion, terminate this Contract effective as of a missed payment due
date in the event that the Plan Sponsor fails to make a timely payment required under this Contract.
8.6. Plan Sponsor Liability Upon Termination
In the event this Contract is terminated prior to the end of the administration fee guarantee period shown in
"Attachment D – Fees Of The Claims Administrator," the Plan Sponsor shall remain liable to the Claims
Administrator for all delinquent sums together with interest thereon as provided for in subsection 5.2.c. above.
Furthermore, the Claims Administrator will have incurred fixed costs which, but for the termination, would have
been recouped over the course of the administration fee guarantee period. Therefore, in the event that the
Contract terminates pursuant to subsections 8.1 or 8.5 above, the Plan Sponsor shall also pay the Claims
Administrator as liquidated damages, and not as a penalty, an amount equal to two (2) months administration
fees. This monthly fee shall be determined by multiplying the rate set forth in "Attachment D – Fees Of The
Claims Administrator" by the average number of Subscribers covered by the Plan for the immediately preceding
six (6) month period or such shorter period if this Contract has not been in effect for a period of six (6) months.
The liquidated damages amount shall then be reduced on a pro rata basis for the number of months of the
administration fee guarantee period that the Contract was in force. The Plan Sponsor shall remain liable for
claims incurred during the Contract Period but not paid during the Contract Period and for the claims runout
processing fee set forth in the "Fees Of The Claims Administrator" attachment.
At the expense of the Plan Sponsor, the Claims Administrator shall make available a record of deductibles and
coinsurance levels for each Member and deliver this information to the Plan Sponsor or its authorized agent.
8.7. Claims Runout
The Plan Sponsor continues to be solely liable for claims received by the Claims Administrator after the Contract
terminates. For the fifteen (15)-month period following termination of this Contract, the Claims Administrator shall
continue to process eligible claims incurred prior to termination, or adjustments to claims incurred prior to
termination, that the Claims Administrator receives no more than twelve (12) months after the date of termination
at the claims runout processing fee rate set forth in "Attachment D – Fees Of The Claims Administrator."
The runout processing charge will be due in full with the first request for claims reimbursement made during the
runout period.
If the Claims Administrator receives claims for Plan benefits more than twelve (12) months after the date this
Contract terminates, Claims Administrator shall deny those claims. If the Plan Sponsor wants to negotiate a
different arrangement, the Plan Sponsor must contact the Claims Administrator no later than the start of the
fourteenth month after the date this Contract terminates.
This "Claims Runout" provision shall survive termination of this Contract.


9. DISCLOSURE
It is recognized and understood by the Plan Sponsor that the Claims Administrator is subject to all laws and
regulations applicable to Claims Administrators and hospital and medical service plans.
It is also recognized and understood by the Plan Sponsor that the Claims Administrator is not acting as an insurer
and also is not providing stop-loss insurance.


10. OTHER PROVISIONS

10.1. Choice of Law
The validity, interpretation, and performance of this Contract shall be controlled by and construed under the laws
of the state of Alaska, unless federal law applies. Any and all disputes concerning this Contract shall be resolved
in the state of Alaska or federal court as appropriate.


Ravn Air Group                                       13                                                  January 1, 2020
4012875
                  Case 20-10755-BLS            Doc 87      Filed 04/20/20        Page 100 of 187


10.2. Proprietary Information
The Claims Administrator reserves the right to, the control of, and the use of the words "Premera Blue Cross Blue
Shield of Alaska" and all symbols, trademarks and service marks existing or hereafter established. The Plan
Sponsor shall not use such words, symbols, trademarks or service marks in advertising, promotional materials,
materials supplied to Members or otherwise without the Claims Administrator's prior written consent which shall
not be unreasonably withheld.
The Claims Administrator's provider reimbursement information is proprietary and confidential to the Claims
Administrator and will not be disclosed to the Plan Sponsor unless and until a separate Confidentiality Agreement
is executed by the parties. For the purposes of this section, "provider reimbursement information" means data
containing, directly or indirectly (a) diagnostic, procedures or other code sets; and (b) billed amount, allowed
amount, paid amount or any other financial information for In-Network and Out-Of-Network hospitals, clinics,
physicians, other health care professionals, pharmacies and any other type of facility. Such data may or may not
specifically identify providers. No other provision of this Contract or any other agreement or understanding
between the parties shall supersede this provision.
10.3. Parties To The Contract
The Plan Sponsor hereby expressly acknowledges, on behalf of itself and all of its Members, its understanding
that this Administrative Service Contract constitutes a Contract solely between the Plan Sponsor and the Claims
Administrator, that the Claims Administrator is an independent corporation operating under a license with the Blue
Cross and Blue Shield Association, an association of independent Blue Cross and Blue Shield Plans (the
"Association") permitting the Claims Administrator to use the Blue Cross Service Mark in the States of
Washington and Alaska, and that the Claims Administrator is not contracting as the agent of the Association.
The Plan Sponsor further acknowledges and agrees that it has not entered into this Administrative Service
Contract based upon representations by any person other than the Claims Administrator, and that no person,
entity or organization other than the Claims Administrator shall be held accountable or liable to the Plan Sponsor
for any of the Claims Administrator's obligations to the Plan Sponsor created under this Administrative Service
Contract. This provision shall not create any additional obligations whatsoever on the Claims Administrator's part
other than those obligations created under other provisions of this Administrative Service Contract.
10.4. Notice
Except for the notice given pursuant to the "Funding" subsection of Section 2, any notice required or permitted to
be given by this Contract shall be in writing and shall be deemed delivered three (3) days after deposit in the
United States mail, postage fully prepaid, return receipt requested, and addressed to the other party at the
address as shown on the face page of this Contract or such other address provided in writing by the parties.
10.5. Integration
This Contract, including any appendices, amendments or attachments incorporated herein by reference,
embodies the entire Contract and understanding of the parties and supersedes all prior oral and written
communications between them. Only a writing signed by both parties hereto hereof may modify the terms.
10.6. Assignment
Neither party shall assign this Contract or any of its duties or responsibilities hereunder without the prior written
approval of the other.
10.7. Survival
The following provisions shall survive the termination of this Contract:
     a. The funding of claims incurred prior to termination and processed during the runout period
        described in . The funding provisions are described in subsections 2.6 and 3.4, and the payment of
        runout processing fees is described in subsection 8.7.
     b. The liability, hold harmless and indemnification provisions of subsection 4.3
     c. The Effect on Termination section in the Business Associate Agreement
Ravn Air Group                                        14                                                    January 1, 2020
4012875
                 Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 101 of 187


     d. The provisions of subsection 8.6
     e. The liability, hold harmless and indemnification provisions in Attachment H – Funding Accounts
10.8. Independent Contractors
All health care providers who provide services and supplies to a Member do so as independent contractors.
None of the provisions of the plan or this Contract are intended to create, nor shall they be deemed or construed
to create, any employment or agency relationship between the Claims Administrator and the provider of service
other than that of independent contractors.


11. ATTACHMENTS TO THE ADMINISTRATIVE SERVICE CONTRACT
The following attach to and become part of the body of this Contract and they are herein incorporated by
reference.


ATTACHMENT A – OUT-OF-AREA SERVICES
ATTACHMENT B – CENSUS INFORMATION
ATTACHMENT C – REPORTING
ATTACHMENT D – FEES OF THE CLAIMS ADMINISTRATOR
ATTACHMENT E – BUSINESS ASSOCIATE AGREEMENT
ATTACHMENT F – CARECOMPASS360°
ATTACHMENT G – EXTENDED POST-PAYMENT RECOVERY SERVICES
ATTACHMENT H – FUNDING ACCOUNTS
ATTACHMENT I – FIDUCIARY AUTHORITY
ATTACHMENT J – ELECTIVE PROCEDURE TRAVEL SUPPORT
ATTACHMENT K – PREMERA-DESIGNATED CENTERS OF EXCELLENCE
ATTACHMENT L – PREMERA VALUE-BASED PROVIDER ARRANGEMENTS




Ravn Air Group                                      15                                                 January 1, 2020
4012875
                   Case 20-10755-BLS          Doc 87      Filed 04/20/20       Page 102 of 187




                              ATTACHMENT A – OUT-OF-AREA SERVICES
As a Licensee of the Blue Cross and Blue Shield Association (BCBSA), the Claims Administrator has
arrangements with other Blue Cross and/or Blue Shield Licensees ("Host Blues") for Members care outside the
Service Area. These arrangements are called "Inter-Plan Arrangements." The Claims Administrator is required
by BCBSA to disclose the information below about these Inter-Plan Arrangements to groups with which the
Claims Administrator does business. The Plan Sponsor has consented to this disclosure to permit the Claims
Administrator to satisfy its contractual obligations to BCBSA. This provision defines or modifies the rights and
obligations of the parties under this Contract only for the processing of claims for care outside the Service Area.
The Inter-Plan Arrangements follow rules and procedures set by BCBSA. The Claims Administrator remains
responsible to the Plan Sponsor for fulfilling its obligations under this Contract.
A Member's receiving services through these Inter-Plan Arrangements does not change covered benefits, benefit
levels, or any eligibility requirements of the Plan.
The BlueCard® Program is the Inter-Plan Arrangement that applies to most claims from Host Blues' In-Network
Providers. The Host Blue is responsible for contracting and handling all interactions with its In-Network Providers.
Other Inter-Plan Arrangements apply to providers that are not in the Host Blues' networks (Non-Contracted
Providers). This Attachment explains how the Plan pays both types of providers.
Note: The Claims Administrator processes claims for the Prescription Drugs benefit directly, not through an Inter-
Plan Arrangement.
BlueCard Program
Except for copays, the Claims Administrator will base the amount Members must pay for claims from Host Blues'
In-Network Providers on the lower of the provider's billed charge for the covered services or the Allowed Amount
that the Host Blue made available to the Claims Administrator.
Most often, the Plan Sponsor’s liability for those claims is calculated based on the same amount on which the
Member’s liability is calculated. However, sometimes the Host Blue's Allowed Amount may be greater than the
billed charges if the Host Blue has negotiated with an In-Network Provider an exclusive allowance (such as a per-
case or per-day amount) for specific services. This excess amount may be needed to secure (a) the provider's
participation in the Host Blue's network and/or (b) the overall discount negotiated by the Host Blue. Because the
Member never has to pay more than the billed charge, the Plan Sponsor may be liable for the amount above the
provider's billed charge even when the Member's deductible, if any, has not been satisfied.
Host Blues determine Allowed Amounts for covered services, which are reflected in the terms of their In-Network
Provider contracts. The Allowed Amount can be one of the following:
     •    An actual price. An actual price is a negotiated amount passed to the Claims Administrator without any
          other increases or decreases.
     •    An estimated price. An estimated price is a negotiated price that is reduced or increased to take into
          account certain payments negotiated with the provider and other claim- and non-claim-related
          transactions. Such transactions may include, but are not limited to, anti-fraud and abuse recoveries,
          provider refunds not applied on a claim-specific basis, retrospective settlements, and performance-
          related bonuses or incentives.
     •    An average price. An average price is a percentage of billed charges for the covered services
          representing the aggregate payments that the Host Blue negotiated with all of its In-Network Providers
          or its In-Network Providers in the same or similar class. It may also include the same types of claim- and
          non-claim-related transactions as an estimated price.
The use of estimated or average pricing may result in a difference between the amount the Plan Sponsor pays on
a specific claim and the actual amount the Host Blue pays to the provider. However, the BlueCard Program


Ravn Air Group                                       16                                                  January 1, 2020
4012875
                   Case 20-10755-BLS          Doc 87      Filed 04/20/20      Page 103 of 187



requires that the Host Blue's Allowed Amount for a claim is final for that claim. No future estimated or average
price adjustment will change the pricing of past claims.
Any positive or negative differences in estimated or average pricing on a claim are accounted for through variance
accounts maintained by the Host Blue and are incorporated into future claim prices. As a result, the amounts to
be charged to the Plan Sponsor will be adjusted in a following year, as necessary, to account for over- or
underestimation of past years' prices. The Host Blue will not receive compensation from how the estimated or
average price methods, described above, are calculated. Because all amounts paid are final, neither variance
account funds held to be paid in the following year, nor the funds expected to be received in the following year,
are due to or from the Plan Sponsor. If this Contract terminates, the Plan Sponsor will not receive a refund or
charge from the variance account.
Variance account balances are small amounts compared to overall claims amounts and will be drawn down over
time. Some Host Blues may retain interest earned, if any, on funds held in variance accounts.
Clark County Providers Services in Clark County, Washington are processed through BlueCard. However,
some providers in Clark County do have contracts with the Claims Administrator. These providers will submit
claims directly to the Claims Administrator and benefits will be based on the Claims Administrator's Allowed
Amount for the covered service or supply.
Value-Based Programs Members might receive covered services from providers that participate in a Host Blue's
value-based program (VBP). Value-based programs focus on meeting standards for treatment outcomes, cost
and quality, and coordinating care when the Member is seeing multiple providers. Some of these programs are
similar to those the Claims Administrator has in Washington. Types of value-based programs are accountable
care organizations, global payment/total cost of care arrangements, patient-centered medical homes and shared
savings arrangements.
The Host Blue may pay VBP providers for meeting standards for treatment outcomes, cost and quality, and
coordinating care over a period of time called a measurement period. The Claims Administrator then passes
these payments through to the Plan Sponsor. Sometimes, VBP payments are made before the end of the
measurement period.
The Host Blue may bill VBP payments for Members in one of two ways:
     •    In the Allowed Amount Host Blues may adjust the Allowed Amount for VBP provider claims to include
          VBP payments. The actual dollar amount or a small percentage increase may be included.
          If the VBP pays a fee to the provider for coordinating the Member's care with other providers, the Host
          Blues may also bill these fees with claims. They will use a separate procedure code for care coordination
          fees.
          Members will have to pay a share of VBP payments when Host Blues include VBP charges in claims and
          a deductible or coinsurance applies to the claim. Members will not be billed for any VBP care
          coordination fees.
     •    Billed Separately Instead of adjusting claims, some Host Blues bill VBP payments as a "per Member per
          month" (PMPM) charge for each Member who participates in the Value Based Program. The Claims
          Administrator passes these PMPM amounts on to the Plan Sponsor.
Some Host Blues' claims adjustments or PMPM amounts used for VBP payments may be estimates. As a result,
these Host Blues hold part of the amounts paid by the Plan Sponsor and Member in a variance account. The
Host Blues will use these funds to adjust future VBP payments as explained under "BlueCard Program" above.
Taxes, Surcharges And Fees
In some cases, a law or regulation may require that a surcharge, tax, or other fee be applied to claims under this
Plan. When this occurs, the Claims Administrator will disclose that surcharge, tax or other fee to the Plan
Sponsor as part of its liability.




Ravn Air Group                                       17                                                 January 1, 2020
4012875
                  Case 20-10755-BLS            Doc 87      Filed 04/20/20       Page 104 of 187



Non-Contracted Providers
When covered services are provided outside the Claims Administrator's Service Area by Non-Contracted
providers, the Allowed Amount will generally be based on either the Claims Administrator's Allowed Amount for
these providers or the pricing requirements under applicable law. Members are responsible for the difference
between the amount that the Non-Contracted Provider bills and this Plan's payment for the covered services.
Please see the definition of "Allowed Amount" in Section 1 in this Contract for details on Allowed Amounts.
Return of Overpayments
Recoveries of overpayments can arise in several ways. Examples are anti-fraud and abuse recoveries,
provider/hospital bill audits, credit balance audits, utilization review refunds, and unsolicited refunds. Recovery
amounts will generally be applied on either a claim-by-claim or prospective basis. In some cases, the Host Blue
will engage a third party to assist in identification or collection of recovery amounts. The fees of such a third party
may be charged to the Plan Sponsor separately. The fee is usually a percentage of the amount recovered.
Unless otherwise agreed to by the Host Blue, the Claims Administrator may request adjustments from the Host
Blue for full refunds from providers due to the retroactive cancellation of Members, but never more than one year
after the date of the Inter-Plan financial settlement process for the original claim. In some cases, recovery of
claim payments associated with retroactive cancellations may not be possible if, as an example, the recovery
conflicts with the Host Blue's state law or its provider contracts or would jeopardize its relationship with its
providers.
Blue Cross Blue Shield Global® Core
If Members are outside the United States, the Commonwealth of Puerto Rico, and the U.S. Virgin Islands (the
"BlueCard service area"), they may be able to take advantage of Blue Cross Blue Shield Global Core. Blue Cross
Blue Shield Global Core is unlike the BlueCard Program available in the BlueCard service area in certain ways.
For instance, although Blue Cross Blue Shield Global Core helps Members access a provider network, they will
typically have to pay the provider and submit the claims themselves to get reimbursement for covered services.
However, if Members need hospital inpatient care, the Service Center can often direct them to hospitals that will
not require them to pay in full at the time of service. These hospitals will also submit the Member's claims to Blue
Cross Blue Shield Global Core.
Fees and Compensation
In-Network Providers The Plan Sponsor understands and agrees to reimburse the Claims Administrator for
certain fees and compensation which the Claims Administrator is obligated under applicable Inter-Plan Programs
requirements to pay to the Host Blues, to BCBSA, and/or to Inter-Plan Programs vendors, as described below.
The fees may be revised in accordance with Inter-Plan Programs standard procedures, which do not provide for
prior approval by any plan sponsor. Such revisions typically are made on January 1, but may occur at any time.
Revisions do not necessarily coincide with the Plan Sponsor’s benefit period under this Contract.
Only the "access fee" can be charged separately each time a claim is processed. The access fee is charged by
the Host Blue to the Claims Administrator for making its applicable provider network available to Members. The
access fee will only apply to In-Network Providers' claims. If such a fee is charged, it will be a percentage of the
discount/differential the Claims Administrator receives from the Host Blue. The access fee will not exceed $2,000
for any claim.
All other Inter-Plan Programs-related fees are covered by the Claims Administrator's general administration fee.
See "Attachment D – Fees of the Claims Administrator."
Non-Contracted Providers All fees related to Non-Contracted Provider claims are covered by the Claims
Administrator's general administration fee.




Ravn Air Group                                        18                                                   January 1, 2020
4012875
                 Case 20-10755-BLS           Doc 87      Filed 04/20/20       Page 105 of 187




                              ATTACHMENT B – CENSUS INFORMATION
Administration Fees, effective January 1, 2020, are based on the following:
Number of Active Members:
                          Employee                 Dependents

 Med/Rx/Vis               544                      411

 Dental                   540                      181



Number of COBRA Members:
                          Employee                 Dependents

 Med/Rx/Vis               5                        12

 Dental                   5                        5



Other Carriers Offered:                 None




Ravn Air Group                                     19                                           January 1, 2020
4012875
                      Case 20-10755-BLS      Doc 87      Filed 04/20/20      Page 106 of 187




                                     ATTACHMENT C – REPORTING
A standard package of reports covering the Contract Period will be provided to the Plan Sponsor within the fees
set forth in "Attachment D – Fees Of The Claims Administrator." The reports will cover:
     •    Funding revenue
     •    Paid claims
     •    Census data
     •    Claims summaries by:
          •      Provider type
          •      Service type
          •      Coverage type
Please note that reports, format, and content may be modified from time to time as needed.
If the Plan Sponsor requests a report that includes information not provided in our standard package of reports or
a custom format for standard data, we reserve the right to charge additional fees as needed for that report.




Ravn Air Group                                      20                                                 January 1, 2020
4012875
                 Case 20-10755-BLS                     Doc 87          Filed 04/20/20              Page 107 of 187


                                                             ATTACHMENT D
                                                   to the Administrative Service Contract
                                                                 between

                                            PREMERA BLUE CROSS BLUE SHIELD OF ALASKA
                                                                  and
                                                            Ravn Air Group
                                                        Group Number: 4012875
                                                Effective: 1/1/2020 through 12/31/2020

Pursuant to the Administrative Service Contract, the Plan Sponsor shall pay the Claims Administrator the fees, as set forth
below, for administrative services.

Administration Fees:

                         $34.66     per employee per month

Administration Fee Breakdown:

Administration Fee (Medical/Rx)                            $23.91
Administrative Fee (Vision)                                $1.57
Administrative Fee (Dental)                                $3.01
Electronic EOB Credit                                      -$1.00
Fiduciary Fees                                             $1.95
Network Management Fee                                     $5.22
Total                                                      $34.66

Elective Procedure Travel                              $500 per case
Premera Designated Centers of Excellence              25% Per Case Savings
OP Rehab Management (Billed per case)                 $19 Per Episode of Care

Administration Fee Guarantee:

The base administration fee, not including other charges such as producer fees, is guaranteed as shown below during the period from
1/1/2020 through 12/31/2022. This period shall be known as the "administration fee guarantee period."


                  Year                   Amount             Contract Period Begins               Contract Period Ends
                  Year 1                 $32.71       1/1/2020                            12/31/2020
                  Year 2                 $33.36       1/1/2021                            12/31/2021
                  Year 3                 $33.86       1/1/2022                            12/31/2022

Claims Runout Processing Fee:

The charge for processing runout claims is an amount equal to the active administration fee at the time of termination, times the
average number of subscribers for the 3-month period preceding the termination date, times two.

BlueCard Fee Amount:

BlueCard Fees are tracked and billed monthly in addition to claims expense.
                   Case 20-10755-BLS        Doc 87         Filed 04/20/20      Page 108 of 187




Value-Based Program Payments
Provider groups enter into agreements with Premera or other Blue Cross and/or Blue Shield Licensees (Host
Blues) for value-based programs. Such programs include the Blue Distinction Total Care program, Global
Outcomes Contracts, accountable care organizations, patient-centered medical homes, shared savings
arrangements, and global payment/total cost of care arrangements. Premera and the Host Blues may pay value-
based program providers for meeting the programs' standards for treatment outcomes, cost, quality, and care
coordination. The Plan Sponsor shall pay the Claims Administrator a per-member-per month (PMPM) amount
established for each value-based program provider group. The PMPM amount will be multiplied by the number of
the Plan Sponsor's Members that are attributed to each provider group. The PMPM amounts differ between the
provider groups, and may change during the Contract Period.
Fee For Class Action Recoveries
The Plan Sponsor shall pay the Claims Administrator a fee for its work in pursuing class action recoveries on
behalf of the Plan Sponsor as described in Subsection 3.5. The fee shall be a proportionate share of $10,000,
based on the proportion of the amount recovered on behalf of the Plan Sponsor compared to the total amount
recovered by the Claims Administrator for all lines of business.
Premera-Designated Centers of Excellence
In addition to claims for the medical services, Plan Sponsor shall pay Claims Administrator a care coordination
and support fee of 25 percent of per case savings, which shall be calculated by comparing bundled service fees
with the Alaska average for applicable services. No member cost-share applies to these fees.
See Attachment K – Premera-Designated Centers Of Excellence for more information.
CareCompass360°
See "Attachment F – Carecompass360°" for an overview of services provided. Services are included in the
Claims Administrator's Administration Fee except where stated below.

                 Personal Health Support                 Not included in Administration Fee. $245 per actively
                     (See Appendix 2)                    engaged Member per month of active engagement.
                 BestBeginnings Maternity                Engagement fee:             $50 one-time fee per
                     (See Appendix 3)                                                Member when the
                                                                                     Member registers for the
                                                                                     program and downloads
                                                                                     the mobile application
                                                         High Risk Maternity Case    $350 additional one-time
                                                         Management                  fee for Members engaged
                                                                                     in high-risk case
                                                                                     management
       Neonatal Intensive Care Risk Assessment           Fee waived
                 & Case Management
                    (See Appendix 4)
         Outpatient Rehabilitation Evaluation            $19 per episode of care
                    (See Appendix 5)
      Physical, occupational, and massage therapy




Ravn Air Group                                      22                                                  January 1, 2020
4012875
                    Case 20-10755-BLS          Doc 87     Filed 04/20/20     Page 109 of 187




Extended Post-Payment Recovery Services:
Claims Administrator will perform the services listed below on a pay-for-performance, contingent fee ("Contingent
Fee") basis, which shall be calculated as a percentage of the gross amount recovered with respect to any
particular claim. See "Attachment G – Extended Post-Payment Recovery Services" for an overview of services
provided.


         Post Payment Recovery
                                                             Contingent Fee
                Category
   Coordination of Benefits             25 percent
   Subrogation                          25 percent unless Claims Administrator, in its sole option
                                        or discretion, engages outside counsel, in which case the
                                        Contingent Fee amount shall be 35 percent, whether or
                                        not the case involves litigation or other dispute resolution
                                        process.
                                        25 percent if, after Claims Administrator has worked a
                                        subrogation case, the Plan Sponsor takes over
                                        responsibility for the case and settles directly.
                                        In all cases, Plan Sponsor is also responsible for payment
                                        of any court costs, such as filing fees, witness fees or
                                        court reporter fees.
   Provider Billing Errors              25 percent
   Credit Balance                       25 percent
   Hospital Billing and Chart Review    35 percent


Funding Account Fees
Per Participating Employee Per Month (PPEPM) Fees:

 Monthly admin fee per Participant with HSA Account (PPEPM)                 $2.95
 Trust services (HSA only)                                                  Included
 Non-discrimination testing, per testing cycle                              $250 per Internal
                                                                            Revenue Code §125
                                                                            plan
 Custom file/interface programming, marketing or other requests (if         $120 per hour
 approved)
 Healthcare debit card services (if offered)                                Included
 Charge to Participant for each additional/replacement debit card, if       No charge
 offered (initial card included)
 Extra debit cards for family members                                       No charge
 Charge to Plan Sponsor for each returned check/Automated                   $25 per occurrence
 Clearinghouse (ACH)
 Charge to Claims Administrator for Merchant Dispute resolution fees        As incurred




Ravn Air Group                                       23                                                January 1, 2020
4012875
                 Case 20-10755-BLS       Doc 87      Filed 04/20/20    Page 110 of 187




                    ATTACHMENT E – BUSINESS ASSOCIATE AGREEMENT
The Plan Sponsor should keep its signed business associate agreement and any signed amendments behind this
                                                   page.




Ravn Air Group                                  24                                             January 1, 2020
4012875
                   Case 20-10755-BLS          Doc 87      Filed 04/20/20      Page 111 of 187




                                 ATTACHMENT F – CARECOMPASS360°
Claims Administrator agrees to make available to the Plan Sponsor certain components of the CareCompass360°
program, which are more particularly described in the appendices attached hereto and incorporated herein.
Claims Administrator, in its sole and absolute discretion, may upgrade, change Program Managers or otherwise
modify these services. Fees for these services are shown in "Attachment D – Fees Of The Claims Administrator."
General Provisions
     •    The parties understand, acknowledge and agree that the services provided to the Plan Sponsor
          hereunder are designed only for availability to the population of Plan Sponsor Members eligible for such
          services and not for application to each and every Member.
     •    Severability. In the event that any provision hereof is found invalid or unenforceable pursuant to
          judicial decree or decision, the remainder of this Attachment shall remain valid and enforceable
          according to its terms.




Ravn Air Group                                       25                                                January 1, 2020
4012875
                   Case 20-10755-BLS          Doc 87      Filed 04/20/20       Page 112 of 187




                                                   Appendix 1
                                            Care Facilitation Services
Claims Administrator agrees to provide the following care facilitation services.

                 Service                                         Description
            Care Management

                                         Prospective and retrospective review for medical
 Clinical review
                                         necessity, appropriate application of benefits.
                                         Includes provision of evidence-based clinical practice and
 Quality Programs                        preventive care guidelines to Members and providers,
                                         chart tools, and quality of care program activities.
                                         Includes concurrent review of medical necessity of
 Inpatient pre-certification             ongoing inpatient care, and discharge planning to reduce
                                         occurrences of readmission.
                                         Round-the-clock access for Members to registered nurses
 NurseLine
                                         to answer questions about their health care.
 Pharmacy
 Prescription drug formulary             Development of formulary and access to providers and
 promotion                               Members on-line
 Physician-based pharmacy                Physician education on cost-effective prescribing
 management
                                         Software to provide physicians with up-to-date drug and
 ePocrates
                                         plan formulary information.
                                         Education for Members using multiple drugs to review
 Polypharmacy                            prescriptions with their providers to decrease incidences of
                                         adverse drug interactions
                                         Follow-up with Members and physicians to minimize
 Point-of-sale Pharmacy                  inappropriate or excessive drug therapies identified when
                                         drugs are dispensed.
                                         The Claims Administrator has contracted with one or more
                                         vendors to provide virtual care services using secure chat,
 Virtual Care – On Demand                text, voice or audio messaging and video chat.
                                         The virtual care services do not include real-time visits
                                         between Members and their doctors via online and
                                         telephonic methods (telemedicine).




Ravn Air Group                                       26                                                 January 1, 2020
4012875
                   Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 113 of 187




                                                  Appendix 2
                                        Personal Health Support Services
Services of the Personal Health Support program may include:
     •    Telephonic personal health support, including a clinician designated as the participant's single point of
          contact for personal health support.
     •    Engagement team triage
     •    Periodic reporting on program enrollment and activities
Eligible Health Conditions
Members eligible for services include those who are classified by Claims Administrator, in its sole discretion,
using its own methodology or criteria, as high-risk and/or have two (2) or more of the chronic conditions
designated by Claims Administrator for the program. Claims Administrator may change the methodology for
determining eligibility or terms of or criteria for eligibility, at its sole discretion, from time to time.
Active Engagement
The separate monthly program fee is charged only for Members who are actively engaged in personal health
support services during the month. "Active engagement" means that a Member or their authorized designee
(such as the parent of a minor child or an individual with power of attorney) has at least one (1) two-way
conversation with their personal health support clinician in which health goals are discussed. The initial outreach
contact to the Member does not count. No charges are made for a month in which there is no active
engagement.




Ravn Air Group                                        27                                                 January 1, 2020
4012875
                  Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 114 of 187




                                                 Appendix 3
                                      BestBeginnings Maternity Program
The BestBeginnings Maternity program offers education and support services to pregnant Members and case
management for pregnant Members identified as high risk. Member participation is voluntary. The program helps
educate Members about normal symptoms of pregnancy, as well as risks and problems, including warning signs.
BestBeginnings Program Description
The BestBeginnings program has two components:
     •    A mobile application for the Member's smartphone or tablet. Members can download this mobile
          application from the Internet after they register for the BestBeginnings program. There is no charge to
          the Member. The application covers important health issues in pregnancy. It provides surveys to help
          identify high-risk pregnancies and post-partum depression. It also offers information, tools, milestones,
          alerts on pregnancy-related issues, and reminders. Content is updated quarterly as needed.
     •    The Claims Administrator will provide outreach to Members identified as having the potential for a high
          risk pregnancy. These Members can click in the mobile application to call one of the Claims
          Administrator's maternity specialists. These specialists are the Claims Administrator's personal health
          support clinicians who have specific maternity training. Maternity specialists are available from 6:00
          a.m. to 8:00 p.m. on Monday through Friday and 9:00 a.m. to 1:00 p.m. on Saturday, Pacific time.




Ravn Air Group                                       28                                                 January 1, 2020
4012875
                    Case 20-10755-BLS        Doc 87     Filed 04/20/20      Page 115 of 187




                                                Appendix 4
                      Neonatal Intensive Care Risk Assessment and Case Management
The Neonatal Intensive Care Unit (NICU) Program provides case management for babies admitted to the NICU.
The program is administered by the Claims Administrator's designated program manager (the "Program
Manager"). The Claims Administrator and/or the hospital refers Members who are admitted the NICU or a
specialty care nursery to the Program Manager. The Program Manager then contacts the parents to get consent
for the newborn Member to participate in the NICU Program. Member participation is voluntary.
Services include:
     •    Coordination of care for newborns throughout their stays in the NICU
     •    Assistance with management of the baby's care from discharge to the baby's transition home
     •    Comprehensive booklet that educates parents about the NICU and the needs of the child in the NICU
     •    Measures health outcomes
     •    Recommends appropriate levels of care to the Claims Administrator




Ravn Air Group                                     29                                              January 1, 2020
4012875
                 Case 20-10755-BLS           Doc 87      Filed 04/20/20       Page 116 of 187




                                               Appendix 5
                                 Outpatient Rehabilitation Review Program
The Outpatient Rehabilitative Review Program provides a medical necessity review of outpatient physical,
occupational, and massage therapy. The program does not extend to spinal manipulations, cardiac/stroke
rehabilitation, cognitive rehabilitation, speech therapy or neurological occupational or physical therapy. The
program is administered by the Claims Administrator's designated program manager (the "Program Manager").
The initial visit to the therapist and the next six (6) visits per episode of care are not subject to the Program
Manger's review. An "episode of care" is treatment of a new or recurrent condition for which the member is not
currently being treat or has not been treated within the previous 90 days. Before any subsequent visits, the
therapist must first submit the treatment plan and other documentation to the Program Manager for review. There
is no penalty to the Member if the provider does not submit the documentation before providing the service. If the
provider does not submit the required documentation to the Program Manager before the second therapy visit, the
claim will be pended while the provider submits the documentation and the Program Manager reviews it.
The Program Manager's determination will include how many therapy visits are medically necessary to treat the
patient. If additional visits are deemed necessary by the provider, at the end of the visits that had been approved,
the provider must submit new documentation to the Program Manager with a request for additional visits to be
covered.
If the Program Manager deems that an In-Network Provider's services are not medically necessary, the In-
Network Provider cannot bill the Member for that service.
The denial of coverage for services that are not medically necessary can be appealed by the In-Network Provider
or the Member. The Program Manager will assist the Claims Administrator in conducting provider appeals.




Ravn Air Group                                      30                                                  January 1, 2020
4012875
                   Case 20-10755-BLS        Doc 87     Filed 04/20/20       Page 117 of 187




                 ATTACHMENT G – EXTENDED POST-PAYMENT RECOVERY SERVICES
Claims Administrator, through its affiliate, Calypso, shall provide a set of Extended Post Payment Recovery
Services to the Plan Sponsor as described below. Claims Administrator will perform these services on a pay-for-
performance, contingent fee ("Contingent Fee") basis, which shall be calculated as a percentage of the gross
amount recovered with respect to any particular claim. Contingent Fees are shown in "Attachment D – Fees Of
The Claims Administrator."


        Post Payment Recovery
                                                             Explanation of Services
               Category

                                      Claims Administrator’s investigators and auditors will work to identify
                                      and pursue overpayments due to Member’s missing or inaccurate COB
   Coordination of Benefits           information. Claims Administrator utilizes questionnaires and
                                      interviews with providers, employers and Members to determine if Plan
                                      Sponsor's Plan is primary or secondary.
                                      Claims Administrator’s investigators, auditors and attorneys identify and
                                      pursue overpayments due to Subrogation opportunities. Claims
                                      Administrator’s research to obtain accurate subrogation information and
                                      determine group’s subrogation rights include questionnaires and
                                      interviews with providers, employers and Members. As Claims
                                      Administrator deems necessary, Claims Administrator manages
                                      attorney and Member notification, coordinates case documentation,
                                      coordinates with potentially responsible parties and provides
                                      representation for hearings.

                                      Claims Administrator will notify Plan Sponsor in the event that Claims
                                      Administrator recommends that the Plan Sponsor file suit. Plan
   Subrogation                        Sponsor retains the right to authorize or deny any legal action.

                                      Claims Administrator will not initiate legal action to enforce the plan's
                                      subrogation provision without prior approval from the Plan Sponsor.
                                      If Plan Sponsor brings any legal action on its own, Plan Sponsor will be
                                      solely responsible for the case, and (1) The Claims Administrator will
                                      cooperate with the Plan Sponsor; (2) Any court costs and attorneys'
                                      fees incurred in pursuing such subrogation claims shall be the
                                      responsibility of the Plan Sponsor; and (3) If Claims Administrator had
                                      already opened a subrogation case, Plan Sponsor shall pay Claims
                                      Administrator its subrogation fee set forth in "Attachment D – Fees Of
                                      The Claims Administrator." (If Claims Administrator had not already
                                      opened a subrogation case, no fees shall be due the Claims
                                      Administrator.)
                                      Claims Administrator’s post-payment editing programs and
                                      investigators and auditors perform additional screens and tests where
                                      billing information is inconsistent with age/services rendered or where
   Provider Billing Errors            there appears to be up-coding or unbundling of services. A recovery
                                      process is then employed to request and recover verified
                                      overpayments.




Ravn Air Group                                    31                                                  January 1, 2020
4012875
                 Case 20-10755-BLS       Doc 87    Filed 04/20/20       Page 118 of 187




        Post Payment Recovery
                                                         Explanation of Services
               Category

                                This service requires an on-site review of the provider’s financial
                                records and discussions with their staff. Credit balances are verified as
                                owed to Plan Sponsor and the source of the credit is determined. The
   Credit Balance
                                credit is reviewed with the provider and approved for payment back to
                                Claims Administrator or the Plan Sponsor.


                                This service requires an on-site review of the Member’s medical charts
                                and interviews with provider staff by registered nurses. Calypso out-
                                sources the on-site review work to an independent vendor who ensures
                                that:
                                         Service is consistent with diagnosis and billing is consistent
                                          with services.
   Hospital Billing and Chart            There has been no unbundling of services, diagnosis up-coding
   Review                                 or billing maximization.
                                         Services rendered were prescribed by the physician and the
                                          doctor’s notes were signed.
                                         Standardized billing and payment policies were used.
                                Calypso provides support for this vendor’s efforts as well as processes
                                all recoveries.




Ravn Air Group                                32                                                   January 1, 2020
4012875
                  Case 20-10755-BLS           Doc 87      Filed 04/20/20       Page 119 of 187




                               ATTACHMENT H – FUNDING ACCOUNTS
The Plan includes the following funding accounts, collectively referred to as "the Program" in this Attachment:
     •    a Health Savings Account ("HSA") described in Code § 223
Claims Administrator agrees to provide those services described in the Appendices to this Attachment. Except as
expressly stated in this Attachment, all other terms and conditions as set forth in the Contract shall remain in full
force and effect, and shall continue to be binding on the parties hereto.
SERVICES
Administrative Services Only
Plan Sponsor understands and agrees that Claims Administrator's sole function under this Attachment is to
provide administrative services in accordance with the terms of this Attachment. Under the terms of this
Attachment, Claims Administrator does not render investment advice, is not an "administrator" as defined in §
3(16) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and is not a trustee or a
fiduciary, as these terms or other analogous terms may be defined under applicable state, local, or federal law,
and does not provide consulting, legal, tax or accounting advice with respect to the creation, adoption or operation
of the Program or any portion thereof.
Discontinuance of Services Inconsistent with Role
If, based on changes in the regulations governing the Program or the interpretation of the regulations, there is a
reasonable likelihood that any service being, or to be, provided under this Attachment by Claims Administrator
could constitute a discretionary function and thereby subject Claims Administrator to classification as a "fiduciary"
under applicable state, local, or federal law with respect to the Program, and such service could not be
restructured in a manner that would not subject Claims Administrator to classification as a "fiduciary" under
applicable state, local, or federal law, then Claims Administrator, upon reasonable notice to Plan Sponsor may
decline to thereafter provide that service. The failure to provide any such service shall not constitute a breach of
Claims Administrator's obligations under this Attachment.
Compliance Responsibility
Plan Sponsor is solely responsible for all plan documents and for ensuring that the Program complies with all
applicable provisions of the Internal Revenue Code and ERISA and any applicable state and local laws governing
the Program.
Debit Card Substantiation
Plan Sponsor agrees that, in connection with any account offering that includes a debit card made available to its
employees, the following personal or health data may be shared with Claims Administrator's vendors for purposes
of debit card substantiation: Participant ID, Prescription Number, Service Start Date, Amount Paid, Partner
Routing ID, Provider Name and Sender ID.
Reliance Upon Data
All services provided by Claims Administrator hereunder shall be based on information supplied by Plan Sponsor
or designee or agent of Plan Sponsor (as designated by Plan Sponsor). Plan Sponsor acknowledges that the
timely provision of accurate, consistent and complete Program Data in the format specified by Claims
Administrator is essential to its delivery of services, and Plan Sponsor is responsible for ensuring such timely and
accurate data is delivered to Claims Administrator in Claims Administrator's approved format. For these
purposes, "Program Data" means all data and records supplied to Claims Administrator, obtained by Claims
Administrator or produced by Claims Administrator (based on data or records supplied to, or obtained by, Claims
Administrator) in connection with performing the services pursuant to this Attachment. Program Data includes,
but is not limited to, current Participant names, addresses, status, and contribution amounts.




Ravn Air Group                                       33                                                   January 1, 2020
4012875
                   Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 120 of 187



Data in Electronic Format
Plan Sponsor agrees that administrative, contribution and recordkeeping data shall be provided by the Plan
Sponsor in an electronic format acceptable to Claims Administrator and will be updated by the Plan Sponsor as
Claims Administrator requires for proper processing. If the data is not submitted in an electronic format or if the
format of the data requires additional translation, formatting or cleansing, Claims Administrator reserves the right
to approve or refuse such submission and to charge additional data-handling fees as required.
Reliance Upon Persons Designated by Plan Sponsor
Plan Sponsor will provide names and other contact information to identify persons authorized by Plan Sponsor to
take actions for, or provide information with respect to, the Program. Until notified of a change, Claims
Administrator may reasonably rely upon this information and may act upon instructions received from and/or on
information provided by these named persons. Claims Administrator has the right to assume that those persons
continue to be authorized until notified otherwise.
Customer Service
Customer service representatives will be available at a toll-free telephone number to assist Plan Sponsor and
Participants.
Claims Administrator will provide access to the Claims Administrator Web site as described in "Benefit Information
Portals" below to allow Participants and Plan Sponsor to access certain account information and for Participants
to file claims.
Participants will have access to their accounts through Claims Administrator's Web site as described below in this
Attachment.
Benefit Information Portals
Participant Portal
Claims Administrator will provide Participants with access to Claims Administrator's portal system. This system
will allow online claim filing. Participants will also have online access to the following:
     •    Real-time history of claim submission and payment processing;
     •    Account management with transaction history and account balance; and
     •    Contribution data.
Employer Portal
Claims Administrator will provide Plan Sponsor and Plan Sponsor’s designated administrator with access to
Claims Administrator's employer portal system. The Plan Sponsor portal system provides Plan Sponsor with the
ability to upload contributions data, generate reports, and perform other administrative functions with respect to
the Program.
COMPENSATION
 In consideration for its services provided hereunder, Plan Sponsor shall pay Claims Administrator or its designee
in accordance with the Fee Schedule provided in Appendix A. Claims Administrator may amend the schedule for
services not yet rendered upon giving notice in writing under the same conditions specified in "Termination For
Cause" below in this Attachment. Fees are invoiced and payable monthly. The monthly invoice will include:
     •    Fees related to the initial setup or periodic renewal of the Program, as soon as practicable after the
          setup or renewal date.
     •    Administration fees, based on the number of Participants in the Program (depending on the
          components of the Program in which they participate) as of the first day of the month. Eligibility is
          based on information provided by Plan Sponsor to Claims Administrator, and must be received by
          Claims Administrator by the first business day of the month.
Ravn Air Group                                        34                                                 January 1, 2020
4012875
                   Case 20-10755-BLS            Doc 87      Filed 04/20/20       Page 121 of 187




     •    Additional optional services agreed upon by Plan Sponsor and Claims Administrator.
     •    Miscellaneous direct costs that Claims Administrator will pass through to Employees.
Invoices will be sent on or about the 20th day of each month. Monthly charges are based on participation as of
the first day of the month and will not be adjusted for any Employees who terminate during the month. After the
month in which termination of employment occurs, the Plan Sponsor is no longer responsible to pay fees for
employees who terminate from employment.
All fees are due at the time they are invoiced and Plan Sponsor agrees to pay all fees due within 30 days after the
invoice date ("Grace Period"). As set forth in "Duration; Termination; Successor Recordkeeper" below in this
Attachment, late payment may result in termination of the Attachment.
USE OF AGENTS OR SUBCONTRACTORS
Claims Administrator may perform any of the services described in this Attachment through agents and
subcontractors selected by Claims Administrator. Claims Administrator shall reasonably supervise any such
agent or subcontractor, and the retention of agents or subcontractors shall not relieve Claims Administrator of its
duties hereunder.
CLAIMS ADMINISTRATOR NOT LEGAL COUNSEL
Plan Sponsor understands and agrees that it shall review with its legal and/or tax counsel all documents provided
to it by Claims Administrator and that Plan Sponsor should consult such counsel on any questions concerning
Plan Sponsor responsibilities under this Attachment, the Program documents, and the legal sufficiency of any
documents provided by Claims Administrator. Plan Sponsor understands that neither Claims Administrator nor
any of Claims Administrator's affiliates, agents, or subcontractors are permitted to provide Plan Sponsor with legal
or tax advice. Plan Sponsor acknowledges that it will not rely on any information provided as if it were legal or tax
advice.
NOTICE OF ERRORS
All information supplied to Plan Sponsor or Participant will be deemed correct if notice of transactional errors is
not given to Claims Administrator by the Participant or Plan Sponsor within 90 days of issuance of any payment,
confirmation, or other information. If Claims Administrator receives timely notice, Claims Administrator will use
reasonable efforts to correct transactional errors. Claims Administrator will not be liable for damages of any kind
resulting from such errors.
INDEMNIFICATION
Indemnification of Claims Administrator
Plan Sponsor shall hold harmless and indemnify Claims Administrator and its employees, directors, officers,
agents, and subcontractors (collectively, "Claims Administrator Indemnitees") from and against any loss, damage,
liability, claims, costs and expenses, including reasonable attorneys' fees, to which the Claims Administrator
Indemnitees may become subject, which result from:
     •    Any misrepresentation or nonfulfillment of any terms of this Attachment by Plan Sponsor, a Participant,
          or any other individual including, but not limited to, liabilities resulting from the provision of inaccurate,
          untimely, or incomplete information to Claims Administrator or the failure to provide Claims
          Administrator with clear instructions as to distributions;
     •    Any failure of the Plan Sponsor to provide timely and accurate Program Data;
     •    Any failure by Plan Sponsor, a Participant, or any other individual to comply with the terms of the
          Program;
     •    Any violation by Plan Sponsor, a Participant, or any other individual of the requirements of applicable
          state, local and/or federal laws;

Ravn Air Group                                         35                                                   January 1, 2020
4012875
                   Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 122 of 187




     •    The making by Claims Administrator of any payment based upon instructions that Claims Administrator
          reasonably believes to be authorized; and
     •    Any action, conduct, or activity taken by Claims Administrator, or any inaction by Claims Administrator,
          at the direction of Plan Sponsor, provided that Claims Administrator reasonably believes the direction to
          be valid and is not negligent in the execution of such directions.
Indemnification of Plan Sponsor
Claims Administrator shall hold harmless and indemnify Plan Sponsor and its employees, officers, and directors
from and against any loss, damage, liability, claims, costs and expenses, including reasonable attorneys' fees, to
which Plan Sponsor may become subject, which are caused directly by the gross negligence or willful misconduct
by Claims Administrator. The liability of Claims Administrator (and its affiliates, agents and subcontractors)
hereunder, regardless of the theory or form of action, shall not exceed the aggregate of the total amount of fees
paid by Plan Sponsor hereunder.
General Conditions of Indemnification
As a condition to receiving indemnification, the party seeking indemnification shall:
     •    Give written notice to the indemnifying party of any indemnified claim, demand or action within 15 days
          after it has knowledge thereof;
     •    Permit the indemnifying party at its option to assume control of the defense of such claim, demand or
          action;
     •    Give full cooperation in the investigation and defense on request;
     •    Use its best efforts to mitigate the damages; and
     •    Not compromise or settle such claim, demand or action without the indemnifying party's written
          consent.
DURATION, TERMINATION, AND SUCCESSOR RECORDKEEPER
Duration
This Attachment will automatically terminate one (1) year from the Effective Date, unless terminated earlier by the
Parties.
Termination for Cause
Claims Administrator may terminate this Attachment and discontinue services immediately upon notice to Plan
Sponsor if:
     •    Plan Sponsor fails to transfer funds for the Program on the terms set forth in the Appendixes;
     •    Plan Sponsor fails to pay any invoice prior to the expiration of the Grace Period;
     •    Plan Sponsor's agreement with Claims Administrator to provide or administer the health coverage is
          terminated or discontinued for any reason;
     •    Plan Sponsor offers Participants any other funding account in conjunction with the Program or health
          plans being administered by Claims Administrator without prior written agreement between the Parties
          as provided for in "Representations and Warranties" below in this Attachment; or
Plan Sponsor may terminate this Attachment upon thirty (30) days' notice in the event that Plan Sponsor
agreement with Claims Administrator to provide or administer health coverage is materially changed and services
under this Attachment are no longer required.

Ravn Air Group                                        36                                                January 1, 2020
4012875
                  Case 20-10755-BLS            Doc 87     Filed 04/20/20      Page 123 of 187




Runout Period
If the Attachment is terminated, Claims Administrator will, for the 90-day period immediately following the date of
termination ("Runout Period"), continue to administer claims for expenses incurred prior to the date of termination
in the manner described in this Attachment. Administrative fees during the Runout Period shall be as indicated on
Appendix A. Upon expiration of the Runout Period, all obligations of Claims Administrator to administer claims or
perform any other services under this Attachment shall cease.
Successor Recordkeeper
Upon termination, the parties agree that Claims Administrator shall have no further duty or responsibility to Plan
Sponsor under this Attachment except as provided by the Runout Period described above in this Attachment.
However, Claims Administrator will use reasonable efforts to transfer all relevant non-proprietary information
concerning the Program that Claims Administrator deems necessary for future operations, in Claims
Administrator's standard format, to Plan Sponsor or to a successor service provider. Any unforeseeable costs or
expenses incurred by Claims Administrator in effecting this transfer shall be paid by Plan Sponsor unless waived
in writing by Claims Administrator. Plan Sponsor agrees that Claims Administrator may charge reasonable fees
for the provision of requested records or reports that Claims Administrator previously provided.
Survival of Indemnification
Plan Sponsor acknowledges and agrees that the indemnification provisions of this Attachment shall survive the
termination of this Attachment.
Representations and Warranties
Claims Administrator makes no statutory, express, or implied representations or warranties of any kind with
respect to the services or Claims Administrator's performance of services under the Attachment, including, without
limitation, those of merchantability and fitness for a particular purpose, which, without limiting the foregoing, are
disclaimed by Claims Administrator. No descriptions or specifications, whether or not incorporated into the
Attachment, no provision of marketing or sales materials, and no statement made by any sales representative in
connection with the services shall constitute representations or warranties of any kind.
Plan Sponsor warrants that it will not use any other funding account in conjunction with the Program or health
plans being administered by Claims Administrator unless otherwise agreed to in advance by the Parties in writing.
Writing and Signature; Electronic Transactions
Unless otherwise explicitly required by law:
     •    Any requirement for a writing under this Attachment may be rendered in any form that can reliably
          reproduce an accurate physical record of the communication and authenticate the source, including but
          not limited to facsimile transmission, electronic mail, or Internet transmission.
     •    Any requirement of a signature under this Attachment may be rendered in any form clearly indicated by
          the signatory to be a signature or which complies with instructions directly given to the signatory as to
          the proper form of indicating a signature in an electronic or voice response environment. Appropriate
          forms include, but are not limited to, personal identification numbers rendered over the Internet, and
          facsimile transmissions.
     •    Notwithstanding the above, the recipient of any writing or signature under this Attachment may require
          the confirmation of any writing or signature in physical form (such as hand or typewritten or the
          equivalent) with a manual signature.
     •    Plan Sponsor represents that the Program document(s) will allow for transactions to be made by
          electronic means. Under the Program document(s) and this Attachment together, notices, consents and
          other actions by or on behalf of, or with respect to, the Program, its Participants and their respective

Ravn Air Group                                       37                                                  January 1, 2020
4012875
                  Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 124 of 187




          beneficiaries ("Program Transactions") may be affected, in whole or in part, by electronic means. Any
          Program Transactions relating to services provided under this Attachment may be initiated or effected
          by Plan Sponsor, the Program, a Participant or a beneficiary by use of Claims Administrator authorized
          electronic means, Internet access system (including Claims Administrator web site) or telephone service
          line. Use of electronic means for Program Transactions is subject to the terms and conditions
          established by Claims Administrator and disclosed to Plan Sponsor and Participants, and electronic
          transactions shall be binding on the parties if Claims Administrator, acting in good faith, believes that
          such transactions are authorized by Plan Sponsor, a Participant, or beneficiary, as applicable.




Ravn Air Group                                       38                                                 January 1, 2020
4012875
                      Case 20-10755-BLS          Doc 87      Filed 04/20/20      Page 125 of 187




                                                Appendix 1
                     Administration and Recordkeeping Services for Health Savings Account
If Plan Sponsor has elected to offer an HSA to Plan Sponsor's employees, then the terms of this Appendix shall
apply to the administrative services that Claims Administrator provides in connection with the HSA.
1. Plan Sponsor agrees:

     a) The HSA is funded by a related trust, which is intended to satisfy the requirements of Code § 223 and for
        which UMB Bank, n.a serves as trustee ("Trustee").

     b) Claims Administrator is not a financial institution and does not hold the HSA.

     c) Claims Administrator does not act as a trustee for the HSA.

     d) Plan Sponsor will offer the HSA to its employees and operate the HSA in such a manner that it will not
        constitute an "employee welfare benefit plan" within the meaning of ERISA § 3(1) or an "employee
        pension benefit plan" within the meaning of ERISA § 3(2), and acknowledges that any services provided
        by Claims Administrator with respect to the HSA need not comply with ERISA requirements.

     e) Upon mutual agreement of the parties, a new trustee may be substituted for the existing Trustee. Such
        substitution shall not alter the obligations of the Claims Administrator or Plan Sponsor under this
        Agreement.

2. Claims Administrator will provide the following administrative services related to the HSA:

     a) Enrollment and Communications: Plan Sponsor's employees may elect to enroll in an HSA under the
        terms set forth in the HSA enrollment form and agreements. Claims Administrator will provide, to Plan
        Sponsor's employees, a standard enrollment kit with standard forms and notices necessary for the
        employees to establish and maintain an HSA account. The enrollment kit will include the HSA
        enrollment form, agreement, and terms and conditions, all in electronic format, necessary to implement
        the administration with the Trustee.

     b) HSA Administration and Recordkeeping:

          i.     Participant Accounts with the Trustee - Each employee participating in the HSA must establish his or
                 her own HSA account with the Trustee. The Trustee will establish and maintain a participant HSA
                 account for each employee for whom it receives complete enrollment information. Claims
                 Administrator is not responsible for determining if employees are eligible for HSA Accounts, but
                 relies on data provided by Plan Sponsor.

          ii. Participant Files - Claims Administrator maintains physical or electronic files for all participants for
              whom HSA accounts have been established. These files include enrollment forms and all other
              written correspondence and documents concerning each participant's account, and if applicable,
              records of any such actions conducted through the Internet or electronic means.

          iii. Transfer of HSA funds - Plan Sponsor agrees to establish a payroll deduction for the HSA, if
               applicable. After each contribution cycle is processed, Claims Administrator will notify Plan Sponsor
               of the cumulative HSA funds processed for that cycle. Plan Sponsor will allow Claims Administrator
               to initiate transfer via Automated Clearing House (ACH) Electronic Funds Transfer (EFT) from Plan

Ravn Air Group                                          39                                                   January 1, 2020
4012875
                      Case 20-10755-BLS          Doc 87      Filed 04/20/20      Page 126 of 187




                 Sponsor's designated bank account the cumulative HSA funds processed for that cycle. Claims
                 Administrator will remit the funds to the Trustee for deposit into each employee's HSA.

          iv. Reports - Claims Administrator will provide Plan Sponsor with the ability to produce program-level
              reports utilizing the information maintained on its recordkeeping system. Standard reports will
              summarize all transactions that occurred for each participant and report new enrollees.

     c) HSA Documents: All HSA account documents, including but not limited to, records of all deposits and
        withdrawals and other account statements will be provided by the Trustee to Plan Sponsor's employees
        in accordance with Trustee's standard policies and procedures and applicable law. Claims Administrator
        does not maintain, and shall not be responsible for maintaining or providing, such HSA documentation.

     d) Claims Administrator VISA® Payment Card: The Trustee will issue to each employee with an HSA
        account a VISA® payment card integrated with the employee's HSA account. The payment card will
        allow the HSA account balance to automatically transfer to the payment card. The payment card can be
        used at any eligible healthcare merchant provided the merchant has properly configured the VISA®
        merchant code to identify itself correctly. The use of the payment card is subject to the terms and
        conditions described in the employee's VISA® cardholder agreement with Trustee, which will be
        provided with the payment card.

     e) Claims Processing:

          i.     Payment of Claims - Claims Administrator will process claims within five (5) business days of the date
                 Claims Administrator receives a claim request from a participant. Checks, if applicable, will be
                 issued within two (2) scheduled weekly check payment cycles, upon receipt of claims in good order.
                 Claims are in "good order" when the reimbursement request contains all pertinent information,
                 including information required to substantiate the claim.

                 Claims Administrator will not reimburse a participant's claim unless the participant has sufficient
                 funds in his/her Program account(s) at the time the claim is submitted. If the participant does not
                 have sufficient funds in his/her Program account(s) at the time the claim is submitted, the
                 reimbursement request will be held by Claims Administrator and processed in accordance with the
                 time frame described in paragraph above starting with the date that such funds are available.

          ii. Reports - Claims Administrator will provide Plan Sponsor with the ability to produce Program-level
              reports utilizing the information maintained on its recordkeeping system. Standard reports will
              summarize all transactions that occurred for each participant and report new participants within the
              specified time period.




Ravn Air Group                                          40                                                 January 1, 2020
4012875
                  Case 20-10755-BLS            Doc 87      Filed 04/20/20       Page 127 of 187




                                ATTACHMENT I – FIDUCIARY AUTHORITY

Plan Sponsor's Fiduciary Authority
The Plan Sponsor retains complete authority and responsibility for the Plan, its operation, and the benefits
provided hereunder. The Claims Administrator is empowered to act on behalf of the Plan Sponsor in connection
with the Plan only to the extent expressly stated in this Attachment. Except as stated in this Attachment, the Plan
Sponsor shall retain final discretionary authority to determine the benefit provisions and the amount to be paid by
the Plan, and to construe and interpret the terms of the Plan.
The Plan Sponsor has the sole and complete authority and responsibility to determine eligibility of persons to
participate in the Plan.
Claims Administrator's Fiduciary Authority
The Plan Sponsor and the Claims Administrator agree that, with respect to the Employee Retirement Income
Security Act of 1974, the Claims Administrator will be a named fiduciary for the purpose of the administration,
processing, and determination of claims for Plan benefits. In exercising such responsibility, the Claims
Administrator will have the discretionary authority to determine entitlement to Plan benefits as determined by the
Plan documents for each claim received and to construe the terms of the Plan. It is agreed that the Claims
Administrator has no other ERISA fiduciary responsibility under the Plan.
Claims Administrator is not a fiduciary with respect to rebate administration or the prescription drug benefit
design. Ravn Air Group has final authority and responsibility to select its pharmacy benefit design and formulary
from available options. Current formularies are available on the Claims Administrator's website.
     a. In the event of a legal, administrative or other action arising out of the administration,
        processing, or determination of a claim for Plan benefits, the Claims Administrator shall undertake the
        defense of such action at the Claims Administrator's expense and settle such action when, in its
        reasonable judgment, it appears expedient to do so.
     b. If the Plan Sponsor is also named as a party to a legal, administrative or other action, the Claims
        Administrator will defend the Plan Sponsor only if the action relates solely and directly to actions or
        failure to act by the Claims Administrator. In the event that the action relates in part to actions or
        failure to act of the Plan Sponsor, the Plan Sponsor shall be responsible for its own defense.
     c. If the legal, administrative or other action relates solely to the action or failure to act of the Plan
        Sponsor, the Plan Sponsor shall undertake sole defense of the action and shall defend the Claims
        Administrator. This includes any actions that arise from the Plan Sponsor's failure to fund claims
        determined to be payable under the Plan by the Claims Administrator.
     d. For all actions, the Plan Sponsor agrees to pay the full amount of Plan benefits and any other damages
        or awards in any judgment or settlement in such action, except to the extent any judgment or
        settlement is based upon Claims Administrator's gross negligence or willful misconduct.




Ravn Air Group                                        41                                                   January 1, 2020
4012875
                     Case 20-10755-BLS           Doc 87      Filed 04/20/20      Page 128 of 187




                       ATTACHMENT J – ELECTIVE PROCEDURE TRAVEL SUPPORT
The Plan's Elective Procedure Travel benefit provides Members the option to travel from Alaska to another state
for certain elective procedures. This program assists Members who are using the benefit as follows:

     •    Premera has a dedicated Customer Support phone line for calls related to elective procedure travel.
     •    A dedicated Customer Service unit is available to provide:
          •      Eligibility determinations and pre-approval for the elective procedure travel

          •      Help to find high-value travel providers

          •      Information on travel options and costs

     •    Case management also provided, including coordination of the medical care the Member needs:
          •      Determine the appropriate medical provider for the covered service

          •      Transfer of the Member's medical records as required

          •      Help with appointment scheduling
     •    Premera will make the Member's travel arrangements and will provide pre-payment for some travel
          costs, such as airfare, on behalf of the Plan. Pre-paid amounts will be passed back to the Plan Sponsor
          as part of the regular request for claims payment.




Ravn Air Group                                          42                                             January 1, 2020
4012875
                   Case 20-10755-BLS            Doc 87        Filed 04/20/20   Page 129 of 187




                 ATTACHMENT K – PREMERA-DESIGNATED CENTERS OF EXCELLENCE
The Claims Administrator has partnered with provider groups called designated centers of excellence to provide
bundled pricing for certain services to Members. All Members are eligible to participate in the program, but
participation is not required. The program is administered by the Claims Administrator; however, the Claims
Administrator's travel partner will manage the travel benefits.
Medical Services
The bundled pricing applies to the following procedures:
     •    Total knee replacements
     •    Total hip replacements
     •    Spinal surgeries, such as cervical spinal fusions
     •    Gynecological surgeries: vaginal hysterectomy, uterine and adnexa procedures with or without
          complications
Services included in the bundled price for the procedure are:
     •    Services provided before the procedure: Pre-surgical consultation with the professional team, X-ray,
          EKG if needed, and basic laboratory procedures. For joint and spinal surgeries, one physical therapy
          evaluation and therapy visit. For gynecological procedures, a urinary muscle study or cystometrogram if
          needed.
     •    Surgery, inpatient facility charges, and professional services provided during the inpatient stay.
     •    Post-discharge visit with the professional team, X-ray, and walker or cane, that are furnished prior to the
          patient being cleared to travel.
Travel
Travel between the Member’s home and a designated center of excellence in Washington state is covered under
the plan’s Medical Access Travel benefit and Elective Procedure Travel benefit. See Attachment J – Elective
Procedure Travel Support for concierge services provided in connection with this benefit.




Ravn Air Group                                         43                                                 January 1, 2020
4012875
                 Case 20-10755-BLS         Doc 87      Filed 04/20/20     Page 130 of 187




            ATTACHMENT L – PREMERA VALUE-BASED PROVIDER ARRANGEMENTS
The Claims Administrator provides access for Members to provider groups that participate in Claims
Administrator's value-based programs (VBPs). VBPs focus on improving treatment outcomes, cost and quality,
and coordinating care when the Member is seeing multiple providers.
The Claims Administrator pays VBP providers for meeting standards for treatment outcomes, cost and quality,
and coordinating care over a period of time called a measurement period. The Claims Administrator will then
pass these VBP payments through to the Plan Sponsor.




Ravn Air Group                                    44                                               January 1, 2020
4012875
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 131 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 132 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 133 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 134 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 135 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 136 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 137 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 138 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 139 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 140 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 141 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 142 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 143 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 144 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 145 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 146 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 147 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 148 of 187
Case 20-10755-BLS   Doc 87   Filed 04/20/20   Page 149 of 187
Case 20-10755-BLS      Doc 87      Filed 04/20/20      Page 150 of 187




       Exhibit C: Evidence of Debtor in Possession Bank Accounts
                 CaseCase
                      20-10755-BLS
                          20-10755        Doc 87
                                              6 Filed
                                                 Filed04/05/20
                                                       04/20/20 Page
                                                                 Page1151
                                                                       of 15
                                                                           of 187




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    RAVN AIR GROUP, INC. et al.,1                         Case No. 20-10755(___)

                     Debtors.                             (Joint Administration Requested)


    MOTION OF THE DEBTORS FOR INTERIM AND FINAL ORDERS (I) APPROVING
          CONTINUED USE OF THE DEBTORS’ CASH MANAGEMENT SYSTEM,
       BANK ACCOUNTS, AND BUSINESS FORMS; (II) GRANTING THE DEBTORS
              AUTHORITY TO OPEN AND CLOSE BANK ACCOUNTS; AND
     (III) AUTHORIZING BANKS TO HONOR CERTAIN PREPETITION TRANSFERS

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) move

this Court pursuant to sections 345, 363, and 503(b)(1) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9013-1(m) of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”) for the

entry of interim and final orders, in substantially the forms attached hereto as Exhibit B and Exhibit

C, respectively, (i) approving the continued use of the current cash management system (the “Cash

Management System”), existing bank accounts (collectively the “Bank Accounts” and

individually, a “Bank Account”), and business forms; (ii) authorizing, but not directing, the

Debtors to open and close bank accounts; and (iii) authorizing, but not directing, all banks

(“Banks”) participating in the current Cash Management System to honor certain prepetition

transfers. In support of this Motion, the Debtors respectfully represent as follows:




1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC
(5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines,
Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc. (2754). The
notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.



146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755          Doc 87
                                            6 Filed
                                               Filed04/05/20
                                                     04/20/20 Page
                                                               Page2152
                                                                     of 15
                                                                         of 187




                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. sections

157 and 1334 and the Amended Standing Order of Reference of the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. section 157(b). The Debtors confirm their consent pursuant to Local Rule 9013-1(f) to the

entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        2.      Venue for this matter is proper in this district pursuant to 28 U.S.C. sections 1408

and 1409.

        3.      The bases for the relief requested herein are sections 105(a), 345, 363, and

503(b)(1) of the Bankruptcy Code, Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”)

6003 and 6004, and Local Rule 9013-1(m).

                                         BACKGROUND2

General Background

        4.      On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code.

        5.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee,

examiner, or official committee of unsecured creditors has been appointed in the Debtors’ cases.




2
        The facts and circumstances supporting this Motion are set forth in the Declaration of John
Mannion in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed
contemporaneously herewith and incorporated by reference herein. Capitalized terms used but not
defined herein have the meanings ascribed to them in the First Day Declaration.

                                                   2
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755         Doc 87
                                            6 Filed
                                               Filed04/05/20
                                                     04/20/20 Page
                                                               Page3153
                                                                     of 15
                                                                         of 187




        6.      Simultaneously with the filing of this Motion, the Debtors have sought an order of

joint administration pursuant to Bankruptcy Rule 1015(b) that would provide for the joint

administration of these cases and for consolidation for procedural purposes only.

        7.      Additional information regarding the Debtors’ businesses and the circumstances

leading to the commencement of the Chapter 11 Cases is set forth in the First Day Declaration.

The Debtors’ Current Cash Management System

        8.      As of the Petition Date, the Debtors maintain a cash management and disbursement

system in the ordinary course of their operations (the “Cash Management System”).

        9.      Attached hereto as Exhibit A is a schedule of the Debtors’ Bank Accounts in

existence as of the Petition Date. A description of the Debtors’ Bank Accounts, with the last four

digits of each account number in parentheses, is set forth below.

A.      First National Bank of Alaska

        10.     The Debtors currently have thirteen (13) open Bank Accounts with the First

National Bank of Alaska (“FNBA”), of which five (5) are inactive.

        11.     The Debtors’ main holding Bank Account, held in the name of Debtor Corvus

Airlines, Inc. (“Corvus”) (9216), is the Bank Account into which most of the other Bank Accounts

are swept on a daily basis.

        12.     The Debtors have two payroll Bank Accounts at FNBA: one Bank Account in the

name of Corvus (5870), which processes the payroll for Corvus, and one Bank Account in the

name of Debtor Hageland Aviation Services, Inc. (“Hageland”) (1044), which processes the

payroll for Hageland.

        13.     The Debtors have four other Bank Accounts at FNBA in the name of Corvus. The

first Bank Account (6513) is used for collecting all non-credit card deposits. The second Bank



                                                 3
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755      Doc 87
                                         6 Filed
                                            Filed04/05/20
                                                  04/20/20 Page
                                                            Page4154
                                                                  of 15
                                                                      of 187




Account (9126) is for credit card deposits, except for a small amount of credit card deposits

collected through a Wells Fargo Bank Account described below. The third Bank Account (2343)

is used for processing debit card payments. The fourth Bank Account (3002) is used for processing

accounts payable and miscellaneous payments for the Debtors.

        14.     The Debtors have one other Bank Account at FBNA, in the name of Debtor HoTH,

Inc. (“HoTH”) (6133), where PASI mail deposits are posted.

        15.     Five Bank Accounts at FNBA are inactive, although two of these Bank Accounts

carry minimal balances: (i) two Bank Accounts in the name of Hageland (9213 and 2457), with a

combined balance of less than $3,000; (ii) one Bank Account in the name of Debtor JJM, Inc.

(“JJM”) (7297), which had been used for processing accounts payable, with no balance; (iii) one

Bank Account in the name of Ravn Air Group (8213), which had been used for payments to BNP

Paribas, as Prepetition Administrative Agent, with no balance; and (iv) one Bank Account in the

name of PASI (9617), which had been used for PASI payroll, with no balance.

B.      Wells Fargo

        16.     The Debtors maintain two Bank Accounts at Wells Fargo Bank, N.A. (“Wells

Fargo”), both in the name of HoTH, Inc. One Bank Account (4725) is used to collect some

amounts from credit card processing as well as funding Wells Fargo Invoice Manager, through

which the Debtors’ accounts payable are processed.

        17.     The second Bank Account (3665) at Wells Fargo is used to fund a separate payroll

for the Debtors’ executives.




                                                4
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755        Doc 87
                                           6 Filed
                                              Filed04/05/20
                                                    04/20/20 Page
                                                              Page5155
                                                                    of 15
                                                                        of 187




C.      US Bank

        18.     The Debtors maintain two Bank Accounts at US Bank, N.A. (“U.S. Bank”). The

first Bank Account (7782), in the name of Corvus, is used as the Airline Clearing House account

for Corvus and Hageland.

        19.     The second Bank Account (2945) at US Bank, in the name of Debtor Peninsula

Aviation Services, Inc. (“PASI”), is used as the Airline Clearing House account for PASI.

D.      Postpetition Rationalization

        20.     Because the Debtors have suspended their operations in connection with the

COVID-19-related disruptions, they anticipate that it may become necessary and appropriate to

consolidate and close most of the Bank Accounts in the coming weeks. However, doing so

prematurely would cause receipts to be denied or deferred, payments (including those payments

that the Debtors seek authorization to make by the First Day Motions) would be rendered untimely

because of administrative delays, and the efficiency and efficacy of the Debtors’ efforts would be

affected. Accordingly, while the Debtors will be rationalizing their cash management system,

requiring them to do so immediately will cause unnecessary burden on the estate and put at risk

the timely collection of cash and the timely payment of important obligations, including employee

payrolls.

E.      DIP Account

        21.     The DIP Credit Agreement and the Prepetition Secured Lenders require that cash

collateral and proceeds from the DIP Facility (as such term is defined in the Financing Motion) be

held in Bank Accounts subject to a deposit account control agreement (“DACA”). The Debtors

and the Prepetition Secured Lenders have a DACA in place with certain Bank Accounts at FNBA,

and the DIP Lenders (as such term is defined in the Financing Motion) and Prepetition Secured



                                                5
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755       Doc 87
                                          6 Filed
                                             Filed04/05/20
                                                   04/20/20 Page
                                                             Page6156
                                                                   of 15
                                                                       of 187




Lenders have required that the Debtors use the FNBA Bank Accounts to hold proceeds from the

DIP Facility. The Debtors understand, however, that FNBA is not an authorized depository in the

District of Delaware and Region 3 of the United States Trustee Program.

        22.     Although Wells Fargo is an authorized depository, and the Debtors have Bank

Accounts at Wells Fargo, those Bank Accounts are not currently DACA accounts. Because the

negotiations of the DIP Financing continued until the eve of the filing of these Chapter 11 Cases

and the DIP Credit Agreement was not executed until after bank hours, the Debtors did not have

sufficient time prior to the filing of these Chapter 11 Cases to negotiate a DACA with Wells Fargo.

It is the Debtors’ intention to negotiate a DACA with Wells Fargo or another authorized depository

before the final hearing on this Motion. By this Motion, the Debtors seek an Interim Order

permitting the Debtors to continue to use their Bank Accounts at FNBA until they are able to

negotiate a DACA with an authorized depository in the District of Delaware and Region 3 of the

United States Trustee Program.

F.      Cash Management System Fees

        23.     From time to time, and in the ordinary course of business, the Debtors incur

obligations for the maintenance of the Cash Management System. These obligations primarily

consist of (a) amounts owed to FNBA, Wells Fargo and US Bank for the maintenance of and

services related to the Bank Accounts (“Bank Fees”), together with other fees and obligations

relating to the maintenance of the Cash Management System, including the Debtors’ invoice

processing system provided by Wells Fargo (together with the Bank Fees, the “Cash Management

Fees”). The Cash Management Fees average approximately $17,411 per month. The Debtors

estimate that there are no accrued, unpaid, and undisputed prepetition amounts outstanding as of




                                                6
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755        Doc 87
                                           6 Filed
                                              Filed04/05/20
                                                    04/20/20 Page
                                                              Page7157
                                                                    of 15
                                                                        of 187




the date hereof on account of the Cash Management Fees (“Cash Management Claims”), but the

Debtors seek authorization to pay any Cash Management Claims up to $17,411.

G.      Business Forms

        24.     The Debtors use various business forms, such as checks, invoices, letterhead, and

other business and marketing materials in the ordinary course of their business (“Business

Forms”). Because the Business Forms were used prepetition, they do not reference the Debtors’

current status as debtors in possession. Requiring the Debtors to change existing Business Forms

would unnecessarily distract the Debtors from their restructuring efforts and impose needless

expenses on the estate. Thus, the Debtors request that they be authorized to use their existing

Business Forms without placing a “Debtor-In-Possession” legend on each.

                                     RELIEF REQUESTED

        25.     Through this Motion, the Debtors hereby seek entry of Interim and Final Orders,

substantially in the forms attached hereto as Exhibit B and Exhibit C, (i) approving the Debtors’

use of their current Cash Management System (as described above), existing bank accounts, and

business forms and waiving certain requirements set forth in the operating guidelines for debtors

in possession to facilitate the administration of chapter 11 case established by the United States

Trustee (the “UST Guidelines”); (ii) authorizing, but not directing, the Debtors to open and close

bank accounts; (iii) authorizing, but not directing, all Banks to honor certain prepetition transfers;

and (iv) authorizing, but not directing, the Debtors to use their Bank Accounts at FNBA to hold

all proceeds from the DIP Facility until such time as either (a) FNBA has met the requirements of

the Office of the United States Trustee to be an authorized depository, or (b) the Debtors and DIP

Lenders have negotiated a DACA with Wells Fargo so that Cash Collateral and the proceeds from

the DIP Facility may be held in Bank Accounts at Wells Fargo.



                                                  7
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755        Doc 87
                                           6 Filed
                                              Filed04/05/20
                                                    04/20/20 Page
                                                              Page8158
                                                                    of 15
                                                                        of 187




                                      BASIS FOR RELIEF

        26.     The Debtors’ ability to continue to use their Cash Management System in the

ordinary course of business is essential to their operations. If forced to abandon or modify their

Cash Management System, the Debtors would have to significantly alter their business operations.

The Cash Management System benefits the Debtors by enabling them to: (a) control and monitor

corporate funds; (b) ensure cash availability; and (c) reduce costs and administrative expenses by

facilitating the movement of funds. For the reasons set forth herein, the Debtor submit that it is

appropriate for the Court to grant the relief requested by this Motion.

A.      The Debtors’ Proposed Modifications to their Cash Management System Should be
        Approved

        27.     The Debtors submit the relief requested herein is fully appropriate and supported

by ample authority in this and other courts. Indeed, a debtor’s continued use of its cash

management system has been recognized as fully consistent with section 363(c)(1) of the

Bankruptcy Code, which allows a debtor in possession to use property of the estate in the ordinary

course of business. See Charter Co. v Prudential Ins. Co. of Am. (In re Charter Co.), 778 F.2d

617, 620-21 (11th Cir. 1985) (affirming district court’s dismissal of lender’s attempted

interlocutory appeal of an order in which the bankruptcy court authorized debtor to “continue to

consolidate the management of their cash as has been usual and customary in the past, and to

transfer monies from affiliated entity to entity, including operating entities that are not debtors

herein”) (citation omitted).

        28.     The purpose of section 363(c)(1) is to provide flexibility to a debtor in possession

to engage in the ordinary transactions necessary to operate its business without unneeded oversight

by its creditors or the Court. See e.g. In re Roth Am., Inc., 975 F.2d 949, 952 (3d Cir. 1992) (“[t]he

framework of section 363 is designed to allow a trustee (or debtor in possession) the flexibility to


                                                  8
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755        Doc 87
                                           6 Filed
                                              Filed04/05/20
                                                    04/20/20 Page
                                                              Page9159
                                                                    of 15
                                                                        of 187




engage in ordinary transactions without unnecessary creditor and bankruptcy court oversight,

while protecting creditors by giving them an opportunity to be heard when transactions are not

ordinary”); In re Nellson Nutraceutical, Inc., 369 B.R. 787, 796 (Bankr. D. Del. 2007).

        29.     In addition, the requirement to maintain all accounts separately would decentralize

the Debtors’ Cash Management System. Courts in this District have noted that an integrated cash

management system “allows efficient utilization of cash resources and recognizes the

impracticalities of maintaining separate cash accounts for the many different purposes that require

cash.” In re Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in part and

rev’d in part, 977 F.2d 1039 (3d Cir. 1993); see, e.g., In re Malibu Lighting Corp., Case No. 15-

12080 (KG) (Bankr. D. Del. Nov. 4, 2015); In re FCC Holdings, Inc., Case No. 14-11987 (CSS)

(Bankr. D. Del. Sept. 22, 2014). The Third Circuit has agreed, emphasizing that a requirement to

maintain all accounts separately “would be a huge administrative burden and economically

inefficient.” Columbia Gas, 997 F.2d at 1061; see also In re Southmark Corp., 49 F.3d 1111, 1114

(5th Cir. 1995) (finding that a cash management system allows the debtor “to administer more

efficiently and effectively its financial operations and assets”).

        30.     Although the Debtors maintain the Bank Accounts as part of an established Cash

Management System, the UST Guidelines include certain requirements that, if not waived, would

require the Debtors (as debtors in possession) to take certain actions with respect to prepetition

Bank Accounts that are designed to draw a clear line of demarcation between prepetition and

postpetition transactions and operations, and prevent the inadvertent postpetition payment of

prepetition claims. For the reasons set forth below, the Debtors submit that a waiver of these

requirements is warranted.




                                                  9
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc687 Filed
                                         Filed
                                             04/05/20
                                               04/20/20 Page
                                                         Page10160
                                                                of 15
                                                                    of 187




        31.     Under the UST Guidelines, debtors in possession must, among other things, close

prepetition bank accounts and open new “debtor in possession” operating, payroll, and tax

accounts at an authorized depository. In addition, the UST Guidelines prohibit disbursements

other than by numbered checks, which checks must bear the applicable debtor’s case name and

case number, a “debtor in possession” designation and an indication of the account type. Under

the circumstances, the Debtors respectfully represent that waiving compliance with the UST

Guidelines and authorizing continued use of the Bank Accounts and the Business Forms is

appropriate and in the best interests of their estates.

        32.     Based on the foregoing, the Debtors submit that the immediate continuation of their

Cash Management System is in the best interest of their estates and all parties in interest and is

permitted under section 363(c)(1) of the Bankruptcy Code.

B.      The Debtors Should be Authorized to Continue to Use their Existing Business Forms

        33.     As described above, in the ordinary course of business, the Debtors use

numerous varieties of Business Forms.           Because parties doing business with the Debtors

undoubtedly will be aware of the Debtors’ status as debtors in possession, changing their Business

Forms would be unnecessary and unduly burdensome. The Debtors, therefore, request authority

to use their existing Business Forms pursuant to Local Rule 2015-2(a).

        34.     Local Rule 2015-2(a) provides:

                  Where the debtor uses pre-printed checks, upon motion of the debtor, the Court
                  may, without notice and hearing, permit the debtor to use its existing checks
                  without the designation “Debtor-in-Possession” and use its existing bank
                  accounts. However, once the debtor’s existing checks have been used, the debtor
                  shall, when reordering checks, require the designation “Debtor-in-Possession”
                  and the corresponding bankruptcy number on all such checks.

                  Del. Bankr. L.R. 2015-2(a).




                                                   10
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc687 Filed
                                         Filed
                                             04/05/20
                                               04/20/20 Page
                                                         Page11161
                                                                of 15
                                                                    of 187




        35.     To minimize expenses to their estates, the Debtors seek authorization to continue

using the Business Forms existing immediately prior to the Petition Date, without reference to the

Debtors’ status as debtors in possession.        Modifying existing Business Forms would be

burdensome and expensive and would confer no corresponding benefit upon those dealing with

the Debtors, most of whom, as noted above, will be aware of the commencement of these Chapter

11 Cases, and who will receive formal notice of the same. This burden is particularly acute where,

as here, the Debtors will likely be in bankruptcy for a relatively short period of time. The Debtors

therefore request authorization to use their existing Business Forms without adding a “Debtor-in-

Possession” or similar legend.

        36.     Similar relief has been granted by this Court in other chapter 11 cases. See, e.g., In

re Emerge Energy Servs. LP, Case No. 19-11563 (KBO) [D.I. 187] (Bankr. D. Del. Aug. 13, 2019);

In re THG Holdings LLC, Case No. 19-11689 (JTD) [D.I. 46] (Bankr. D. Del. July 31, 2019); In

re Insys Therapeutics, Inc., Case No. 19-11292 (KG) [D.I. 46] (Bankr. D. Del. June 11, 2019); In

re Hosp. Acquisition LLC, Case No. 19-10998 (BLS) [D.I. 43] (Bankr. D. Del. May 8, 2019); In

re Southcross Energy Partners, L.P., Case No. 19-10702 (MFW) [D.I. 58] (Bankr. D. Del. Apr. 2,

2019); In re CTI Foods, LLC, Case No. 19-10497 (CSS) [D.I. 73] (Bankr. D. Del. Mar. 12, 2019);

In re 1515-GEEnergy Holding Co. LLC, Case No. 19-10303 (KJC) [D.I. 32] (Bankr. D. Del. Feb.

19, 2019); In re Imerys Talc America, Inc., Case No. 19- 10289 (LSS) [D.I. 55] (Bankr. D. Del.

Feb. 14, 2019).3




3
        The referenced orders are voluminous in nature and are not attached to this Motion.
However, in light of the requirements of Local Rule 7007-2(a)(vii), undersigned counsel has
retained copies of each order and will make them available to the Court, if requested, or to any
party that requests them.

                                                  11
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc687 Filed
                                         Filed
                                             04/05/20
                                               04/20/20 Page
                                                         Page12162
                                                                of 15
                                                                    of 187




C.      The Debtors Should be Authorized to Open and Close Any Bank Accounts as They Deem
        Necessary and Appropriate

        35.     To the extent they deem it necessary and appropriate, the Debtors hereby seek

authority to close bank accounts or open new debtor in possession accounts following notice to

the U.S. Trustee and any committee appointed in these chapter 11 cases. Similar relief as that

requested by the Debtors herein, has been granted to other chapter 11 debtors by courts within this

District. See, e.g. In re Haggen Holdings, LLC, Case No. 15-11784 (KG) (Bankr. D. Del Sept. 10,

2015); In re FCC Holdings, Inc., Case No. 14-11987 (CSS) (Bankr. D. Del. Sept. 22, 2014); In re

Appleseed’s Intermediate Holdings LLC, Case No. 11-10160 (KG) (Bankr. D. Del. Jan. 20, 2011);

In re Constar Int’l, Inc., Case No. 11-10109 (CSS) (Bankr. D. Del. Jan. 13, 2011).

D.      The Court Should Authorize Debtors’ Banks to Honor Certain Transfers and Charge
        Cash Management Fees and Certain Other Amounts

        37.     Contemporaneously with the filing of this Motion, the Debtors have filed various

motions for authorization to pay certain prepetition obligations. With respect to some of these

obligations, prior to the Petition Date, the Debtors issued checks that have yet to clear the banking

system. With respect to other obligations, the Debtors intend to issue checks postpetition on

account of such prepetition debt once the Court enters an order permitting the Debtors to take such

action. The Debtors intend to inform the Banks which prepetition checks the Banks should honor

pursuant to orders of the Court authorizing such payment.

        38.     As a result, the Debtors request that the Banks be authorized, but not directed, to

accept and honor all representations from the Debtors regarding which checks, drafts, wires or

ACH transfers (each a “Disbursement”) should be honored or dishonored consistent with any order

of this Court, whether such Disbursements are dated prior to, on or subsequent to the Petition Date;

provided, however, that to the extent the Debtors direct the Banks to dishonor any Disbursements

or the banks inadvertently dishonor any Disbursements, the Debtors may issue a replacement

                                                 12
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc687 Filed
                                         Filed
                                             04/05/20
                                               04/20/20 Page
                                                         Page13163
                                                                of 15
                                                                    of 187




Disbursement consistent with the orders of this Court. Pursuant to the relief requested in this

Motion, the Banks will not be liable to any party on account of (a) following the Debtors’

instructions or representations as to any order of this Court, (b) honoring any prepetition check or

item in a good faith belief that the Court has authorized such prepetition check or item to be

honored or (c) an innocent mistake made despite implementation of reasonable item-handling

procedures. Such relief is reasonable and appropriate because the Banks are not in a position to

independently verify or audit whether a particular item may be paid in accordance with a Court

order or otherwise.

              REQUEST FOR IMMEDIATE RELIEF AND WAIVER OF STAY

        39.     Pursuant to Bankruptcy Rules 6003(b) and 6004(h), the Debtors seek (i) immediate

entry of an order granting the relief sought herein and (ii) a waiver of any stay of the effectiveness

of such an order. Bankruptcy Rule 6003(b) provides, in relevant part, that “[e]xcept to the extent

that relief is necessary to avoid immediate and irreparable harm, the court shall not, within 21 days

after the filing of the petition, grant relief regarding ... a motion to pay all or part of a claim that

arose before the filing of the petition.” Accordingly, where the failure to grant any such requested

relief would result in immediate and irreparable harm to the Debtors’ estates, the Court may allow

the Debtors to pay all or part of a claim that arose before the Petition Date prior to the twenty-first

day following the Petition Date. Bankruptcy Rule 6004(h) provides that “[a]n order authorizing

the use, sale, or lease of property other than cash collateral is stayed until the expiration of 14 days

after entry of the order, unless the court orders otherwise.”

        40.     As set forth above, the Cash Management System is a necessary component of the

Debtors’ operations and preserving the value of the Debtors’ assets. The Debtors submit that

ample cause exists to justify (i) the immediate entry of the Interim Order granting the relief sought



                                                  13
146484.01600/123050704v.4
                CaseCase
                     20-10755-BLS
                         20-10755 Doc
                                  Doc687 Filed
                                           Filed
                                               04/05/20
                                                 04/20/20 Page
                                                           Page14164
                                                                  of 15
                                                                      of 187




herein on an interim basis pursuant to Bankruptcy Rule 6003(b) and (ii) a waiver of the fourteen-

day stay imposed by Bankruptcy Rule 6004(h).

                                              NOTICE

          41.     Notice of this Motion shall be given to (a) the office of the United States Trustee

for the District of Delaware; (b) those creditors holding the 30 largest unsecured claims against

the Debtors’ estates; (c) BNP Paribas, as administrative agent for the Prepetition Secured Lenders;

(d) the DIP Agent; (e) the Banks; (f) the United States Attorney for the District of Delaware; and

(g) the offices of the attorneys general for the states in which the Debtors operate. As this Motion

is seeking “first day” relief, within two business days of the hearing on this Motion, the Debtors

will serve copies of this Motion and any order entered in respect to this Motion as required by

Local Rule 9013-1(m). The Debtors submit that no other or further notice need be provided.

          WHEREFORE, the Debtors respectfully request that the Court enter an enter orders,

substantially in the forms attached hereto as Exhibit B and Exhibit C, granting the relief requested

herein.

 Dated: April 5, 2020                                  BLANK ROME LLP
        Wilmington, Delaware
                                                       By: /s/ Victoria A. Guilfoyle
                                                       Victoria A. Guilfoyle (No. 5183)
                                                       Stanley B. Tarr (No. 5535)
                                                       Jose F. Bibiloni (No. 6261)
                                                       1201 N. Market Street, Suite 800
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 425-6400
                                                       Facsimile: (302) 425-6464
                                                       Email: guilfoyle@blankrome.com
                                                               tarr@blankrome.com
                                                               jbibiloni@blankrome.com]
                                                       -and-
                                                       KELLER BENVENUTTI KIM LLP
                                                       Tobias S. Keller (pro hac vice pending)
                                                       Jane Kim (pro hac vice pending)
                                                       Thomas B. Rupp (pro hac vice pending)

                                                  14
146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc687 Filed
                                        Filed
                                            04/05/20
                                              04/20/20 Page
                                                        Page15165
                                                               of 15
                                                                   of 187




                                               650 California Street, Suite 1900
                                               San Francisco, California 94108
                                               Tel: (415) 496-6723
                                               Fax: (650) 636-9251
                                               Email: tkeller@kbkllp.com
                                                      jkim@kbkllp.com
                                                      trupp@kbkllp.com

                                               Proposed Attorneys for Debtors
                                               and Debtors in Possession




                                          15
146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-1
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 166
                                                           1 of of
                                                                1 187




                                            Exhibit A

                                   (Schedule of Bank Accounts)


            Bank Name       Last 4 Digits           Debtor               Balance


          First National    9216             Corvus Airlines, Inc.   $980,164.01
          Bank of
                            9126             Corvus Airlines, Inc.   $3,964.76
          Alaska
                            5870             Corvus Airlines, Inc.   $0.00
                            1044             Hageland Aviation       $0.00
                                             Services, Inc.
                            6513             Corvus Airlines, Inc.   $64,462.33
                            2343             Corvus Airlines, Inc.   $7,091.16
                            3002             Corvus Airlines, Inc.   $0.00
                            6133             HoTH, Inc.              $0.00
                            9213             Hageland Aviation       $137.10
                                             Services, Inc.
                            2457             Hageland Aviation       $0.00
                                             Services, Inc.
                            7297             JJM, Inc.               $0.00
                            8213             Ravn Air Group, Inc.    $0.00
                            9617             Peninsula Aviation      $0.00
                                             Services, Inc.
          Wells Fargo       4725             HoTH, Inc.              $52,284.21
                            3665             HoTH, Inc.              $6,267.41
          US Bank           7782             Corvus Airlines, Inc.   $25,778.58
                            2945             Peninsula Aviation      $0.79
                                             Services, Inc.




146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-2
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 167
                                                           1 of of
                                                                6 187




                                     Exhibit B

                              (Proposed Interim Order)




146484.01600/123050704v.4
                 CaseCase
                      20-10755-BLS
                          20-10755 Doc
                                   Doc 6-2
                                       87 Filed
                                           Filed 04/20/20
                                                 04/05/20 Page
                                                          Page 168
                                                               2 of of
                                                                    6 187




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    RAVN AIR GROUP, INC. et al.,4                       Case No. 20-10755 (___)

                     Debtors.                           Jointly Administered

                                                        Re: Docket No. ______

                 INTERIM ORDER (I) APPROVING CONTINUED USE OF THE
                DEBTORS’ CASH MANAGEMENT SYSTEM, BANK ACCOUNTS,
             AND BUSINESS FORMS; (II) GRANTING THE DEBTORS AUTHORITY
              TO OPEN AND CLOSE BANK ACCOUNTS; AND (III) AUTHORIZING
                  BANKS TO HONOR CERTAIN PREPETITION TRANSFERS

             Upon consideration of the Motion of the Debtors for an Order (I) Approving Continued

Use of Debtors’ Cash Management System, Bank Accounts, and Business Forms; (II) Granting

the Debtors’ Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor

Certain Prepetition Transfers (the “Motion”),5 filed by the above-captioned debtors and debtors

in possession (collectively, the “Debtors”); the Court having reviewed the Motion and the First

Day Declaration and having considered the statements of counsel and the evidence adduced with

respect to the Motion at a hearing before the Court (the “Hearing”); and the Court having found

that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. sections 157 and 1334; (ii)

venue is proper in this district pursuant to 28 U.S.C. sections 1408 and 1409; (iii) this is a core



4
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings,
LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859),
Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation
Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
5
       Capitalized terms not otherwise defined herein shall have the meanings given to them in
the Motion.


146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-2
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 169
                                                           3 of of
                                                                6 187




proceeding pursuant to 28 U.S.C. section 157(b); (iv) notice of the Motion and the Hearing was

sufficient under the circumstances; and (v) good cause exists to waive the fourteen-day stay

imposed by Bankruptcy Rule 6004(h), to the extent it is applicable; and after due deliberation the

Court having determined that the relief requested in the Motion is in the best interests of the

Debtors, their estates, and their creditors; and good and sufficient cause having been shown;

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED on an interim basis as set forth herein.

        2.      The Debtors are authorized, but not directed to: (a) modify their Cash Management

System in substantially the same form as described in the Motion and (b) open and close bank

accounts; provided, however, that the Debtors give notice to the Office of the United States Trustee

and any official committees appointed in these chapter 11 cases prior to opening or closing a bank

account; provided further that such notice shall not be required with respect to any bank accounts

open or closed pursuant to any documents or orders regarding debtor in possession financing. Any

new domestic bank account opened by the Debtors shall be established at an institution acceptable

to the debtor in possession credit facility lenders, insured by the FDIC and organized under the

laws of the United States or any State therein, or, in the case of accounts that may carry a balance

exceeding the insurance limitations set thereby, is a party to a UDA with the U.S. Trustee or is

willing to immediately execute such an UDA.

        3.      The Debtors are authorized, but not directed, to maintain their current Cash

Management System and Bank Accounts without interruption.

        4.      The Debtors are authorized, but not directed, to use their Bank Accounts at FNBA

to hold all Cash Collateral and proceeds from the DIP Facility until such time as either (i) FNBA

has met the requirements of the Office of the United States Trustee to be an authorized depository,



                                                19
146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-2
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 170
                                                           4 of of
                                                                6 187




or (ii) the Debtors and DIP Lenders have negotiated a DACA with Wells Fargo or another

authorized depository so that all Cash Collateral and proceeds from the DIP Facility may held in

Bank Accounts at Wells Fargo or another authorized depository.

        5.      The Banks are authorized, but not directed, to continue to service and administer

the Bank Accounts as accounts of the Debtors as debtors in possession without interruption, and

to receive, process, honor and pay any and all checks, ACH transfers and other instructions for

payment, drafts drawn on or electronic transfer requests made on, the Bank Accounts after the

Petition Date by the holders or makers thereof or other persons or parties entitled to issue

instructions with respect thereto, as the case may be.

        6.      All Banks provided with notice of this Order maintaining any of the Bank Accounts

shall honor any checks issued against the Bank Accounts prior to the commencement of these

chapter 11 cases, except as otherwise authorized by an order of this Court and directed by the

Debtors.

        7.      The Debtors are not required to (a) close existing bank accounts and open new

debtor- in-possession accounts or (b) establish specific bank accounts for tax payments. The

Debtors may transfer funds into, out of, and through the Cash Management System using ordinary

transfer methods in accordance with the Debtors’ prepetition practice. The Debtors shall continue

to maintain records with respect to all transfers of cash so that all transactions may be readily

ascertained, traced, and recorded properly.

        8.      The Debtors are authorized, but not directed, to pay and/or reimburse the Banks

and their service providers in the ordinary course of business for any Cash Management Fees

arising prior to or after the Petition Date and to pay any Cash Management Claims up to $17,411,




                                                 20
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc 6-2
                                    87 Filed
                                        Filed 04/20/20
                                              04/05/20 Page
                                                       Page 171
                                                            5 of of
                                                                 6 187




subject to the terms of any interim and final orders of this Court approving debtor in possession

financing, including, without limitation, the budget approved therein.

        9.      The Debtors are authorized, but not directed to, continue to use its existing Business

Forms without alteration or change and without the designation “Debtor-in-Possession” imprinted

upon them.
        10.     The Debtors are authorized, but not directed, to continue using their existing

Business Forms.

        11.     The Banks are authorized, but not directed, to accept and honor all representations

from the Debtors regarding which checks, drafts, wires or ACH transfers should be honored or

dishonored consistent with any order of this Court, whether such checks, drafts, wires or ACH

transfers are dated prior to, on, or subsequent to the Petition Date; provided, however, that to the

extent the Debtors direct the Banks to dishonor any Disbursements or the Banks inadvertently

dishonor any Disbursements, the Debtors may issue replacement Disbursements consistent with

the orders of this Court. The Banks shall not be liable to any party on account of: (i) following

the Debtors’ instructions or representations as to any order of this Court; (i) honoring any

prepetition check or item in a good faith belief that the Court has authorized such prepetition check

or item to be honored; or (iii) an innocent mistake made despite implementation of reasonable

item-handling procedures.

        12.     Any Banks are further authorized to: (i) honor the Debtors’ directions with respect

to the opening and closing of any Bank Account and (ii) accept and hold, or invest, the Debtors’

funds in accordance with the Debtors’ instructions, provided, in each case, that the Debtors’ Banks

shall not have any liability to any party for relying on such representations.

        13.     For Banks at which the Debtors hold Bank Accounts that are party to an UDA with

the U.S. Trustee, within fifteen (15) days of the date of entry of this Order, the Debtors shall (a)

                                                  21
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc 6-2
                                    87 Filed
                                        Filed 04/20/20
                                              04/05/20 Page
                                                       Page 172
                                                            6 of of
                                                                 6 187




contact each Bank, and (b) provide each Debtor’s employer identification number for each account

held at such Banks by a Debtor.

        14.     The requirements of Bankruptcy Rule 6003(b) have been satisfied with respect to

the payments authorized by this Order.

        15.     This Order shall be immediately effective and enforceable upon its entry. The

fourteen-day stay imposed by Bankruptcy Rule 6004(h) is hereby waived.

        16.     The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

        17.     The final hearing on the Motion shall be held on _______________, 2020 at __:__

__.m. (ET). Any objections or responses to entry of the Motion on a final basis shall be filed with

the Court and served upon counsel for the Debtors by _______________, 2020 at 4:00 p.m. (ET).



Dated: April __, 2020                                        ________________________
       Wilmington, Delaware                                  United States Bankruptcy Judge




                                                 22
146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-3
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 173
                                                           1 of of
                                                                6 187




                                     Exhibit C

                               (Proposed Final Order)




146484.01600/123050704v.4
                 CaseCase
                      20-10755-BLS
                          20-10755 Doc
                                   Doc 6-3
                                       87 Filed
                                           Filed 04/20/20
                                                 04/05/20 Page
                                                          Page 174
                                                               2 of of
                                                                    6 187




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    RAVN AIR GROUP, INC. et al.,1                       Case No. 20-10755 (___)

                     Debtors.                           Jointly Administered

                                                        Re: Docket No. ______

                  FINAL ORDER (I) APPROVING CONTINUED USE OF THE
                DEBTORS’ CASH MANAGEMENT SYSTEM, BANK ACCOUNTS,
             AND BUSINESS FORMS; (II) GRANTING THE DEBTORS AUTHORITY
              TO OPEN AND CLOSE BANK ACCOUNTS; AND (III) AUTHORIZING
                  BANKS TO HONOR CERTAIN PREPETITION TRANSFERS

             Upon consideration of the Motion of the Debtors for an Order (I) Approving Continued

Use of Debtors’ Cash Management System, Bank Accounts, and Business Forms; (II) Granting

the Debtors’ Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor

Certain Prepetition Transfers (the “Motion”),2 filed by the above-captioned debtors and debtors

in possession (collectively, the “Debtors”); the Court having reviewed the Motion and the First

Day Declaration and having considered the statements of counsel and the evidence adduced with

respect to the Motion at a hearing before the Court (the “Hearing”); having entered an interim

order on the Motion (the “Interim Order”), the Court having found that (i) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. sections 157 and 1334; (ii) venue is proper in this district



1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings,
LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859),
Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation
Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
       Capitalized terms not otherwise defined herein shall have the meanings given to them in
the Motion.


146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-3
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 175
                                                           3 of of
                                                                6 187




pursuant to 28 U.S.C. sections 1408 and 1409; (iii) this is a core proceeding pursuant to 28 U.S.C.

section 157(b); (iv) notice of the Motion and the Hearing was sufficient under the circumstances;

and (v) good cause exists to waive the fourteen-day stay imposed by Bankruptcy Rule 6004(h), to

the extent it is applicable; and after due deliberation the Court having determined that the relief

requested in the Motion is in the best interests of the Debtors, their estates, and their creditors; and

good and sufficient cause having been shown;

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED on a final basis as set forth herein.

        2.      The Debtors are authorized, but not directed to: (a) modify their Cash Management

System in substantially the same form as described in the Motion and (b) open and close bank

accounts; provided, however, that the Debtors give notice to the Office of the United States Trustee

and any official committees appointed in these chapter 11 cases prior to opening or closing a bank

account; provided further that such notice shall not be required with respect to any bank accounts

open or closed pursuant to any documents or orders regarding debtor in possession financing. Any

new domestic bank account opened by the Debtors shall be established at an institution acceptable

to the debtor in possession credit facility lenders, insured by the FDIC and organized under the

laws of the United States or any State therein, or, in the case of accounts that may carry a balance

exceeding the insurance limitations set thereby, is a party to a UDA with the U.S. Trustee or is

willing to immediately execute such an UDA.

        3.      The Debtors are authorized, but not directed, to maintain their current Cash

Management System and Bank Accounts without interruption.

        4.      The Banks are authorized, but not directed, to continue to service and administer

the Bank Accounts as accounts of the Debtors as debtors in possession without interruption, and



                                                   2
146484.01600/123050704v.4
             CaseCase
                  20-10755-BLS
                      20-10755 Doc
                               Doc 6-3
                                   87 Filed
                                       Filed 04/20/20
                                             04/05/20 Page
                                                      Page 176
                                                           4 of of
                                                                6 187




to receive, process, honor and pay any and all checks, ACH transfers and other instructions for

payment, drafts drawn on or electronic transfer requests made on, the Bank Accounts after the

Petition Date by the holders or makers thereof or other persons or parties entitled to issue

instructions with respect thereto, as the case may be.

        5.      All Banks provided with notice of this Order maintaining any of the Bank Accounts

shall honor any checks issued against the Bank Accounts prior to the commencement of these

chapter 11 cases, except as otherwise authorized by an order of this Court and directed by the

Debtors.

        6.      The Debtors are not required to (a) close existing bank accounts and open new

debtor- in-possession accounts or (b) establish specific bank accounts for tax payments. The

Debtors may transfer funds into, out of, and through the Cash Management System using ordinary

transfer methods in accordance with the Debtors’ prepetition practice. The Debtors shall continue

to maintain records with respect to all transfers of cash so that all transactions may be readily

ascertained, traced, and recorded properly.

        7.      The Debtors are authorized, but not directed, to pay and/or reimburse the Banks

and their service providers in the ordinary course of business for any Cash Management Fees

arising prior to or after the Petition Date and to pay any Cash Management Claims up to $17,411,

subject to the terms of any interim and final orders of this Court approving debtor in possession

financing, including, without limitation, the budget approved therein.

        8.      The Debtors are authorized, but not directed to, continue to use its existing Business

Forms without alteration or change and without the designation “Debtor-in-Possession” imprinted

upon them.
        9.      The Debtors are authorized, but not directed, to continue using their existing

Business Forms.

                                                  3
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc 6-3
                                    87 Filed
                                        Filed 04/20/20
                                              04/05/20 Page
                                                       Page 177
                                                            5 of of
                                                                 6 187




        10.     The Banks are authorized, but not directed, to accept and honor all representations

from the Debtors regarding which checks, drafts, wires or ACH transfers should be honored or

dishonored consistent with any order of this Court, whether such checks, drafts, wires or ACH

transfers are dated prior to, on, or subsequent to the Petition Date; provided, however, that to the

extent the Debtors direct the Banks to dishonor any Disbursements or the Banks inadvertently

dishonor any Disbursements, the Debtors may issue replacement Disbursements consistent with

the orders of this Court. The Banks shall not be liable to any party on account of: (i) following

the Debtors’ instructions or representations as to any order of this Court; (i) honoring any

prepetition check or item in a good faith belief that the Court has authorized such prepetition check

or item to be honored; or (iii) an innocent mistake made despite implementation of reasonable

item-handling procedures.

        11.     Any Banks are further authorized to: (i) honor the Debtors’ directions with respect

to the opening and closing of any Bank Account and (ii) accept and hold, or invest, the Debtors’

funds in accordance with the Debtors’ instructions, provided, in each case, that the Debtors’ Banks

shall not have any liability to any party for relying on such representations.

        12.     For Banks at which the Debtors hold Bank Accounts that are party to an UDA with

the U.S. Trustee, within fifteen (15) days of the date of entry of this Order, the Debtors shall (a)

contact each Bank, and (b) provide each Debtor’s employer identification number for each account

held at such Banks by a Debtor.

        13.     The requirements of Bankruptcy Rule 6003(b) have been satisfied with respect to

the payments authorized by this Order.

        14.     This Order shall be immediately effective and enforceable upon its entry. The

fourteen-day stay imposed by Bankruptcy Rule 6004(h) is hereby waived.



                                                  4
146484.01600/123050704v.4
              CaseCase
                   20-10755-BLS
                       20-10755 Doc
                                Doc 6-3
                                    87 Filed
                                        Filed 04/20/20
                                              04/05/20 Page
                                                       Page 178
                                                            6 of of
                                                                 6 187




        15.     The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated: _____________, 2020                                   ________________________
       Wilmington, Delaware                                  United States Bankruptcy Judge




                                                 5
146484.01600/123050704v.4
                 Case
                   Case
                      20-10755-BLS
                        20-10755-BLSDoc
                                      Doc
                                        8744Filed
                                               Filed
                                                  04/20/20
                                                     04/07/20Page
                                                               Page
                                                                  179
                                                                    1 of 7
                                                                         187




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    RAVN AIR GROUP, INC. et al.,1                       Case No. 20-10755 (BLS)

                     Debtors.                           Jointly Administered

                                                        Re: Docket No. 6

                 INTERIM ORDER (I) APPROVING CONTINUED USE OF THE
                DEBTORS’ CASH MANAGEMENT SYSTEM, BANK ACCOUNTS,
             AND BUSINESS FORMS; (II) GRANTING THE DEBTORS AUTHORITY
              TO OPEN AND CLOSE BANK ACCOUNTS; AND (III) AUTHORIZING
                  BANKS TO HONOR CERTAIN PREPETITION TRANSFERS

             Upon consideration of the Motion of the Debtors for an Order (I) Approving Continued

Use of Debtors’ Cash Management System, Bank Accounts, and Business Forms; (II) Granting

the Debtors’ Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor

Certain Prepetition Transfers (the “Motion”),2 and the Supplement to the Motion (the

“Supplement”) filed by the above-captioned debtors and debtors in possession (collectively, the

“Debtors”); the Court having reviewed the Motion, the First Day Declaration, the Supplement, and

the Supplemental Declaration of John Mannion in Support of Chapter 11 Petitions and First Day

Motions (the “Supplemental First Day Declaration”), and having considered the statements of

counsel and the evidence adduced with respect to the Motion at a hearing before the Court (the



1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings,
LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859),
Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation
Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
      Capitalized terms not otherwise defined herein shall have the meanings given to them in
the Motion.


146484.01600/123090850v.3
             Case
               Case
                  20-10755-BLS
                    20-10755-BLSDoc
                                  Doc
                                    8744Filed
                                           Filed
                                              04/20/20
                                                 04/07/20Page
                                                           Page
                                                              180
                                                                2 of 7
                                                                     187




“Hearing”); and the Court having found that (i) the Court has jurisdiction over this matter pursuant

to 28 U.S.C. sections 157 and 1334; (ii) venue is proper in this district pursuant to 28 U.S.C.

sections 1408 and 1409; (iii) this is a core proceeding pursuant to 28 U.S.C. section 157(b); (iv)

notice of the Motion and the Hearing was sufficient under the circumstances; and (v) good cause

exists to waive the fourteen-day stay imposed by Bankruptcy Rule 6004(h), to the extent it is

applicable; and after due deliberation the Court having determined that the relief requested in the

Motion is in the best interests of the Debtors, their estates, and their creditors; and good and

sufficient cause having been shown;

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED on an interim basis as set forth herein.

        2.      The Debtors are authorized, but not directed to: (a) modify their Cash Management

System in substantially the same form as described in the Motion and (b) open and close bank

accounts; provided, however, that the Debtors give notice to the Office of the United States Trustee

and any official committees appointed in these chapter 11 cases prior to opening or closing a bank

account; provided further that such notice shall not be required with respect to any bank accounts

open or closed pursuant to any documents or orders regarding debtor in possession financing. Any

new domestic bank account opened by the Debtors shall be established at an institution acceptable

to the debtor in possession credit facility lenders, insured by the FDIC and organized under the

laws of the United States or any State therein, or, in the case of accounts that may carry a balance

exceeding the insurance limitations set thereby, is a party to a UDA with the Office of the United

States Trustee or is willing to immediately execute such an UDA; provided, further, however, that

the Debtors shall open any such new Bank Account at banks that have executed a Uniform




                                                 2
146484.01600/123090850v.3
              Case
                Case
                   20-10755-BLS
                     20-10755-BLSDoc
                                   Doc
                                     8744Filed
                                            Filed
                                               04/20/20
                                                  04/07/20Page
                                                            Page
                                                               181
                                                                 3 of 7
                                                                      187




Depository Agreement with the Office of the United States Trustee for the District of Delaware,

or at such banks that are willing to immediately execute such an agreement.

        3.      The Debtors are authorized, but not directed, to maintain their current Cash

Management System and Bank Accounts without interruption.

        4.      The requirements of section 345(b) of the Bankruptcy Code are hereby waived for

a period of 30 days from the Petition Date, which time may be further extended by request of the

Debtors and approval of the Court, during which period, the Debtors are authorized, but not

directed, to use their Bank Accounts at FNBA to hold all Cash Collateral and proceeds from the

DIP Facility until such time as either (i) FNBA has met the requirements of the Office of the United

States Trustee to be an authorized depository, or (ii) the Debtors and DIP Lenders have negotiated

a DACA with Wells Fargo or another authorized depository so that all Cash Collateral and

proceeds from the DIP Facility may held in Bank Accounts at Wells Fargo or another authorized

depository.

        5.      The Banks are authorized, but not directed, to continue to service and administer

the Bank Accounts as accounts of the Debtors as debtors in possession without interruption, and

to receive, process, honor and pay any and all checks, ACH transfers and other instructions for

payment, drafts drawn on or electronic transfer requests made on, the Bank Accounts after the

Petition Date by the holders or makers thereof or other persons or parties entitled to issue

instructions with respect thereto, as the case may be.

        6.      The automatic stay pursuant to section 362 of the Bankruptcy Code is hereby

modified solely to the extent necessary to enable the Debtors, other parties to the Clearinghouse

Agreement (as such term is defined in the Supplemental First Day Declaration), US Bank, N.A.

(as Clearing Bank for Airlines Clearing House, Inc.) and the International Air Transport



                                                 3
146484.01600/123090850v.3
             Case
               Case
                  20-10755-BLS
                    20-10755-BLSDoc
                                  Doc
                                    8744Filed
                                           Filed
                                              04/20/20
                                                 04/07/20Page
                                                           Page
                                                              182
                                                                4 of 7
                                                                     187




Association Clearing House and its participants to continue to participate in routine billings,

settlements, setoffs, and adjustments in accordance with the ACH Clearinghouse Agreement.

        7.      To enable the Debtors to continue to participate in routine billings, settlements,

setoffs, and adjustments in accordance with the ACH Clearinghouse Agreement, including with

respect to any revenue management systems used by the Debtors to facilitate such billing process,

all applicable Banks and other financial institutions are hereby authorized to receive, process,

honor, and pay any and all checks, drafts, wires, check transfer requests or automated clearing

house transfers evidencing amounts paid by the Debtors whether presented prior to or after the

Petition Date to the extent the Debtors have good funds standing to their credit with such bank or

other financial institution. Such Banks and financial institutions are authorized to rely on the

representations of the Debtors as to which checks are issued or authorized to be paid pursuant to

this Interim Order without any duty of further inquiry and without liability for following the

Debtors’ instructions.

        8.      All Banks provided with notice of this Order maintaining any of the Bank Accounts

shall honor any checks issued against the Bank Accounts prior to the commencement of these

chapter 11 cases, except as otherwise authorized by an order of this Court and directed by the

Debtors.

        9.      The Debtors are not required to (a) close existing bank accounts and open new

debtor- in-possession accounts or (b) establish specific bank accounts for tax payments. The

Debtors may transfer funds into, out of, and through the Cash Management System using ordinary

transfer methods in accordance with the Debtors’ prepetition practice. The Debtors shall continue

to maintain records with respect to all transfers of cash so that all transactions may be readily

ascertained, traced, and recorded properly.



                                                 4
146484.01600/123090850v.3
              Case
                Case
                   20-10755-BLS
                     20-10755-BLSDoc
                                   Doc
                                     8744Filed
                                            Filed
                                               04/20/20
                                                  04/07/20Page
                                                            Page
                                                               183
                                                                 5 of 7
                                                                      187




        10.     The Debtors are authorized, but not directed, to pay and/or reimburse the Banks

and their service providers in the ordinary course of business for any Cash Management Fees

arising prior to or after the Petition Date and to pay any Cash Management Claims (as such term

is defined in the Supplemental First Day Declaration) up to $31,411, including any Interline Billing

Fees (as such term is defined in the Supplemental First Day Declaration) of up to $14,000, subject

to the terms of any interim and final orders of this Court approving debtor in possession financing,

including, without limitation, the budget approved therein.

        11.     The Debtors are authorized, but not directed to, continue to use its existing Business

Forms without alteration or change and without the designation “Debtor-in-Possession” imprinted

upon them; provided that, once the Debtors’ existing checks have been used, the Debtors shall,

when reordering checks, require the designation “Debtor in Possession” and the corresponding

lead chapter 11 case number on all checks; and provided further that, with respect to checks which

the Debtors or their agents print themselves, the Debtors shall begin printing the “Debtor in

Possession” legend on such items within ten (10) days of the date of entry of this Order..

        12.     The Debtors are authorized, but not directed, to continue using their existing

Business Forms.

        13.     The Banks are authorized, but not directed, to accept and honor all representations

from the Debtors regarding which checks, drafts, wires or ACH transfers should be honored or

dishonored consistent with any order of this Court, whether such checks, drafts, wires or ACH

transfers are dated prior to, on, or subsequent to the Petition Date; provided, however, that to the

extent the Debtors direct the Banks to dishonor any Disbursements or the Banks inadvertently

dishonor any Disbursements, the Debtors may issue replacement Disbursements consistent with

the orders of this Court. The Banks shall not be liable to any party on account of: (i) following



                                                  5
146484.01600/123090850v.3
              Case
                Case
                   20-10755-BLS
                     20-10755-BLSDoc
                                   Doc
                                     8744Filed
                                            Filed
                                               04/20/20
                                                  04/07/20Page
                                                            Page
                                                               184
                                                                 6 of 7
                                                                      187




the Debtors’ instructions or representations as to any order of this Court; (i) honoring any

prepetition check or item in a good faith belief that the Court has authorized such prepetition check

or item to be honored; or (iii) an innocent mistake made despite implementation of reasonable

item-handling procedures.

        14.     Any Banks are further authorized to: (i) honor the Debtors’ directions with respect

to the opening and closing of any Bank Account and (ii) accept and hold, or invest, the Debtors’

funds in accordance with the Debtors’ instructions, provided, in each case, that the Debtors’ Banks

shall not have any liability to any party for relying on such representations.

        15.     For Banks at which the Debtors hold Bank Accounts that are party to an UDA with

the Office of the United States Trustee, within fifteen (15) days of the date of entry of this Order,

the Debtors shall (a) contact each Bank, (b) provide each Debtor’s employer identification number

for each account held at such Banks by a Debtor, and (c) identify each of their Bank Accounts held

at such Banks as being held by a debtor in possession in a bankruptcy case.

        16.     For banks at which the Debtors hold accounts that are not party to a Uniform

Depository agreement with the Office of the United States Trustee for the District of Delaware,

the Debtors shall use their good-faith efforts to cause the banks to execute a Uniform Depository

agreement in a form prescribed by the Office of the United States Trustee within thirty (30) days

of the date of this Order. The Office of the United States Trustee’s rights to seek further relief

from this Court on notice in the event that the aforementioned banks are unwilling to execute a

Uniform Depository Agreement in a form prescribed by the Office of the United States Trustee

are fully reserved.




                                                  6
146484.01600/123090850v.3
             Case
               Case
                  20-10755-BLS
                    20-10755-BLSDoc
                                  Doc
                                    8744Filed
                                           Filed
                                              04/20/20
                                                 04/07/20Page
                                                           Page
                                                              185
                                                                7 of 7
                                                                     187




       17.     Despite the Debtors’ use of a consolidated cash management system, the Debtors

shall calculate quarterly fees under 28 U.S.C. section 1930(a)(6) based on the disbursements of

each Debtor, regardless of which Debtor pays those disbursements.

       18.     The requirements of Bankruptcy Rule 6003(b) have been satisfied with respect to

the payments authorized by this Order.

       19.     This Order shall be immediately effective and enforceable upon its entry. The

fourteen-day stay imposed by Bankruptcy Rule 6004(h) is hereby waived.

       20.     The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

       21.     The final hearing on the Motion shall be held on April 29, 2020 at 11:00 a.m.

(prevailing Eastern Time). Any objections or responses to entry of the Motion on a final basis

shall be filed with the Court and served upon counsel for the Debtors by April 22, 2020 at 4:00

p.m. (prevailing Eastern Time).




Dated: April 7th, 2020 Wilmington,                 BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                           JUDGE
Case 20-10755-BLS   Doc 87      Filed 04/20/20   Page 186 of 187




                    Exhibit D: Retainers Paid
                                    Case 20-10755-BLS        Doc 87   Filed 04/20/20      Page 187 of 187



                                                    UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF DELAWARE

In re: RAVN AIR GROUP, INC., et al.                            Chapter 11
Debtor                                                         Case No. 20-10755 (BLS)

                                                 SCHEDULE OF RETAINERS PAID TO PROFESSIONALS
(This schedule is to include each Professional paid a retainer 1)

 Payee                            Check Date          Wire / Check        Name of Payor           Amount       Amount           Balance
                                                      Number                                                   Applied to
                                                                                                               Date

 Blank Rome, LLP                  3/31/2020           Wire                Corvus Airlines Inc.    100,000.00       93,560.50        6,439.50

 Conway MacKenzie, Inc.           3/30/2020           Wire                Corvus Airlines Inc.    150,000.00                -     150,000.00

 Keller Benvenutti Kim1           3/18/2020           Wire                Corvus Airlines Inc.    50,000.00        50,000.00               -

 Keller Benvenutti Kim1           3/20/2020           Wire                Corvus Airlines Inc.    200,000.00     143,901.25        56,098.75

 Keller Benvenutti Kim1           4/2/2020            Wire                Corvus Airlines Inc.    100,000.00                -     100,000.00

 Stretto2                         4/3/2020            Wire                Corvus Airlines Inc.    10,000.00         4,000.00        6,000.00




    1.   Evergreen retainer.
    2.   Estimate for prepetition work of $4,000.
